EXHIBIT 10.1

 

 

 

CREDIT AGREEMENT

 

dated as of

 

July 30, 2013

 

And as Amended by Amendment No. 1 on July 31, 2014

 

And as Amended by Amendment No. 2 on February 14, 2017

 

among

 

HEMISPHERE MEDIA HOLDINGS, LLC and
INTERMEDIA ESPAÑOL, INC.,

 

as Borrowers,

 

HMTV, LLC,

 

as Holdings,

 

THE LENDERS PARTY HERETO

 

and

 

JPMorgan Chase Bank, N.A.,

 

as Administrative Agent



--------------------------------------------------------------------------------

 

JPMorgan Chase Bank, N.A., Deutsche Bank Securities Inc. and RBC Capital
Markets(1),
as Joint Lead Arrangers and Joint Bookrunners for Amendment No. 2,

 

Deutsche Bank Securities Inc.,
as Syndication Agent for Amendment No. 2,

 

and

 

CIT Finance LLC,

as Documentation Agent for Amendment No. 2

 

 

 

--------------------------------------------------------------------------------

(1)  RBC Capital Markets is a brand name for the capital markets business of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

Definitions

 

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Terms Generally

39

Section 1.03

Accounting Terms

40

Section 1.04

Pro Forma Calculations

40

Section 1.05

Classification of Loans and Borrowings

41

Section 1.06

Currency Equivalents Generally

41

Section 1.07

Rounding

41

Section 1.08

References to Laws

41

Section 1.09

Times of Day

41

Section 1.10

Covenant Compliance Generally

41

Section 1.11

Available Amount Transactions

41

Section 1.12

Interest Rate Calculations

41

 

 

 

 

ARTICLE II

 

 

 

 

 

Term Loan Facilities

 

 

 

 

Section 2.01

Commitments

42

Section 2.02

Term Loans

42

Section 2.03

Borrowing Procedure

43

Section 2.04

Evidence of Debt; Repayment of Loans

43

Section 2.05

Fees

44

Section 2.06

Interest on Loans

44

Section 2.07

Default Interest

44

Section 2.08

Alternate Rate of Interest

45

Section 2.09

Termination of Additional Term B-1 Commitments

45

Section 2.10

Conversion and Continuation of Borrowings

45

Section 2.11

Repayment of Term Borrowings

46

Section 2.12

Voluntary Prepayment

47

Section 2.13

Mandatory Prepayments

47

Section 2.14

Reserve Requirements; Change in Circumstances

49

Section 2.15

Change in Legality

50

Section 2.16

Breakage

50

Section 2.17

Pro Rata Treatment

51

Section 2.18

Sharing of Setoffs

51

Section 2.19

Payments

51

Section 2.20

Taxes

52

Section 2.21

Assignment of Commitments under Certain Circumstances; Duty to Mitigate

54

Section 2.22

Incremental Term Loans and Incremental Revolving Facilities

55

Section 2.23

New Term Loan Facility

57

Section 2.24

New Incremental Notes

59

Section 2.25

Extensions of Term Loans

60

Section 2.26

Refinancing Amendments

61

Section 2.27

Lead Borrower

62

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

ARTICLE III

 

 

 

 

 

Representations and Warranties

 

 

 

 

Section 3.01

Organization; Powers

62

Section 3.02

Authorization

63

Section 3.03

Enforceability

63

Section 3.04

Governmental Approvals

63

Section 3.05

Financial Statements

63

Section 3.06

No Material Adverse Effect

63

Section 3.07

Title to Properties; Possession Under Leases

63

Section 3.08

Subsidiaries

64

Section 3.09

Litigation; Compliance with Laws

64

Section 3.10

Designation of Indebtedness

64

Section 3.11

Federal Reserve Regulations

64

Section 3.12

Investment Company Act

64

Section 3.13

Use of Proceeds

64

Section 3.14

Tax Returns

65

Section 3.15

No Material Misstatements

65

Section 3.16

Employee Benefit Plans

65

Section 3.17

Environmental Matters

65

Section 3.18

[Reserved]

66

Section 3.19

Security Documents

66

Section 3.20

Location of Real Property and Leased Premises

66

Section 3.21

Labor Matters

67

Section 3.22

Solvency

67

Section 3.23

[Reserved]

67

Section 3.24

Anti-Corruption Laws and Sanctions

67

Section 3.25

Intellectual Property

67

Section 3.26

Special Representations Relating to FCC Licenses, Etc.

67

 

 

 

 

ARTICLE IV

 

 

 

 

 

Conditions of Lending

 

 

 

 

Section 4.01

All Credit Events

68

Section 4.02

First Credit Event

68

 

 

 

 

ARTICLE V

 

 

 

 

 

Affirmative Covenants

 

 

 

 

Section 5.01

Existence; Compliance with Laws; Businesses and Properties

70

Section 5.02

Insurance

71

Section 5.03

Obligations and Taxes

72

Section 5.04

Financial Statements, Reports, etc.

72

Section 5.05

Litigation and Other Notices

74

Section 5.06

Information Regarding Collateral

74

Section 5.07

Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings

75

Section 5.08

Use of Proceeds

75

Section 5.09

Employee Benefits

75

Section 5.10

Covenant to Guarantee Obligations and Give Security

75

Section 5.11

Compliance with Environmental Laws

77

Section 5.12

[Reserved]

77

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 5.13

Further Assurances

77

Section 5.14

Maintenance of Company Separateness of Unrestricted Subsidiaries

78

Section 5.15

Designation of Subsidiaries

78

Section 5.16

Post-Closing Items

78

 

 

 

 

ARTICLE VI

 

 

 

 

 

Negative Covenants

 

 

 

 

Section 6.01

Indebtedness

79

Section 6.02

Liens

81

Section 6.03

Sale and Lease-back Transactions

83

Section 6.04

Investments, Loans and Advances

83

Section 6.05

Mergers, Consolidations and Dispositions

85

Section 6.06

Restricted Payments; Restrictive Agreements

88

Section 6.07

Transactions with Affiliates

89

Section 6.08

Change in Nature of Business

90

Section 6.09

Other Indebtedness and Agreements

90

Section 6.10

[Reserved]

91

Section 6.11

Certain Equity Securities

91

Section 6.12

Holdings

91

 

 

 

 

ARTICLE VII

 

 

 

 

 

Events of Default

 

 

 

 

Section 7.01

Events of Default

91

Section 7.02

Application of Proceeds

94

 

 

 

 

ARTICLE VIII

 

 

 

 

 

The Administrative Agent and the Collateral Agent; etc.

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

Miscellaneous

 

 

 

 

Section 9.01

Notices; Electronic Communications

99

Section 9.02

Survival of Agreement

101

Section 9.03

Binding Effect

101

Section 9.04

Successors and Assigns

101

Section 9.05

Expenses; Indemnity

106

Section 9.06

Right of Setoff

107

Section 9.07

Applicable Law

108

Section 9.08

Waivers; Amendment

108

Section 9.09

Interest Rate Limitation

109

Section 9.10

Entire Agreement

109

Section 9.11

Waiver of Jury Trial

110

Section 9.12

Severability

110

Section 9.13

Counterparts

110

Section 9.14

Headings

110

Section 9.15

Jurisdiction; Consent to Service of Process

110

Section 9.16

Confidentiality

111

Section 9.17

Lender Action

111

Section 9.18

USA PATRIOT Act Notice

111

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 9.19

Accounting Matters

111

Section 9.20

Electronic Execution of Assignments and Certain Other Documents

111

Section 9.21

Use of Name, Logo, etc.

112

Section 9.22

Joint and Several Liability of the Borrowers

112

Section 9.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

113

 

SCHEDULES

 

 

 

 

 

Schedule 1.01(b)

-

Subsidiary Guarantors

Schedule 2.01

-

Lenders and Commitments

Schedule 3.08

-

Subsidiaries

Schedule 3.09

-

Litigation

Schedule 3.16

-

ERISA Events

Schedule 3.17

-

Environmental Matters

Schedule 3.19(a)

-

UCC Filing Offices

Schedule 3.20(a)

-

Owned Real Property

Schedule 3.20(b)

-

Leased Real Property

Schedule 3.21

-

Labor Matters

Schedule 3.26

-

FCC Licenses

Schedule 4.02(a)

-

Local Counsel

Schedule 5.16

-

Post-Closing Items

Schedule 6.01

-

Existing Indebtedness

Schedule 6.02

-

Existing Liens

Schedule 6.04

-

Existing Investments

Schedule 6.06

 

Existing Restrictive Agreements

Schedule 6.07

-

Existing Transactions with Affiliates

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Administrative Questionnaire

Exhibit B

-

Form of Assignment and Acceptance

Exhibit C

-

Form of Borrowing Request

Exhibit D

-

Security Agreement

Exhibit E

-

Form of Guaranty

Exhibit F

-

Form of Affiliate Subordination Agreement

Exhibit G-1

-

Form of Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP

Exhibit G-2

-

Form of Puerto Rico Counsel Opinion

Exhibit G-3

-

Form of FCC Counsel Opinion

Exhibit H

-

Form of Officer’s Certificate

Exhibit I

-

Form of Solvency Certificate

Exhibit J

-

Form of United States Tax Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of July 30, 2013 (as amended by Amendment No. 1 on
July 31, 2014 and Amendment No. 2 on February 14, 2017), among HEMISPHERE MEDIA
HOLDINGS, LLC, a Delaware limited liability company (the “Lead
Borrower”), INTERMEDIA ESPAÑOL, INC., a Delaware corporation (“WAPA PR” and,
together with the Lead Borrower, the “Borrowers”), HMTV, LLC, a Delaware limited
liability company (“Holdings”), the Lenders (such term and each other
capitalized term used but not defined in this introductory statement having the
meaning given to it in Article I), JPMorgan Chase Bank, N.A., as administrative
agent and collateral agent for the Lenders.

 

PRELIMINARY STATEMENTS

 

The Borrowers have requested that, upon the satisfaction in full of the
conditions precedent set forth in Article IV below, the Lenders make available
Initial Term Loans on the Closing Date denominated in Dollars to the Borrowers
(as allocated among them in the Borrowing Request) in an aggregate principal
amount of $175,000,000 pursuant to this Agreement.

 

The proceeds of the Initial Term Loans will be used to (i) repay the Existing
Indebtedness, (ii) pay all fees and expenses incurred in connection with the
Transaction and (iii) provide for working capital needs and general corporate
purposes (including Permitted Acquisitions) of the Borrowers and their
Subsidiaries.

 

The Lenders are willing to provide the Initial Term Loans on the terms and
subject to the conditions set forth herein.  In consideration of the mutual
covenants and agreements herein contained, the parties hereto covenant and agree
as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01                             Defined Terms.  As used in this
Agreement, the following terms shall have the meanings specified below:

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(f).

 

“Acquisition Representations” shall mean (a) the representations made by the
seller with respect to the Acquired Entity (or similar Person) in connection
with any Designated Acquisition as are material to the interests of the Lenders,
but only to the extent that Borrowers or any of their Subsidiaries has the right
(determined without regard to any notice requirement thereof) to terminate their
obligations in connection with such Designated Acquisition or decline to
consummate such Designated Acquisition (in each case pursuant to the terms
thereof) as a result of a breach of one or more of such representations in the
acquisition agreement in connection with such Designated Acquisition and (b) the
representations and warranties made solely by the Borrowers and the Restricted
Subsidiaries (x) in Section 3.22 (solely with respect to the Borrowers and their
Restricted Subsidiaries on a consolidated basis) and (y) Sections 3.01(a) and
(d), 3.02(a) and (b)(i)(A) (limited to the constitutive documents of Holdings
and the Borrowers), 3.03, 3.11, 3.12, 3.19 (limited to creation, validity and
perfection) and 3.24, in each case, after giving effect to such Permitted
Acquisition.

 

“Additional Term B-1 Commitment” shall mean, with respect to the Additional Term
B-1 Lender, its commitment to make a Term B-1 Loan on the Amendment No. 2
Effective Date in an amount equal to $213,347,000 minus the aggregate principal
amount of the Converted Term B Loans of all Lenders.

 

“Additional Term B-1 Lender” shall mean the Person identified as such in
Amendment No. 2.

 

“Additional Term B-1 Loan” shall have the meaning provided in Section 2.01(a).

 

--------------------------------------------------------------------------------


 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBO Rate in effect for such Interest Period and (ii) Statutory Reserves.

 

“Administrative Agent” shall mean (i) with respect to any period prior to the
Amendment No. 1 Effective Date, Deutsche Bank AG New York Branch and (ii) from
and after the Amendment No. 1 Effective Date, JPMorgan Bank, N.A. (or any
successor thereto in such capacity).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit F pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.

 

“Affiliated Lender” shall mean the Permitted Investors and their respective
Affiliates (other than Holdings, the Borrowers and any of their respective
Subsidiaries).

 

“Agents” shall mean the Collateral Agent and the Administrative Agent.

 

“Agreement” shall mean this Credit Agreement dated as of July 30, 2013, as
amended by Amendment No. 1 and Amendment No. 2.

 

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement, dated as of
July 31, 2014, by and among the Borrowers, Holdings, JPMorgan Chase Bank, N.A.,
Deutsche Bank AG New York Branch, the Lenders party thereto and the other
parties thereto.

 

“Amendment No. 2” shall mean Amendment No. 2 to this Agreement, dated as of
February 14, 2017, by and among the Borrowers, Holdings, JPMorgan Chase Bank,
N.A., the Lenders party thereto and the other parties thereto.

 

“Amendment No. 2 Consenting Lender” shall mean each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 2 executed by such
Lender prior to the Amendment No. 2 Effective Date.

 

“Amendment No. 2 Effective Date” shall mean February 14, 2017.

 

“Amendment No. 2 Lead Arrangers” shall mean JPMorgan Chase Bank, N.A., Deutsche
Bank Securities Inc. and RBC Capital Markets(2) in their capacities as Joint
Lead Arrangers and Joint Bookrunners for Amendment No. 2.

 

“Alternate Base Rate” shall mean for any day a fluctuating rate per annum equal
to the highest of (a) the NYFRB Rate in effect on such date plus 1/2 of 1%,
(b) the rate of interest in effect for such day as publicly announced from time
to time by the Administrative Agent as its “prime rate,” and (c) the Adjusted
LIBO Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
commencing on such day (or, if such day is not a Business Day, commencing on the
preceding Business Day) plus 1.00%.  The “prime rate” is a rate set by
Administrative Agent based upon various factors including Administrative Agent’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any

 

--------------------------------------------------------------------------------

(2)  RBC Capital Markets is a brand name for the capital markets business of
Royal Bank of Canada and its affiliates.

 

2

--------------------------------------------------------------------------------


 

change in such prime rate announced by Administrative Agent shall take effect at
the opening of business on the day specified in the public announcement of such
change.  Notwithstanding the foregoing, the Alternate Base Rate will be deemed
to be 1.00% per annum if the Alternate Base Rate calculated pursuant to the
foregoing provisions would otherwise be less than 1.00% per annum.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Affiliates from time to time
concerning or relating to bribery or corruption.

 

“Applicable Excess Cash Flow Percentage” shall mean 50%; provided that, so long
as no Default or Event of Default exists on the respective Excess Cash Flow
Payment Date, (i) if the First Lien Net Leverage Ratio as of the last day of the
respective Excess Cash Flow Payment Period is less than or equal to 3.50:1.00
but greater than 2.75:1.00, then the Applicable Excess Cash Flow Percentage
instead shall be 25% and (ii) if the First Lien Net Leverage Ratio as of the
last day of the respective Excess Cash Flow Payment Period is less than or equal
to 2.75:1.00, then the Applicable Excess Cash Flow Percentage instead shall be
0%.

 

“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” shall mean a rate per annum, for any day with respect to the
Term B-1 Loan that is (i) a Eurodollar Loan of 3.50% or (ii) an ABR Loan of
2.50%.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger or otherwise) by the Lead Borrower or any of its Restricted Subsidiaries
to any Person other than the Lead Borrower or any Subsidiary Guarantor of
(a) any Equity Interests of any of the Restricted Subsidiaries (other than
directors’ qualifying shares) or (b) any other assets of the Lead Borrower or
any of its Restricted Subsidiaries.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.

 

“Available Amount Basket” shall mean, at any date (the “Reference Date”), the
sum of:

 

(a)                                 $15,000,000;

 

(b)                                 Cumulative Retained Excess Cash Flow Amount;
plus

 

(c)                                  the amount of any capital contributions or
Net Cash Proceeds from Permitted Equity Issuances (or issuances of debt
securities that have been converted into or exchanged for Qualified Capital
Stock) received or made by the Lead Borrower (or any direct or indirect parent
thereof and contributed by such parent to the Lead Borrower) during the period
from and including the Business Day immediately following the Closing Date
through and including the Reference Date; plus

 

(d)                                 to the extent not (A) included in clause
(b) above or (B) already reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment, the
aggregate amount of all cash dividends and other cash distributions received by
the Lead Borrower or any of its Restricted Subsidiaries from any Minority
Investments or Unrestricted Subsidiaries during the period from and including
the Business Day immediately following the Closing Date through and including
the Reference Date; plus

 

(e)                                  to the extent not (A) included in clause
(b) above or (B) already reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment, the
aggregate amount of all cash repayments of principal received by the Lead
Borrower or any of its Restricted Subsidiaries from any Minority Investments or
Unrestricted Subsidiaries during the period from and including the Business Day
immediately following the Closing Date through and including the Reference Date
in

 

3

--------------------------------------------------------------------------------


 

respect of loans or advances made by the Lead Borrower or any of its Restricted
Subsidiaries to such Minority Investments or Unrestricted Subsidiaries; plus

 

(f)                                   to the extent not (A) included in clause
(b) above, (B) already reflected as a return of capital with respect to such
Investment for purposes of determining the amount of such Investment or
(C) required to be applied to prepay Term Loans in accordance with
Section 2.13(a), the aggregate amount of all Net Cash Proceeds received by the
Lead Borrower or any of its Restricted Subsidiaries in connection with the sale,
transfer or other disposition of its ownership interest in any Minority
Investment or Unrestricted Subsidiary during the period from and including the
Business Day immediately following the Closing Date through and including the
Reference Date; plus

 

(g)                                  any Declined Amounts; minus

 

(h)                                 the aggregate amount of Restricted Payments
made after the Closing Date and on or prior to such date pursuant to
Section 6.06(a)(vii); minus

 

(i)                                     the aggregate amount of payments made
after the Closing Date and on or prior to such date pursuant to
Section 6.09(b)(i)(1); minus

 

(j)                                    the aggregate amount of Investments
pursuant to Section 6.04(n)(y) after the Closing Date and on or prior to such
date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

 

“Borrowers” shall have the meaning assigned to such term in the introductory
statement hereto.

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Request” shall mean a request by the Lead Borrower (on behalf of
itself or WAPA PR) in accordance with the terms of Section 2.03 and
substantially in the form of Exhibit C, or such other form as shall be approved
by the Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or day on
which banks in New York City are authorized or required by law to close and
(ii) if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurodollar Loan, or any other dealings in Dollars
to be carried out pursuant to this Agreement in respect of any such Eurodollar
Loan, shall mean any such day described in clause (i) above that is also a
London Banking Day.

 

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of the Lead Borrower and its
Restricted Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Lead Borrower for such period prepared in
accordance with GAAP but excluding in each case any such expenditure made to
restore, replace or rebuild property to the condition of such property

 

4

--------------------------------------------------------------------------------


 

immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Cash Equivalents” shall mean:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of issuance thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of issuance thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000 and that issues (or the parent
of which issues) commercial paper rated at least “Prime 1” (or the then
equivalent grade) by Moody’s or “A 1” (or the then equivalent grade) by S&P;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
of clause (c) above;

 

(e)                                  investments in “money market funds” within
the meaning of Rule 2a-7 of the Investment Company Act of 1940, as amended,
substantially all of whose assets are invested in investments of the type
described in clauses (a) through (d) above; and

 

(f)                                   other short-term investments utilized by
Foreign Subsidiaries in accordance with normal investment practices for cash
management in investments of a type analogous to the foregoing.

 

“Cash Management Bank” shall mean any Person that is an Agent, a Lender, an
Amendment No. 2 Lead Arranger or an Affiliate of any of the foregoing on the
Amendment No. 2 Effective Date or at the time it initially provides any Cash
Management Services, in its capacity as a party thereto, whether or not such
Person subsequently ceases to be an Agent, a Lender, an Amendment No. 2 Lead
Arranger or an Affiliate of any of the foregoing.

 

“Cash Management Obligations” shall mean obligations owed by the Lead Borrower
or any of its Restricted Subsidiaries to any Cash Management Bank in respect of
or in connection with any Cash Management Services and designated by the Cash
Management Bank and the Lead Borrower in writing to the Administrative Agent as
“Cash Management Obligations.”

 

“Cash Management Services” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

 

5

--------------------------------------------------------------------------------


 

“Casualty Event” shall mean any event that gives rise to the receipt by the Lead
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

 

“CFC Holding Company” shall mean with respect to the Term Loans any Subsidiary
of the Lead Borrower that owns one or more CFCs, either directly or indirectly
through other entities that are disregarded entities or partnerships for U.S.
federal income tax purposes, and substantially all the assets of such entities
(excluding equity interests in each other) consist of equity interests of such
CFCs.

 

“Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date), other than the Permitted Investors, shall
own, directly or indirectly, beneficially or of record, shares representing the
greater of (i) more than 35% of the aggregate ordinary voting power represented
by the issued and outstanding capital stock of the Parent and (ii) more than the
percentage of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Parent directly or indirectly owned by the
Permitted Investors, (b) a majority of the seats (other than vacant seats) on
the board of directors of the Parent shall at any time be occupied by persons
who were neither (i) nominated by the board of directors of the Parent (or any
committee thereof with the authority to nominate directors) or the Permitted
Investors nor (ii) appointed by directors so nominated, (c) any change in
control (or similar event, however denominated) with respect to the Parent,
Holdings or the Lead Borrower shall occur under and as defined in any indenture
or agreement in respect of Material Indebtedness (including any Permitted First
Priority Refinancing Debt, any Permitted Second Priority Refinancing Debt, any
Permitted Unsecured Refinancing Debt, any New Incremental Notes and any
Permitted Ratio Debt), (d) Parent shall cease to directly own, beneficially and
of record, 100% of the issued and outstanding Equity Interests of Holdings,
(e) Holdings shall cease to directly own, beneficially and of record, 100% of
the issued and outstanding Equity Interests of the Lead Borrower or (f) the Lead
Borrower shall cease to directly or indirectly own, beneficially and of record,
100% of the issued and outstanding Equity Interests of WAPA PR.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of Section 2.14,
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the Closing Date. 
For purposes of this definition and Section 2.14, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case described in clauses (i) and (ii) above, be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued, provided that increased
costs as a result of any Change in Law pursuant to clause (i) or (ii) above,
shall only be reimbursable by the Loan Parties to the extent the applicable
Lender is requiring reimbursement therefor from similarly situated borrowers
under comparable syndicated credit facilities.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Class” shall mean (a) when used with respect to Lenders, refers to whether such
Lenders hold a particular Class of Commitments or Loans, (b) when used with
respect to Commitments, refers to whether such Commitments are Additional Term
B-1 Commitments, Other Term Loan Commitments or Incremental Revolving
Commitments and (c) when used with respect to Loans, refers to whether such
Loans are Term B Loans, Term B-1 Loans, Other Term Loans, Extended Term Loans or
loans under Incremental Revolving Facilities, in each case, under this
Agreement, of which such Loan or Commitment shall be a part.

 

“Closing Date” shall mean July 30, 2013.

 

6

--------------------------------------------------------------------------------


 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

 

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:

 

(a)                                 the Collateral Agent shall have received
each Security Document required to be delivered on the Closing Date pursuant to
Section 4.02 or pursuant to Section 5.10 or Section 5.13 or Section 5.16 at such
time, duly executed by each Loan Party thereto;

 

(b)                                 all Obligations shall have been
unconditionally guaranteed by Holdings, each Restricted Subsidiary of a Borrower
that is a wholly owned Material Domestic Subsidiary and not an Excluded
Subsidiary including those that are listed on Schedule 1.01(b) hereto (each, a
“Guarantor”), and any Subsidiary of a Borrower that Guarantees any Indebtedness
incurred by such Borrower pursuant to any Credit Agreement Refinancing
Indebtedness (or any Permitted Refinancing thereof);

 

(c)                                  the Obligations and the Guaranty shall have
been secured by a first-priority security interest (subject to nonconsensual
Liens permitted by Section 6.02) in (i) all the Equity Interests of the Lead
Borrower, (ii) all Equity Interests of each direct, wholly owned Domestic
Subsidiary (other than a Domestic Subsidiary described in the following clause
(iii)(A)) that is directly owned by a Borrower or any Subsidiary Guarantor and
(iii) 65% of the issued and outstanding Equity Interests of (A) each wholly
owned Domestic Subsidiary that is directly owned by a Borrower or by any
Subsidiary Guarantor and that is a disregarded entity for United States federal
income tax purposes and substantially all of the assets of such Domestic
Subsidiary consist of Equity Interests in one or more Foreign Subsidiaries that
are CFCs and (B) each wholly owned Foreign Subsidiary that is directly owned by
a Borrower or by any Subsidiary Guarantor;

 

(d)                                 except to the extent otherwise provided
hereunder, including subject to Liens permitted by Section 6.02, or under any
Security Document, the Obligations and the Guaranty shall have been secured by a
perfected first-priority security interest (to the extent such security interest
may be perfected by delivering certificated securities, filing financing
statements under the Uniform Commercial Code or making any necessary filings
with the United States Patent and Trademark Office or United States Copyright
Office or the execution and delivery of control agreements) in substantially all
tangible and intangible personal property of each Borrower and each Guarantor
including accounts (other than Excluded Accounts), inventory, equipment,
investment property, contract rights, applications and registrations of
intellectual property filed in the United States, other general intangibles, and
proceeds of the foregoing), in each case, with the priority required by the
Security Documents, in each case subject to exceptions and limitations otherwise
set forth in this Agreement and the Security Documents; and

 

(e)                                  the Collateral Agent shall have received
(i) counterparts of a Mortgage with respect to each Material Owned Real Property
(other than any Excluded Property), if any, required to be delivered pursuant to
Section 5.10 and 5.13(b) (the “Mortgaged Properties”) duly executed and
delivered by the record owner of such property; provided, that, with respect to
the PR Mortgage, which the Loan Parties represent has been duly filed and
recorded in the corresponding Section of the Puerto Rico Registry of Property,
(except for the Deed of Amendment, which has been filed and is pending
recordation in the corresponding Section of the Puerto Rico Registry of
Property) the Collateral Agent shall have received the PR Mortgage Note, without
any endorsement to any party, counterparts of the PR Mortgage Note Pledge and
Security Agreement, and the corresponding financing statement, (ii) a policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid Lien on the property
described therein, free of any other Liens except as expressly permitted by
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Collateral Agent may reasonably request, and (iii) such surveys, abstracts,
appraisals (if required under FIRREA), flood certifications under Regulation H
of the Board (together with evidence of federal flood insurance for any such
property located

 

7

--------------------------------------------------------------------------------


 

in a flood hazard area) and such customary legal opinions and other documents as
the Collateral Agent may reasonably request with respect to any such Mortgaged
Property.

 

The foregoing definition shall not require the creation, perfection or
maintenance of pledges of or security interests in, or the obtaining of title
insurance, surveys, abstracts or appraisals with respect to, Excluded Property
and any other particular assets if and for so long as, in the reasonable
judgment of the Collateral Agent and the Borrower, the cost of creating,
perfecting or maintaining such pledges or security interests in such assets or
obtaining title insurance, surveys abstracts or appraisals in respect of such
assets shall be excessive in view of the fair market value (as determined by the
Borrowers in its reasonable judgment) of such assets or the practical benefit to
the Lenders afforded thereby.

 

The Collateral Agent may grant extensions of time for the perfection of security
interests in or the obtaining of title insurance and surveys with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the Security
Documents.

 

“Collateral Agent” shall mean JPMorgan Chase Bank, N.A. (or any successor
thereto in such capacity).

 

“Collateral Coverage Requirement” shall mean, as of any date, the requirement
that (x) the Consolidated Total Assets of (or attributable to) the Loan Parties
constitutes at least 50.0% of the Consolidated Total Assets of the Lead Borrower
and its Restricted Subsidiaries as of such date and (y) the Consolidated EBITDA
of the Loan Parties constitutes at least 50.0% of the Consolidated EBITDA of the
Lead Borrower and its Restricted Subsidiaries for the Test Period most recently
ended prior to such date for which the financial statements and certificates
required by Section 5.04(a) or 5.04(b), as the case may be, have been delivered.

 

“Commitment” shall mean the Additional Term B-1 Commitment, any Other Term Loan
Commitment, any Incremental Term Loan Commitment and any Incremental Revolving
Commitment.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C.  § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning assigned to such term in Section 9.01.

 

“Communications Act” shall mean the Communications Act of 1934, as amended.

 

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof), where appropriate.

 

“Company Competitor” shall mean any person that competes in any material respect
with the business of the Borrowers and their Subsidiaries.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Lead Borrower dated July, 2013.

 

“Consolidated Cash Taxes” shall mean, as of any date for the applicable period
ending on such date with respect to the Lead Borrower and it Restricted
Subsidiaries on a consolidated basis, the aggregate of all taxes based on
income, profits or capital of the Lead Borrower and its Restricted Subsidiaries
(including (i) federal, state, franchise, excise and similar taxes and foreign
withholding taxes, (ii) penalties and interest related to such taxes or arising
from any tax examinations and (iii) taxes in respect of repatriated funds), paid
in cash during such period to the extent they exceed the amount of taxes
deducted in determining Consolidated Net Income for such period.

 

“Consolidated Current Assets” shall mean, with respect to the Lead Borrower and
its Restricted Subsidiaries on a consolidated basis at any date of
determination, all assets (other than cash and Cash Equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the Lead
Borrower and its Restricted

 

8

--------------------------------------------------------------------------------


 

Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits.

 

“Consolidated Current Liabilities” shall mean, with respect to the Lead Borrower
and its Restricted Subsidiaries on a consolidated basis, all liabilities in
accordance with GAAP that would be classified as current liabilities on the
consolidated balance sheet of such Person, but excluding (a) the current portion
of Indebtedness to the extent reflected as a liability on the consolidated
balance sheet of such Person, (b) the current portion of interest, (c) accruals
for current or deferred taxes based on income or profits, (d) accruals of any
costs or expenses related to restructuring reserves, (e) deferred revenue,
(f) escrow account balances and (g) any letter of credit obligations or swing
line loans or revolving loans under any revolving credit facility.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains (or losses)
and any related provisions for taxes on such extraordinary gains (or losses),
and (y) any gains or losses from sales of assets other than inventory sold in
the ordinary course of business), adjusted by:

 

(A)                               adding thereto (in each case to the extent
deducted in determining Consolidated Net Income for such period (other than with
respect to clauses (viii) and (xii) below)), without duplication, the amount of:

 

(i)                              total interest expense (inclusive of
amortization of deferred financing fees and other original issue discount and
banking fees, charges and commissions (e.g., letter of credit fees and
commitment fees, non-cash interest payments, the interest component of Capital
Lease Obligations, net payments, if any, pursuant to interest rate protection
agreements with respect to Indebtedness, the interest component of any pension
or other post-employment benefit expense, in each case to the extent included as
interest expense under GAAP)) of the Lead Borrower and its Restricted
Subsidiaries determined on a consolidated basis for such period;

 

(ii)                               provision for taxes based on income, profits
or capital and foreign withholding taxes and franchise, state single business
unitary and similar taxes for the Lead Borrower and its Restricted Subsidiaries
determined on a consolidated basis for such period;

 

(iii)                                all depreciation and amortization expense
of the Lead Borrower and its Restricted Subsidiaries determined on a
consolidated basis for such period, including but not limited to amortization or
impairment of intangibles (including, but not limited to goodwill), non-cash
write offs of debt discounts and debt issuances, non-cash costs and commissions,
non-cash discounts and other non-cash fees and charges with respect to
Indebtedness and Hedging Agreements;

 

(iv)                              other unusual or non-recurring cash charges,
or expenses of the Lead Borrower and its Restricted Subsidiaries during such
period;

 

(v)                             the amount of all other non-cash charges, losses
or expenses (including non-cash employee and officer equity compensation expense
(including stock options), or asset write-offs, write-ups or write-downs) of the
Lead Borrower and its Restricted Subsidiaries determined on a consolidated basis
for such period (but excluding any additions to bad debt reserves or bad debt
expense and any non-cash charge to the extent it represents amortization of a
prepaid cash item that was paid in a prior period unless such prepaid cash item
was deducted in such prior period);

 

(vi)                              cash restructuring charges or reserves,
including any restructuring costs and integration costs incurred in connection
with, Permitted Acquisitions or Specified Dispositions or other Specified
Transactions occurring after the last day of the period covered by the
Historical Financial Statements, costs related to the closure and/or
consolidation of facilities, retention charges, contract termination costs,
recruiting, relocation, severance and signing bonuses and expenses, transaction
fees and expenses in each case to the extent established or incurred after
March 31, 2013; provided that the aggregate amount of any such charges or
reserves under this clause

 

9

--------------------------------------------------------------------------------


 

(vi), when aggregated with any add-backs or adjustments pursuant to clause
(vii) below, shall not exceed in any period 20.0% of Consolidated EBITDA for
such period (calculated before giving effect to any such add-backs and
adjustments);

 

(vii)                               the amount of cost savings, operating
expense reductions, other operating improvements and synergies projected by the
Lead Borrower in good faith to be realized in connection with any Specified
Transaction or the implementation of an operational initiative (including the
termination, abandonment or discontinuance of operations and product lines)
after the Closing Date (calculated on a Pro Forma Basis as though such cost
savings, operating expense reductions, other operating improvements and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions, other operating improvements and
synergies were realized during the entirety of such period), net of the amount
of actual benefits realized during such period from such actions; provided that
(A) a duly completed certificate signed by a Responsible Officer of the Lead
Borrower shall be delivered to the Administrative Agent together with the
Officer’s Certificate required to be delivered pursuant to Section 5.04(c),
certifying that (x) such cost savings, operating expense reductions, other
operating improvements and synergies are reasonably identifiable, reasonably
anticipated to be realizable and factually supportable in the good faith
judgment of the Lead Borrower, and (y) such actions are to be taken within 12
months after the consummation of the Specified Transaction or the implementation
of an operational initiative, which is expected to result in such cost savings,
expense reductions, other operating improvements or synergies, (B) projected
amounts (and not yet realized) may no longer be added in calculating
Consolidated EBITDA pursuant to this clause (vii) to the extent occurring more
than four (4) Fiscal Quarters after the specified action taken in order to
realize such projected cost savings, operating expense reduction, other
operating improvements and synergies and (C) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (vii) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period;
provided that the aggregate amount of all add-backs made pursuant to this clause
(vii) shall not exceed in any period 20.0% of Consolidated EBITDA, when
aggregated with any add-backs or adjustments pursuant to clause (vi) above, for
such period (for this purpose, determined without regard to this clause (vii));

 

(viii)                               other accruals, up-front fees, transaction
costs, commissions, expenses, premiums or charges related to any equity
offering, permitted investment, acquisition, disposition, recapitalization or
incurrence, repayment, amendment or modification of Indebtedness permitted by
this Agreement (whether or not successful, and including costs and expenses of
the Administrative Agent and Lenders that are reimbursed);

 

(ix)                              Transaction Expenses;

 

(x)                             expenses to the extent covered by contractual
indemnification, insurance or refunding provisions in favor of the Lead Borrower
or any of its Subsidiaries and actually paid by such third parties;

 

(xi)                              to the extent covered by business interruption
insurance and actually reimbursed or otherwise paid, expenses or losses relating
to business interruption; and

 

(xii)                               to the extent that any Holdings Specified
Expenses would have been added back to Consolidated EBITDA pursuant to clauses
(i) through (xi) above had such change, tax or expense been incurred directly by
the Lead Borrower, such Holdings Specified Expenses; and

 

(B)                               subtracting therefrom (to the extent not
otherwise deducted in determining Consolidated Net Income for such period and
without duplication the amount of (i) all cash payments or cash charges made (or
incurred) by the Lead Borrower or any of its Restricted Subsidiaries for such
period on account of any non-cash charges added back to Consolidated EBITDA in a
previous period, (ii) income and gain items corresponding to those referred to
in clauses (A)(iv) and (A)(v) above (other than (i) accrual of revenue and

 

10

--------------------------------------------------------------------------------


 

amortization of deferred revenue in the ordinary course or (ii) reversals of
prior accruals or reserves, to the extent such accruals or reserves had the
effect of reducing Consolidated EBITDA in a prior period), (iii) gains related
to pensions and other post-employment benefits, (iv) federal, state, local and
foreign income tax credits and (v) the amount of any Holdings Specified
Expenses,

 

provided that to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Statement of Financial Accounting Standards
No. 133 and International Accounting Standard No. 39 and their respective
related pronouncements and interpretations.

 

Notwithstanding anything to the contrary contained above, for purposes of
determining Consolidated EBITDA for any Test Period which ends prior to the
first anniversary of the Closing Date, Consolidated EBITDA for all portions of
such period occurring prior to the Closing Date shall be calculated in
accordance with the definition of “Test Period” contained herein.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Lead Borrower and its Restricted Subsidiaries determined on a
consolidated basis (after deduction for minority interests) for such period
(taken as a single accounting period) in accordance with GAAP, provided that the
following items shall be excluded in computing Consolidated Net Income (without
duplication):

 

(i)           the net income (or loss) for such period of any Person that is not
a Restricted Subsidiary of the Lead Borrower or that is accounted for by the
equity method of accounting; provided that Consolidated Net Income shall be
increased by the amount of dividends or distributions that are actually paid in
cash or Cash Equivalents by such Person to the Lead Borrower or one of its
Restricted Subsidiaries during such period;

 

(ii)           except for determinations expressly required to be made on a Pro
Forma Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Lead Borrower or all or substantially all
of the property or assets of such Person are acquired by a Restricted Subsidiary
of the Lead Borrower;

 

(iii)           the net income of any Restricted Subsidiary of the Lead Borrower
that is not also a Guarantor to the extent that the declaration or payment of
cash dividends or similar cash distributions by such Restricted Subsidiary of
such net income is not at the time permitted by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation or law applicable to such Restricted Subsidiary;

 

(iv)         any net income or loss attributable to the early extinguishment or
cancellation of Indebtedness; and

 

(v)          purchase accounting effects of adjustments to deferred revenue
required or permitted by GAAP.

 

“Consolidated Total Assets” shall mean, as of any date, the amount which, in
accordance with GAAP, would be set forth under the caption “Total Assets” (or
any like caption) on a consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries, as of the end of the most recently ended Fiscal Quarter
for which internal financial statements are available.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Converted Term B Loan” shall mean each Term B Loan held by an Amendment No. 2
Consenting Lender on the Amendment No. 2 Effective Date immediately prior to the
effectiveness of Amendment No. 2 (or, if less, the amount notified to such
Lender by the Administrative Agent prior to the Amendment No. 2 Effective Date).

 

11

--------------------------------------------------------------------------------


 

“Corrective Term Loan Extension Amendment” shall have the meaning assigned to
such term in Section 2.25(e).

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred
pursuant to a Refinancing Amendment (including, without limitation, Other Term
Loans), in each case, issued, incurred or otherwise obtained (including by means
of the extension or renewal of existing Indebtedness) in exchange for, or to
extend, renew, replace or refinance, in whole or part, existing Term B-1
Loans, Incremental Revolving Commitments, Incremental Term Loans, New Term Loans
or Other Term Loans, or any then existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) such Indebtedness does not
mature prior to the maturity date of, or have a shorter Weighted Average Life to
Maturity than the Refinanced Debt (other than to the extent of nominal
amortization for periods where amortization has been eliminated or reduced as a
result of prepayments of such Refinanced Debt), (ii) such Indebtedness shall not
have a greater principal amount than the principal amount of the Refinanced Debt
plus accrued interest, fees and premiums (if any) thereon and reasonable fees
and expenses associated with the refinancing, extension, renewal or replacement,
unless otherwise permitted hereby and (iii) such Refinanced Debt shall be
repaid, defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero, determined on a cumulative basis equal to the amount
of Excess Cash Flow for all fiscal years of the Lead Borrower starting with the
fiscal year ending December 31, 2014 that was not (and, in the case of any
fiscal year of the Lead Borrower where the respective required date of
prepayment has not yet occurred pursuant to Section 2.13(b), will not on such
date of required prepayment be) required to be applied as a mandatory prepayment
in accordance with Section 2.13(b) (which Section 2.13(b) shall, for purposes of
this definition, be construed without giving effect to any deduction pursuant to
clause (B) of such Section 2.13(b)).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declined Amounts” shall have the meaning specified in Section 2.13(g).

 

“Declining Lender” shall have the meaning specified in Section 2.13(g).

 

“Deed of Amendment” shall mean that certain Deed of Amendment of Mortgage Number
6, executed before Notary Public Gladys O. Fontanez Reyes on June 28, 2011 by
and between Televicentro of Puerto Rico, LLC, as the mortgagor, and The Bank of
Nova Scotia, as then holder of the PR Mortgage Note.

 

“Deed of Mortgage” shall mean that certain Deed of Mortgage Number 6, executed
before Notary Public Luis Morales-Steinmann on March 30, 2007 by Televicentro of
Puerto Rico, LLC, as the mortgagor.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Deposit Account” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York (other than Excluded Accounts).

 

“Deposit Account Control Agreement” shall mean a “control agreement” in form and
substance reasonably acceptable to the Administrative Agent and the Lead
Borrower and containing terms providing “control” (for purposes of the UCC) over
the Deposit Account governed by such Deposit Account Control Agreement.

 

12

--------------------------------------------------------------------------------


 

“Designated Acquisition” shall mean any Permitted Acquisition or similar
Investment that is not, in accordance with the agreement governing such
Permitted Acquisition or similar Investment, subject to a financing contingency
and that has been designated by the Lead Borrower in writing to the Agent as a
“Designated Acquisition” which designation shall include a description of any
Indebtedness (the “Designated Indebtedness”) expected to be incurred to finance
such Designated Acquisition.

 

“Designated Non-cash Consideration” shall mean the fair market value (as
determined in good faith by the applicable Borrower) of non-cash consideration
received by the Borrowers or any of their respective Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an officer’s certificate executed by a Responsible
Officer of the Lead Borrower and delivered to the Administrative Agent, setting
forth the basis of such valuation, less the amount of Cash Equivalents received
in connection with a subsequent sale of such Designated Non-cash Consideration.

 

“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

“Disqualified Institution” shall mean (a) each bank, financial institution or
other institutional lender and Company Competitor or Affiliate of a Company
Competitor identified in writing to the Administrative Agent prior to the
Amendment No. 2 Effective Date and (b) any other person designated in writing to
the Administrative Agent after the Amendment No. 2 Effective Date by the Lead
Borrower by e-mail sent to JPMDQ_Contact@jpmorgan.com (or such other address as
the Administrative Agent may from time to time notify the Lead Borrower) to the
extent such person is or becomes a Company Competitor or is or becomes an
Affiliate of a Company Competitor, which designation shall become effective
three days after receipt by the Administrative Agent of such written supplement,
but which shall not apply retroactively to disqualify any persons that have
previously acquired an assignment or participation interest in the Loans or is
party to a pending trade; provided that a Company Competitor or an Affiliate of
a Company Competitor shall not include any bona fide debt fund or investment
vehicle or other institutional lender or bank or financial institution that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business which
is managed, sponsored or advised by any person controlling, controlled by or
under common control with such Company Competitor or Affiliate thereof, as
applicable, and for which no personnel involved with the investment of such
Company Competitor (i) makes (or has the right to make or participate with
others in making) any investment decisions or (ii) will obtain access to any
Information from such bona fide debt fund or investment vehicle or persons
receiving Information hereunder.

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof (other than upon an asset sale
or change in control, if such right is subject to the prior payment in full of
the Obligations), in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case at any time on or prior to the first anniversary of the Maturity Date,
or (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or (ii) any Equity Interest referred to
in clause (a) above, in each case at any time prior to the first anniversary of
the Latest Maturity Date.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

13

--------------------------------------------------------------------------------


 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” shall mean, as to any Term Loan of any Class, the effective
yield on such Term Loans as reasonably determined by the Administrative Agent
(consistent with generally accepted financial practices), taking into account
the applicable interest rate margins (but not any fluctuations in LIBO Rate),
any interest rate floors, and all fees, including recurring, up-front or similar
fees or original issue discount (amortized over the shorter of (x) the weighted
average life of such loans and (y) the four years following the date of
incurrence thereof) payable generally to Lenders making such loans, but
excluding (i) any arrangement, structuring or other fees payable in connection
therewith that are not generally shared with the Lenders thereunder and (ii) any
customary consent fees paid generally to consenting Lenders.

 

“Eligible Assignee” shall mean (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof) and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity (other than a
natural person) that extends credit or buys loans and that is approved by the
Administrative Agent but excluding, (x) any Affiliated Lender, except to the
extent expressly provided in Section 9.04(f), (y) Holdings, the Borrowers and
their respective Subsidiaries, except to the extent expressly provided in
Section 9.04(f) and (z) any Disqualified Institution.

 

“Environmental Laws” shall mean all former, current and future federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human or public health and safety or the presence, Release
of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or (o) of the Code.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan, (b) the
failure to satisfy the minimum funding standard (as defined in Section 412 or
430 of the Code or Section 303 or 304 of ERISA) with respect to any Plan,
whether or not waived, (c) a determination that any Plan is in “at-risk status”
or any Multiemployer Plan is in “endangered status” or “critical status” (as
each is defined in Section 303 and 305 of ERISA, respectively), (d) the
incurrence by the Lead Borrower or any of its ERISA Affiliates of any material
liability under Title IV of ERISA with respect to the termination

 

14

--------------------------------------------------------------------------------


 

of any Plan or the withdrawal or partial withdrawal of the Lead Borrower or any
of its ERISA Affiliates from any Plan or Multiemployer Plan, (e) the receipt by
the Lead Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the receipt by the
Lead Borrower or any of its ERISA Affiliates of any notice, or the receipt by
any Multiemployer Plan from the Lead Borrower or any of its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or (g) the occurrence of
a non-exempt “prohibited transaction” with respect to which the Lead Borrower or
any of its Restricted Subsidiaries is a “disqualified person” (each within the
meaning of Section 4975 of the Code) that results in material liability to the
Borrower.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar,” when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, is bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Events of Default” shall have the meaning assigned to such term in
Section 7.01.

 

“Excess Cash Flow” shall mean, with respect to any Excess Cash Flow Payment
Period, an amount, not less than zero, equal to:

 

(a)           the sum, without duplication, of (i) Consolidated Net Income of
the Lead Borrower and its Restricted Subsidiaries for such Excess Cash Flow
Payment Period, plus (ii) the amount of all non-cash charges (including
depreciation, amortization and deferred tax expense) deducted in arriving at
such Consolidated Net Income, plus (iii) the aggregate net amount of non-cash
loss on Dispositions by the Lead Borrower and its Restricted Subsidiaries during
such Excess Cash Flow Payment Period (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income, plus (iv) the aggregate amount of any non-cash loss for
such period attributable to the early extinguishment of Indebtedness, Hedging
Agreements or other derivative instruments, to the extent deducted in arriving
at such Consolidated Net Income, plus (v) to the extent not otherwise included
in determining Consolidated Net Income, the aggregate amount of cash receipts
for such period attributable to Hedging Agreements or other derivative
instruments, minus

 

(b)           the sum, without duplication (in each case, for the Lead Borrower
and its Restricted Subsidiaries on a consolidated basis), of:

 

(i)            Capital Expenditures, except to the extent made using proceeds,
payments or any other amounts available from events or circumstances that were
not included in determining Consolidated Net Income during such period
(including any proceeds from Indebtedness), that are (A) actually made in cash
during such Excess Cash Flow Payment Period or (B) committed although not
actually made in cash during such Excess Cash Flow Payment Period, so long as
such Capital Expenditures are actually made in cash within six months after the
end of such Excess Cash Flow Payment Period; provided that (x) if any Capital
Expenditures are deducted from Excess Cash Flow pursuant to (B) above, such
amount shall be added to the Excess Cash Flow for the immediately succeeding
Excess Cash Flow Payment Period if the expenditure is not actually made in cash
within such six-month period and (y) no deduction shall be taken in the
immediately succeeding Excess Cash Flow Payment Period when such amounts
deducted pursuant to clause (B) are actually spent;

 

(ii)           to the extent not otherwise deducted from Consolidated Net
Income, Consolidated Cash Taxes;

 

(iii)         the aggregate amount of all principal payments of Indebtedness of
the Lead Borrower and its Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capital Lease Obligations, (B) the amount of
any repayment of Loans pursuant to Section 2.11,

 

15

--------------------------------------------------------------------------------


 

(C) the amount of any mandatory prepayment of Loans pursuant to
Section 2.13(a) to the extent required due to an Asset Sale that resulted in an
increase to such Consolidated Net Income and not in excess of the amount of such
increase and (D) the amount of any voluntary prepayments of Loans made by
Holdings, any Borrower or any of their respective Subsidiaries pursuant to
Section 9.04(f) (in an amount equal to the discounted amount actually paid in
respect of the principal amount of such Loans) (provided that (I) such
prepayments or repurchases are otherwise permitted hereunder and (II) such
prepayments or repurchases are not made, directly or indirectly, using
(1) proceeds, payments or any other amounts available from events or
circumstances that were not included in determining Consolidated Net Income
during such period (including any proceeds from Indebtedness) or (2) the
Cumulative Retained Excess Cash Flow Amount) but excluding (X) all other
prepayments of Loans (other than those specified in preceding clauses
(iii)(C) and (D))and (Y) payments in respect of any Permitted Ratio Debt, any
New Incremental Notes and Indebtedness constituting Permitted Second Priority
Refinancing Debt, Permitted Unsecured Refinancing Debt or any Subordinated
Indebtedness, except in each case to the extent permitted to be paid pursuant to
Section 6.09 or occurring in connection with a refinancing of such Indebtedness
permitted in accordance with the terms of this Agreement) made during such
period, in each case except to the extent financed with the proceeds of Funded
Debt of the Lead Borrower or any of its Restricted Subsidiaries;

 

(iv)           to the extent not deducted in arriving at Consolidated Net
Income, Restricted Payments made in cash during such period by the Lead Borrower
to the extent that such Restricted Payments are made under Sections
6.06(a)(ii) and 6.06(a)(iii), solely to the extent made, directly or indirectly,
with the net cash proceeds from events or circumstances that were included in
the calculation of Consolidated Net Income;

 

(v)            (A) the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by any Borrower during such period that are
required to be made in connection with any prepayment or satisfaction and
discharge of Indebtedness of the Lead Borrower or any of its Restricted
Subsidiaries (except to the extent financed with the proceeds of Funded Debt
other than the Loans) to the extent that the amount so prepaid, satisfied or
discharged is not deducted from Consolidated Net Income for purposes of
calculating Excess Cash Flow and (B) to the extent included in determining
Consolidated Net Income, the aggregate amount of any income for such period
attributable to the early extinguishment of Indebtedness, Hedging Agreements or
other derivative instruments (other than commodity Hedging Agreements);

 

(vi)           cash payments made by the Lead Borrower or any of its Restricted
Subsidiaries during such period (to the extent not deducted in arriving at such
Consolidated Net Income) in satisfaction of non-current liabilities (excluding
payments of Indebtedness for borrowed money) not made directly or indirectly
using (1) proceeds, payments or any other amounts available from events or
circumstances that were not included in determining Consolidated Net Income
during such period (including any proceeds from Indebtedness) or (2) the
Cumulative Retained Excess Cash Flow Amount;

 

(vii)        to the extent not deducted in arriving at Consolidated Net Income,
fees, expenses and purchase price adjustments paid in cash during such period by
the Lead Borrower or any of its Restricted Subsidiaries in connection with the
Transaction or, in each case to the extent permitted hereunder, any Investment
permitted under Section 6.04, issuance of Equity Interests or issuance of
Indebtedness (whether or not consummated) and any Restricted Payment made in
cash by the Lead Borrower or any of its Restricted Subsidiaries pursuant to
Sections 6.06(a)(ii) and 6.06(a)(iii) to pay any of the foregoing;

 

(viii)       to the extent not deducted in arriving at Consolidated Net Income,
the aggregate amount of expenditures actually made in cash from operations by
the Lead Borrower or any of its Restricted Subsidiaries during such period
(including expenditures for payment of financing fees)

 

16

--------------------------------------------------------------------------------


 

to the extent such expenditures are (1) not expensed during such period and
(2) made with cash from operations;

 

(ix)           cash from operations used by the Lead Borrower or any of its
Restricted Subsidiaries or committed to be used by the Lead Borrower or any of
its Restricted Subsidiaries to consummate a Permitted Acquisition or Investment
permitted under Sections 6.04(e), (f), (l) or (n) (if such Permitted Acquisition
or Investment has been consummated or committed to during such period prior to
the date on which a prepayment of Loans would be required pursuant to
Section 2.13(b) with respect to such Excess Cash Flow Payment Period); provided,
however, that if any amount is deducted from Excess Cash Flow pursuant to this
clause (ix) with respect to any Excess Cash Flow Payment Period as a result of a
Permitted Acquisition or Investment that has been committed to be consummated
but not yet actually consummated during such period then (x) such amount shall
not be deducted from Excess Cash Flow pursuant to this clause (ix) as a result
of such Permitted Acquisition or Investment, as the case may be, being actually
consummated in the immediately succeeding Excess Cash Flow Payment Period and
(y) such amount shall be added to Excess Cash Flow for the immediately
succeeding Excess Cash Flow Payment Period if the Permitted Acquisition or
Investment is not actually consummated during such succeeding period;

 

(x)           the amount of cash payments made in respect of pensions and other
postemployment benefits in such period to the extent not deducted in arriving at
such Consolidated Net Income;

 

(xi)         the amount of cash expenditures in respect of Hedging Agreements
during such fiscal year to the extent they exceed the amount of expenditures
expensed in determining Consolidated Net Income for such period;

 

(xii)           the aggregate principal amount of all mandatory prepayments of
Term Loans made during such Excess Cash Flow Payment Period pursuant to
Section 2.13(b), or reinvestments of Net Cash Proceeds in lieu thereof, to the
extent that the applicable Net Cash Proceeds resulted in an increase of
Consolidated Net Income (and are not in excess of such increase) for such Excess
Cash Flow Payment Period; and

 

(xiii)       the aggregate net amount of any non-cash gains to the extent
included in arriving at Consolidated Net Income; minus

 

(c)           any increase in Net Working Capital during such Excess Cash Flow
Payment Period (measured as the excess, if any, of Net Working Capital at the
end of such Excess Cash Flow Payment Period minus Net Working Capital at the
beginning of such Excess Cash Flow Payment Period) or increases in long term
accounts receivable and decreases in the long-term portion of deferred revenue
for such period (other than any such increases or decreases, as applicable,
arising from acquisitions or Dispositions of property by the Lead Borrower, and
its Restricted Subsidiaries during such period), except as a result of the
reclassification of items from short term to long term or vice versa; plus

 

(d)           any decrease in Net Working Capital during such Excess Cash Flow
Payment Period (measured as the excess, if any, of Net Working Capital at the
beginning of such Excess Cash Flow Payment Period minus Net Working Capital at
the end of such Excess Cash Flow Payment Period) or decreases in long-term
accounts receivable and increases in the long-term portion of deferred revenue
for such period (other than any such decreases or increases, as applicable,
arising from acquisitions or Dispositions of property by the Lead Borrower or
any of its Restricted Subsidiaries completed during such period), except as a
result of the reclassification of items from short term to long term or vice
versa.

 

“Excess Cash Flow Payment Date” shall mean the date occurring on the earlier to
occur of (x) the delivery of the financial statements for such fiscal year
pursuant to Section 5.04 and (y) 90 days after the end of each fiscal year of
the Lead Borrower (commencing with the fiscal year of the Lead Borrower ending
December 31, 2015).

 

17

--------------------------------------------------------------------------------


 

“Excess Cash Flow Payment Period” shall mean, with respect to the repayment
required on each Excess Cash Flow Payment Date, the immediately preceding fiscal
year of the Borrower.

 

“Excluded Accounts” shall mean, (A) payroll and other employee wage and benefit
accounts, (B) tax accounts, including, without limitation, sales tax accounts,
(C) escrow accounts, (D) fiduciary or trust accounts and (E) Immaterial Accounts
and, in the case of clauses (A) through (E), the funds or other property held in
or maintained in any such account.

 

“Excluded Property” shall mean, with respect to any Loan Party, (a) (i) any
leasehold interest (including any ground lease interest) in real property,
(ii) any fee-owned real property with a fair market value not in excess of
$5,000,000 and (iii) any fixtures affixed to any real property to the extent
(A) such real property has a fair market value below $5,000,000 or (B) a
security interest in such fixtures may not be perfected by a UCC financing
statement (or equivalent) in the jurisdiction of organization of the applicable
Loan Party or the jurisdiction of location of such assets, as applicable, but
for greater certainty excluding any fixtures in connection with a mortgage on
real property that is not Excluded Property by operation of clause
(a)(ii) above, (b) any lease, license, franchise, charter, authorization,
contract or agreement to which any Loan Party is a party, and any of its rights
or interest thereunder, if and to the extent that a security interest (i) is
prohibited by or in violation of any law, rule or regulation applicable to any
Loan Party, except to the extent such prohibition is rendered ineffective under
the UCC (or equivalent applicable foreign law), or requires any governmental or
third party consent or approval (provided, that such Loan Party has used
commercially reasonable efforts (which for the avoidance of doubt shall not
include any payment of non-de minimis amounts) to obtain such consent or
approval) or (ii) is prohibited by or in violation of a term, provision or
condition of any such lease, license, franchise, charter, authorization,
contract or agreement; provided, however, that the Collateral shall include (and
such security interest shall attach) at such time as the contractual or legal
prohibition shall no longer be applicable (provided, that to the extent such
prohibition requires any third party consent, such Loan Party has used
commercially reasonable efforts (which for the avoidance of doubt shall not
include any payment of non-de minimis amounts) to obtain such consent), shall
attach to any portion of such lease, license, franchise, charter, authorization,
contract or agreement not subject to the prohibitions specified in (i) or
(ii) above (in each case, after giving effect to the applicable anti-assignment
provisions of the UCC (or equivalent applicable foreign law); provided, further,
that the exclusions referred to in this clause (b) shall not include any
proceeds of any such lease, license, franchise, charter, authorization, contract
or agreement, (c) motor vehicles and other assets subject to certificates of
title, including, without limitation, aircraft, airframes, aircraft engines or
helicopters, or any equipment or other assets constituting a part thereof, in
each case to the extent subject to Federal Aviation Act registration
requirements (or equivalent applicable foreign law), and rolling stock,
(d) letters of credit and letter of credit rights that do not constitute
supporting obligations in respect of other Collateral, except to the extent such
letter of credit rights may be perfected by the filing of a UCC financing
statement (or equivalent), (e) commercial tort claims with a value not in excess
of $2,500,000 in the aggregate, (f) assets, if and to the extent that a security
interest in such asset (i) is prohibited by or in violation of any law, rule or
regulation applicable to any Loan Party, (ii) requires a consent (provided that
any Loan Party has used its commercially reasonable efforts to obtain such
consent) of any governmental authority or any third party that has not been
obtained, except, in the case of clauses (f)(i) and (f)(ii), to the extent such
prohibition or consent is rendered ineffective under the UCC (or equivalent
applicable foreign law), or (iii) to the extent a security interest in such
assets would result in a material adverse tax consequences (including as a
result of the operation of Section 956 of the Code or any similar law or
regulation in any applicable jurisdiction) as reasonably determined by the Lead
Borrower, (g) (i) any “intent-to-use” application for registration of a
trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051 (or
comparable applicable foreign law), prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act (or comparable applicable foreign
law), to the extent that, and during the period, if any, in which, the grant of
a security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law and (ii) any Intellectual Property located or titled outside the
U.S. with respect to which any actions in any non-U.S. jurisdiction or under the
laws of any non-U.S. jurisdiction is required to create or perfect any security
interest in such Intellectual Property, including any Intellectual Property
registered in any non-U.S. jurisdiction, and (h) (x) in respect of the
Collateral, Equity Interests in excess of 65% of the voting capital stock of any
Foreign Subsidiary or CFC Holding Company owned by any Loan Party, (y) Equity
Interests in joint ventures or any non-Wholly Owned Subsidiaries to the extent
not permitted by the terms of such person’s organizational or joint venture
documents existing on the Closing Date or existing at the time of acquisition
thereof after the Closing Date, and (z) Equity Interests of Foreign Subsidiaries
that are held by a Foreign Subsidiary; (i) perfection by “control”

 

18

--------------------------------------------------------------------------------


 

(other than in respect of certificated Collateral pledged pursuant to the
Security Agreements or any accounts (other than Excluded Accounts)) with respect
to any Collateral (j) FCC (or foreign equivalent) licenses to the extent the
pledge thereof is prohibited by the Communications Act or any other Applicable
Law (for the avoidance of doubt, this clause (j) does not extend to the proceeds
of such FCC (or foreign equivalent) licenses; and (k) Excluded Accounts.  Other
assets shall be deemed to be “Excluded Property” if the Administrative Agent and
the Lead Borrower agree in writing that the cost of obtaining or perfecting a
security interest in such assets is excessive in relation to the value of such
assets as Collateral.  Notwithstanding anything herein to the contrary the
foregoing provisions of this paragraph shall not exclude any rights and remedies
incident or appertaining to any FCC (or foreign equivalent) licenses or any
rights to receive any and all proceeds derived from, or in connection with, any
disposition of all or any portion of such licenses or any television or cable
film channel owned by a Borrower or any of its Restricted Subsidiaries.

 

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly owned
Subsidiary of a Borrower or a Guarantor, (b) any Domestic Subsidiary that is a
disregarded entity for United States federal income tax purposes substantially
all of the assets of which consist of Equity Interests in one or more Foreign
Subsidiaries that are CFCs, (c) any Domestic Subsidiary that is a direct or
indirect Subsidiary of a Foreign Subsidiary that is a CFC, (d) any Subsidiary
that is prohibited or restricted by Applicable Law, or by an contractual
obligation existing on the of date of acquisition of such Subsidiary (if not
entered into in contemplation thereof) from providing a Guaranty or if such
Guaranty would require governmental (including regulatory) consent, approval,
license or authorization (provided that the Loan Parties have used commercially
reasonable efforts (which for the avoidance of doubt shall not include payment
of non-de minimis amounts) to obtain such consent), (e) any Subsidiary that is a
not-for-profit organization, (f) any other Subsidiary with respect to which, in
the reasonable judgment of the Administrative Agent (confirmed in writing by
notice to the Lead Borrower), the cost or other consequences (including any
adverse tax consequences) of providing the Guaranty shall be excessive in view
of the benefits to be obtained by the Lenders therefrom and (h) each Immaterial
Subsidiary.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) income, capital or franchise Taxes
imposed on (or measured by) its net income imposed by a jurisdiction as a result
of such recipient being organized under the laws of, or having its principal
office located or, in the case of any Lender, having its applicable lending
office located in, the jurisdiction imposing such Tax (b) any branch profits
taxes or any similar tax imposed by a jurisdiction described in clause
(a) above, (c) in the case of any Lender, U.S. federal withholding tax imposed
on amounts payable to such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the applicable Commitment (or, to the extent
such Lender did not fund an applicable Loan pursuant to a prior Commitment, on
the date on which such Lender acquires its interest in such Loan); provided that
this clause (i) shall not apply to a Lender that become a Lender pursuant to an
assignment requested by the Lead Borrower under Section 2.21(a)), or (ii) such
Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 2.20, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquires the applicable
interest in the applicable Loan or Commitment or to such Lender immediately
before it changes its Lending Office, (d) any Tax that is attributable to such
recipient’s failure to comply with Section 2.20(f) or (g), and (e) any U.S.
federal withholding Taxes imposed under FATCA. For purposes of clause (c)(i) of
this definition, a participation acquired pursuant to Section  2.18 shall be
treated as having been acquired on the earlier date(s) on which the applicable
Lender acquired the applicable interests in the Commitments or loans to which
such participation relates.

 

19

--------------------------------------------------------------------------------


 

“Existing Indebtedness” shall mean the Indebtedness outstanding under (i) the
Loan Agreement, dated as of March 31, 2011, by and among InterMedia
Español, Inc. and Televicentro of Puerto Rico, LLC, as Borrowers, the financial
institutions party thereto, as Lenders, The Bank of Nova Scotia and RBC Capital
Markets, as Joint Lead Arrangers, Banco Popular de Puerto Rico, as Syndication
Agent, and The Bank of Nova Scotia , as Administrative Agent (for the purposes
of this definition, with all capitalized terms as defined therein) and, (ii) the
Amended and Restated Credit Agreement, dated as of June 17, 2011, by and among
Cine Latino, Inc., as the Borrower, the other persons party thereto that are
designated as Credit Parties, General Electric Capital Corporation, as Agent,
the other financial institutions party thereto, as Lenders, GE Capital
Markets, Inc., as Sole Lead Arranger and Bookrunner and Royal Bank of Canada, as
Syndication Agent (for the purposes of this definition, with all capitalized
terms as defined therein).

 

“Extended Term Loans” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Extending Term Loan Lender” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Extension” shall have the meaning assigned to such term in Section 2.25(a).

 

“Extension Offer” shall have the meaning assigned to such term in
Section 2.25(a).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code as of the date of this
Agreement (or any amended or successor version described above) and any
intergovernmental agreements (and any related treaty, law, regulation or other
official guidance) implementing any of the foregoing.

 

“FCC” shall mean the Federal Communications Commission (or any successor agency,
commission, bureau, department or other political subdivision of the United
States of America).

 

“FCC Licenses” shall mean broadcasting and other licenses, authorizations,
waivers and permits which are issued from time to time by the FCC to the Lead
Borrower or any of its Restricted Subsidiaries in connection with the operation
of the Stations.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

 

“Fee Letter” shall mean the Fee Letter dated July 9, 2013, among the Borrowers,
DBSI and the Administrative Agent.

 

“Fees” shall mean the fees referred to in Section 2.05(a) and the Prepayment
Fee.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

“First Lien Net Leverage Ratio” shall mean, on any date, the ratio of (a) an
amount equal to the excess of (i) Total Debt that is secured on a first lien
basis by a Lien on any asset of the Lead Borrower or any of its Restricted
Subsidiaries on such date over (ii) the aggregate amount of unrestricted cash
and Cash Equivalents (up to a maximum aggregate amount of $60,000,000) of the
Lead Borrower and its Restricted Subsidiaries as of such date to
(b) Consolidated EBITDA for the Test Period most recently ended on or prior to
such date.

 

“Fiscal Quarter” shall mean each calendar quarter.

 

20

--------------------------------------------------------------------------------


 

“Fiscal Year” shall mean the fiscal year of the Lead Borrower and its Restricted
Subsidiaries ending on December 31.

 

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any material liability by Holdings, the Borrowers or
any of their respective Restricted Subsidiaries under applicable law on account
of either (i) the complete or partial termination of such Foreign Pension Plan
or (ii) the complete or partial withdrawal of any participating employer
therein, or (e) the occurrence of any transaction that is prohibited under any
applicable law and that could reasonably be expected to result in the incurrence
of any material liability by Holdings, the Lead Borrower or any of its
Restricted Subsidiaries (including by a Governmental Authority’s imposition on
Holdings, the Lead Borrower or any of their respective Restricted Subsidiaries
of any fine, excise tax or penalty resulting from any non-compliance with any
applicable law.

 

“Foreign Casualty Event” shall have the meaning assigned to such term in
Section 2.13(e).

 

“Foreign Disposition” shall have the meaning assigned to such term in
Section 2.13(e).

 

“Foreign Lender” shall mean any Lender that has a Commitment to or holds an
Obligation of the Lead Borrower that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

 

“Foreign Pension Plan” shall mean any defined benefit pension plan that is not
subject to United States law and under applicable law is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Funded Debt” of any Person shall mean Indebtedness for borrowed money of such
Person that (x) by its terms matures more than one year after the date of its
creation or (y) matures within one year from any date of determination but (in
the case of this clause (y)) is renewable or extendible, at the option of such
Person, to a date more than one year after such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year after such date, including
Indebtedness in respect of the Loans.

 

“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” shall mean any federal, state, provincial territorial,
local or foreign court or governmental agency, authority, instrumentality or
regulatory body (including any supra-national bodies such as the European Union
or the European Central Bank).

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(g).

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other monetary obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of such Person, direct or indirect, (a) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other monetary obligation or to purchase (or to advance or
supply funds for the purchase of) any

 

21

--------------------------------------------------------------------------------


 

security for the payment of such Indebtedness or other monetary obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment of such Indebtedness or other monetary obligation or (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other monetary obligation; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guarantor” shall mean any of Holdings, each Borrower and the Subsidiary
Guarantors; provided that the term “Guarantor” shall mean and include each
Borrower solely as it relates to any obligations that are incurred by any other
Loan Party as opposed to obligations directly incurred by it.

 

“Guaranty” shall mean the guaranty made by Holdings, each Borrower, and the
Subsidiary Guarantors, substantially in the form of Exhibit E.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

 

“Hedge Termination Value” shall mean, in respect of any one or more Secured
Hedging Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Hedging Agreements, for any date
on or after the date such Hedging Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s).

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement,
excluding spot foreign exchange transactions.

 

“Hedging Bank” shall mean (i) any Person that is an Agent, a Lender, an
Amendment No. 2 Lead Arranger or an Affiliate of any of the foregoing on the
Amendment No. 2 Effective Date or at the time it enters into a Secured Hedging
Agreement, in its capacity as a party thereto, whether or not such Person
subsequently ceases to be an Agent, a Lender, an Amendment No. 2 Lead Arranger
or an Affiliate of any of the foregoing and (ii) any other Person, reasonably
satisfactory to the Administrative Agent, that the Borrower has designated in
writing to the Administrative Agent as a “Hedging Bank” so long as, in the case
of this clause (ii) (x) no Event of Default has occurred and is continuing at
the time of such designation and (y) such Person executes an agreement in form
reasonably satisfactory to the Administrative Agent agreeing to be bound to the
terms of the Loan Documents applicable to a Hedging Bank.

 

“Historical Financial Statements” shall mean:

 

(a)           audited consolidated statements of financial position, operations,
shareholders’ equity and comprehensive income and cash flows of Cine
Latino, Inc.as of and for the fiscal years ended December 31, 2012, December 31,
2011 and December 31, 2010 in each case with an accompanying opinion of
McGladrey LLP, independent public accountants; and

 

(b)           audited consolidated statements of financial position, operations,
shareholders’ equity and comprehensive income and cash flows of InterMedia
Español Holdings, LLC as of and for the fiscal years ended December 31, 2012,
December 31, 2011 and December 31, 2010 in each case with an accompanying
opinion of McGladrey LLP, independent public accountants.

 

“Holdings” shall have the meaning assigned to such term in the introductory
statement hereto.

 

“Holdings Specified Expenses” shall mean any charge, tax or expense incurred or
accrued by Holdings (or any parent company thereof) during any period to the
extent that the Lead Borrower has made a Restricted Payment to Holdings (or any
parent company thereof) in respect thereof pursuant to Sections 6.06(a)(ii) and
6.06(a)(iii), in

 

22

--------------------------------------------------------------------------------


 

each case, to the extent such change, tax or expense would have reduced
Consolidated Net Income had it been made by the Lead Borrower.

 

“Immaterial Account” shall mean any Deposit Account with an average monthly
balance of less than $750,000, provided, that the average monthly balance of all
Immaterial Accounts shall not exceed $5,000,000 at any time.

 

“Immaterial Subsidiary” shall mean, as of any date of determination, any
Restricted Subsidiary of the Lead Borrower whose consolidated total assets (as
set forth in the most recent consolidated balance sheet of the Lead Borrower and
its Restricted Subsidiaries delivered to the Lenders pursuant to this Agreement
and computed in accordance with GAAP) do not constitute more than 2.5% of the
amount set forth under the caption “Total Assets” (or any like caption) on a
consolidated balance sheet of the Lead Borrower and its Restricted Subsidiaries
as of the end of the most recently ended Fiscal Quarter for which internal
financial statements are available; provided that the consolidated total assets
(as so determined) of all Immaterial Subsidiaries shall not exceed 5.0% of the
amount set forth under the caption “Total Assets” (or any like caption) on a
consolidated balance sheet of the Lead Borrower and its Restricted Subsidiaries
as of the end of the most recently ended Fiscal Quarter for which internal
financial statements are available.  For the avoidance of doubt, Azteca
Acquisition Corporation shall be an Immaterial Subsidiary on the Closing Date.

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among, and in form and substance reasonably satisfactory to, the Lead
Borrower, the Administrative Agent and one or more Incremental Term Lenders.

 

“Incremental Commitment Requirements” shall mean, with respect to the provision
of any Incremental Term Loans or New Term Loans, the satisfaction of each of the
following conditions on any such date:  (i) no Default or Event of Default then
exists or would result therefrom; provided that in connection with the provision
of any Incremental Term Loans or New Term Loans the proceeds of which are to be
applied to finance a Designated Acquisition the only Default or Event of Default
required not to exist or result therefrom shall be Sections 7.01(b), (c), (g) or
(h); (ii) all of the representations and warranties contained herein and in the
other Loan Documents are true and correct in all material respects at such time
(it being understood that (x) any representation and warranty that is qualified
by materiality or Material Adverse Effect shall be required to be true and
correct in all respects and (y) any representation and warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects (or all respects, as the case may be) as of such earlier
date); provided that in connection with the provision of any Incremental Term
Loans or New Term Loans the proceeds of which are to be applied to finance a
Designated Acquisition only the Acquisition Representations need be true and
correct in all material respects (as qualified in clause (x) and (y) above);
(iii) the delivery by the Lead Borrower to the Administrative Agent on or prior
to such date of an officer’s certificate executed by a Responsible Officer of
the Lead Borrower and (x) certifying as to compliance with preceding clauses
(i) and (ii) and, (y) designating as to whether the respective Incremental Term
Loans or New Term Loans are to be incurred under clause (a) and/or clause (b),
as applicable, of the definition of “Maximum Incremental Amount” and
(z) certifying that the full amount of such Incremental Term Loans or New Term
Loans (assuming the full utilization of commitments thereunder) may be incurred
without violating any Material Indebtedness of Holdings, the Lead Borrower and
its Restricted Subsidiaries; (iv) to the extent reasonably requested by the
Administrative Agent, the delivery by the Lead Borrower to the Administrative
Agent of an opinion or opinions, in form and substance reasonably satisfactory
to the Administrative Agent, from counsel to the Loan Parties dated such date,
covering such of the matters set forth in the opinions of counsel delivered to
the Administrative Agent on the Closing Date pursuant to Section 4.02(a); and
(v) the delivery by the Lead Borrower to the Administrative Agent of such
officers’ certificates (including solvency certificates), board of director
resolutions, reaffirmation agreements, supplements or amendments to the Security
Documents (to the extent applicable) and evidence of good standing as the
Administrative Agent shall reasonably request.

 

“Incremental Facility” shall mean (i) each Incremental Term Loan and (ii) each
New Term Loan.

 

“Incremental Term Lender” shall have the meaning assigned to such term in
Section 2.22(b).

 

23

--------------------------------------------------------------------------------


 

“Incremental Revolving Commitment” means a commitment to extend credit pursuant
to any Incremental Revolving Facilities.

 

“Incremental Revolving Facilities” shall have the meaning assigned to such term
in Section 2.22(e).

 

“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Incremental Term Loan Commitment” shall mean, for any Lender, any commitment by
such Lender to make Term Loans under any Incremental Term Loan Facility pursuant
to Section 2.01(b) as agreed to by such Lender in the respective Incremental
Assumption Agreement delivered pursuant to Section 2.22.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets purchased by such Person,
(e) all obligations of such Person issued or assumed as the deferred purchase
price of property or services (excluding (i) trade accounts payable and accrued
obligations incurred in the ordinary course of business, (ii) any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and, if not paid, after becoming due and
payable, (iii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligation of the
applicable seller and (iv) any Indebtedness defeased by such Person or by any
subsidiary of such Person), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all Synthetic Lease Obligations of such
Person, (j) net obligations of such Person under any Hedging Agreements, valued
at the Hedge Termination Value thereof, (k) all obligations of such Person in
respect of Disqualified Stock of such Person or any other Person, (l) all
obligations of such Person as an account party in respect of letters of credit
and (m) all obligations of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.  The amount of Indebtedness of any
Person for purposes of clause (f) shall be deemed to be equal to the lesser of
(A) the aggregate unpaid amount of such Indebtedness and (B) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.16.

 

“Initial Term Loans” shall mean the Term Loans outstanding under this Agreement
immediately prior to the effectiveness of Amendment No. 1.

 

“Intellectual Property” shall have the meaning assigned to such term in the
Security Agreement.

 

“Intellectual Property Security Agreement” shall mean, collectively, each
intellectual property security agreement (dated the date hereof) executed by the
Loan Parties, substantially in the form of the exhibits to the Security
Agreement, together with each other intellectual property security agreement or
intellectual property security agreement supplement executed and delivered by a
Loan Party pursuant to Section 5.13.

 

“Intercreditor Agreements” shall mean, collectively, any Pari Passu
Intercreditor Agreement (if entered into) and any Junior Lien Intercreditor
Agreement (if entered into).

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest

 

24

--------------------------------------------------------------------------------


 

Period applicable to the Borrowing of which such Term Loan is a part and, in the
case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3, 6, or if available to all Lenders,
12 months or less than 1 month thereafter, as the Lead Borrower may elect;
provided, however, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan.  Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” shall mean the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Reuters Screen LIBOR01 for the longest period for
which the Reuters Screen LIBOR01 is available that is shorter than the Impacted
Interest Period; and (b) the Reuters Screen LIBOR01 for the shortest period (for
which the Reuters Screen LIBOR01 is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, by means of (a) the purchase or other acquisition of
Equity Interests or debt or other securities of another Person, (b) a loan,
advance or capital contribution to, or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor incurs debt of
the type referred to in clause (h) of the definition of Indebtedness in respect
of such Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested (measured at the
time made), without adjustment for subsequent increases or decreases in the
value of such Investment but giving effect to any returns or distributions of
capital or repayment of principal actually received in cash by such Person with
respect thereto (but only to the extent that the aggregate amount of all such
returns, distributions and repayments with respect to such Investment does not
exceed the principal amount of such Investment and less any such amounts which
increase the Available Amount Basket) and “Invested” shall have a corresponding
meaning.

 

“IRS” shall mean the U.S. Internal Revenue Service or any successor agency
thereto.

 

“Junior Financing” shall mean, collectively any Permitted Unsecured Refinancing
Debt, any Permitted Second Priority Refinancing Debt, any Permitted Ratio Debt,
any New Incremental Notes (other than first lien New Incremental Notes), any
other Indebtedness that is unsecured, any Subordinated Indebtedness or any
Indebtedness incurred pursuant to one or more successive Permitted Refinancings
of any of the foregoing; provided that Junior Financing shall not include any
intercompany loans.

 

“Junior Lien Intercreditor Agreement” shall mean a “junior lien” intercreditor
agreement among the Administrative Agent and one or more representatives for the
holders of Permitted Second Priority Refinancing Debt, in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any

 

25

--------------------------------------------------------------------------------


 

New Term Loan, any Other Term Loan or any Extended Term Loan, in each case as
extended in accordance with this Agreement from time to time.

 

“Lead Borrower” shall have the meaning assigned to such term in the introductory
statement hereto.

 

“Lender Parties” shall have the meaning assigned to such term in
Section 7.02(c).

 

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance), (b) the Additional Term B-1 Lender and (c) any Person that has
become a party hereto pursuant to an Assignment and Acceptance, an Incremental
Term Loan Assumption Agreement, a New Term Loan Commitment Agreement or a
Refinancing Amendment.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on the Reuters Screen LIBOR01 (or such other page as may replace
such page on such service for the purpose of displaying the rates at which
dollar deposits are offered by leading banks in the London interbank deposit
market) at approximately 11:00 a.m., London, England time, on the second full
Business Day preceding the first day of such Interest Period; provided that if
the Reuters Screen LIBOR01 shall not be available for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate
(as defined above).

 

Notwithstanding the foregoing, the LIBO Rate in respect of any applicable
Interest Period will be deemed to be 0.00% per annum if the LIBO Rate for such
Interest Period calculated pursuant to the foregoing provisions would otherwise
be less than 0.00% per annum.

 

“Lien” shall mean, with respect to any asset, (a) any Mortgage, hypothec, deed
of trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” shall mean this Agreement, the Fee Letter, the Guaranty, the
Security Documents, each Incremental Term Loan Assumption Agreement, each New
Term Loan Commitment Agreement, each Refinancing Amendment, the promissory
notes, if any, executed and delivered pursuant to Section 2.04(e) and any other
document executed in connection with the foregoing, including any guaranty or
guaranty supplement required to be delivered pursuant to Section 5.13.

 

“Loan Parties” shall mean Holdings, the Borrowers and the Subsidiary Guarantors.

 

“Loans” shall mean the collective reference to the Term Loans.

 

“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent) or financial condition of Holdings, the Lead
Borrower and its Restricted Subsidiaries taken as a whole; (b) a material
adverse effect on the ability of any Loan Party to perform its material
obligations under any of the Loan Documents to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or the
enforceability against any Loan Party of any of the Loan Documents to which it
is a party.

 

“Material Domestic Subsidiary” shall mean, as of the Closing Date and thereafter
at any date of determination, each of the Borrower’s Domestic Subsidiaries,
other than an Immaterial Subsidiary.

 

26

--------------------------------------------------------------------------------


 

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Holdings, the Borrowers or any of their respective Restricted Subsidiaries in an
aggregate principal amount exceeding $10,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Borrowers or any of their respective Restricted Subsidiaries in respect of
any Hedging Agreement at any time shall be the Hedge Termination Value of such
Hedging Agreement at such time.

 

“Material Lease” shall have the meaning assigned to such term in
Section 3.20(b).

 

“Material Owned Real Property” shall have the meaning assigned to such term in
Section 3.20(a).

 

“Maturity Date” shall mean, with respect to the Term B-1 Loans, the Term B-1
Loan Maturity Date; provided that the reference to Maturity Date with respect to
(w) Other Term Loans shall be the final maturity date as specified in the
applicable Refinancing Amendment, (x) Extended Term Loans shall be the final
maturity date as specified in the applicable Extension Offer, (y) Incremental
Term Loans shall be the final maturity date as specified in the applicable
Incremental Term Loan Assumption Agreement and (z) any New Term Loans shall be
the final maturity date as specified in the applicable New Term Loan Commitment
Agreement; provided further that if any such day is not a Business Day, the
applicable Maturity Date shall be the Business Day immediately succeeding such
day.

 

“Maximum First Lien Net Leverage Requirement” shall mean, with respect to any
request pursuant to Article II for an Incremental Facility or an incurrence of
New Incremental Notes, the requirement that, the First Lien Net Leverage Ratio
shall be less than or equal to 4.00:1.00, determined on a Pro Forma Basis after
giving effect to such increase, New Term Loans or New Incremental Notes and
assuming that in each case such Incremental Facility is fully drawn, as of the
last day of the Test Period most recently ended for which financial statements
have been delivered pursuant to Section 5.04(a) or 5.04(b); provided that when
calculating the First Lien Net Leverage Ratio for purposes of this definition,
(x) all Indebtedness incurred pursuant to Sections 2.22, 2.23 and 2.24 and any
refinancing thereof (pursuant to Section 2.26, any Credit Agreement Refinancing
Indebtedness, any Permitted Refinancing of any other refinancings and successive
refinancings thereof) (in each case, whether or not such Indebtedness is
unsecured) shall be deemed to constitute Total Debt that is secured by a first
ranking Lien on the assets of the Lead Borrower or any of its Restricted
Subsidiaries, and (y) the cash proceeds of any such Incremental Facility or New
Incremental Notes shall not be included in the amount of unrestricted cash and
Cash Equivalents to be netted in calculating such ratio.

 

“Maximum Incremental Amount” shall mean, at any time of determination, the sum
of (a) the excess of (i) $65,000,000 over (ii) the aggregate principal amount of
Incremental Term Loans made pursuant to Section 2.22, New Term Loans made
pursuant  to Section 2.23 and New Incremental Notes issued or incurred pursuant
to Section 2.24, in each case, prior to such time in reliance on clause
(a)(i) plus (b) an additional amount if, after giving effect to the incurrence
of such additional amount, the Maximum First Lien Net Leverage Requirement and
the Maximum Total Net Leverage Requirement have been satisfied.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Maximum Total Net Leverage Requirement” shall mean, with respect to any request
pursuant to Article II for an Incremental Facility or an incurrence of New
Incremental Notes, the requirement that, the Total Net Leverage Ratio shall be
less than or equal to 6.00:1.00, determined on a Pro Forma Basis after giving
effect to such Incremental Facility or New Incremental Notes and assuming that
in each case such Incremental Facility is fully drawn as of the last day of the
Test Period most recently ended for which financial statements have been
delivered pursuant to Section 5.04(a) or 5.04(b); provided that when calculating
the Total Net Leverage Ratio for purposes of this definition, the cash proceeds
of any such Incremental Facility or New Incremental Notes shall not be included
in the amount of unrestricted cash and Cash Equivalents to be netted in
calculating such ratio.

 

“Minimum Extension Condition” shall have the meaning assigned thereto in
Section 2.25(b).

 

27

--------------------------------------------------------------------------------


 

“Minority Investment” shall mean any Person other than a Subsidiary in which the
Lead Borrower or any of its Restricted Subsidiaries owns any Equity Interests.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgaged Properties” shall have the meaning specified in paragraph (e) of the
definition of “Collateral and Guarantee Requirement.”

 

“Mortgages” shall mean the mortgages, deeds of trust, hypothecs, debentures,
assignments of leases and rents, modifications and other security documents
delivered pursuant to Sections 5.13 or 5.16.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Lead Borrower or any ERISA Affiliate
currently makes or is obligated to make contributions or to which the Lead
Borrower or any ERISA Affiliate has made or was obligated, within the preceding
five years, to make contributions.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds thereof (including (x) cash proceeds subsequently received (as and when
received) in respect of non-cash consideration initially received, (y) in the
case of a casualty, insurance proceeds and (z) in the case of a condemnation or
similar event, condemnation awards and similar payments), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Lead Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than (x) any such Indebtedness assumed by the purchaser of such asset,
(y) Indebtedness under the Loan Documents and (z) any Indebtedness secured by
the Collateral on a pari passu or junior basis); provided, however, that, if
(A) the Lead Borrower shall deliver a certificate of a Financial Officer to the
Administrative Agent at the time of receipt thereof setting forth the Lead
Borrower’s intent to reinvest such proceeds in productive assets of a kind then
used or usable in the business of the Lead Borrower or its Restricted
Subsidiaries within the time period specified in this definition and (B) no
Default or Event of Default shall have occurred and shall be continuing at the
time of such certificate or at the proposed time of the application of such
proceeds, such proceeds shall not constitute Net Cash Proceeds except to the
extent not so used (1) within 365 days following the receipt of such proceeds,
at which time such proceeds shall be deemed to be Net Cash Proceeds or (2) if
the Lead Borrower or the relevant Restricted Subsidiary enters into a legally
binding commitment to reinvest such Net Cash Proceeds within 365 days following
the receipt thereof, such 365 days period will be extended with respect to the
amount of Net Cash Proceeds so committed until such Net Cash Proceeds are
required to be applied in accordance with such agreement (but such extension
will in no event be for a period longer than 180 days); (b) with respect to any
issuance or incurrence of Indebtedness, the cash proceeds thereof, net of all
taxes and customary fees, commissions, costs and other expenses incurred in
connection therewith; and (c) with respect to any Permitted Equity Issuance by
any direct or indirect parent of the Lead Borrower, the amount of cash from such
Permitted Equity Issuance contributed to the capital of the Lead Borrower.

 

“Net Working Capital” shall mean, with respect to the Lead Borrower and its
Restricted Subsidiaries on a consolidated basis, Consolidated Current Assets
minus Consolidated Current Liabilities.

 

“New Incremental Notes” shall have the meaning assigned thereto in
Section 2.24(a).

 

“New Term Loan” shall have the meaning assigned thereto in Section 2.23(a).

 

“New Term Loan Borrowing Date” shall mean, with respect to each Class of New
Term Loans, each date on which New Term Loans of such Class are incurred
pursuant to Section 2.01(c) and as otherwise permitted pursuant to Section 2.23.

 

28

--------------------------------------------------------------------------------


 

“New Term Loan Commitment” shall mean, for each Lender, any commitment to make
New Term Loans provided by such Lender pursuant to Section 2.23, in such amount
as agreed to by such Lender in the respective New Term Loan Commitment
Agreement.

 

“New Term Loan Commitment Agreement” shall mean a New Term Loan Commitment
Agreement among the Borrowers, the Administrative Agent and one or more New Term
Loan Lenders on the same terms as this Agreement provided that (a) the Effective
Yield in respect of such New Term Loans may be different from the then current
Effective Yield in respect of the Term B-1 Loans, (b) the Maturity Date of such
New Term Loans may be later than (but not earlier) than the Latest Maturity
Date, (c) such New Term Loans may not have a shorter Weighted Average Life to
Maturity the then outstanding Term B-1 Loans, (d) such New Term Loan Lenders may
agree less favorable treatment with respect to mandatory prepayment provisions
than those under the Term B-1 Loans and (e) any other departures from the terms
of this Agreement shall be reasonably satisfactory to the Administrative Agent.

 

“New Term Loan Facility” shall mean any term loan facility established pursuant
to Section 2.23.

 

“New Term Loan Lender” shall have the meaning assigned thereto in
Section 2.23(p).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” shall mean all obligations of any of the Loan Parties from time to
time arising under or in respect of the due and punctual payment of (i) the
principal of and premium, if any, and interest (including any post-petition
interest (as defined in the Security Agreement) on the Loans and any other loans
outstanding under this Agreement, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) all
other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any proceeding under any
Debtor Relief Laws naming such Loan Party as the debtor in such proceeding,
regardless of whether allowed or allowable in such proceeding), of the Loan
Parties under the Loan Documents, (iii) obligations of any Loan Party arising
under any Secured Hedging Agreement (excluding any Excluded Swap Obligations)
and (iv) Cash Management Obligations.

 

“Officer’s Certificate” shall mean a certificate of the chief financial officer
or the treasurer of the Lead Borrower substantially in the form attached as
Exhibit H or such other form as shall be approved by the Administrative Agent.

 

“Other Applicable Indebtedness” shall have the meaning assigned to such term in
Section 2.13(a).

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Other Term Loan Borrowing Date” shall mean, with respect to each Class of Other
Term Loans, each date on which Other Term Loans of such Class are incurred
pursuant to Section 2.01(d) and as otherwise permitted pursuant to Section 2.26.

 

“Other Term Loan Commitments” shall mean one or more Classes of Term Loan
Commitments hereunder that result from a Refinancing Amendment.

 

29

--------------------------------------------------------------------------------


 

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Parent” shall mean Hemisphere Media Group, Inc.

 

“Pari Passu Intercreditor Agreement” shall mean a “pari passu” intercreditor
agreement among the Administrative Agent and one or more representatives for the
holders of Permitted First Priority Refinancing Debt or New Incremental Notes,
in form and substance reasonably satisfactory to the Administrative Agent.

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c).

 

“Payment Office” shall mean the office of the Administrative Agent located at 10
South Dearborn, Floor 07, Chicago, IL, 60603-2300 or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the perfection certificate substantially in
the form of Exhibit II to the Security Agreement.

 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(f).

 

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property
located in the United States, such exceptions to title as are set forth in any
Mortgage Policy delivered with respect thereto, all of which exceptions must be
acceptable to the Administrative Agent in its reasonable discretion or, with
respect to any Mortgaged Property located in any jurisdiction other than then
United States, the equivalent exceptions (if any) that apply under any
Applicable Law.

 

“Permitted Equity Issuance” shall mean any sale or issuance of any Qualified
Capital Stock of the Lead Borrower or any direct or indirect parent of the Lead
Borrower, in each case to the extent permitted hereunder.

 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Lead Borrower in the form of one or more series of senior
secured notes or loans; provided that (a) such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations and is not secured by any property or assets of the Lead
Borrower or any of its Restricted Subsidiaries other than the Collateral,
(b) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness,
(c) such Indebtedness is not at any time guaranteed by any Subsidiaries other
than Subsidiaries that are Guarantors, (d) the holders of such Indebtedness (or
their representative) and the Administrative Agent shall be party to a Pari
Passu Intercreditor Agreement, and (e) such Indebtedness has covenants and
default and remedy provisions that in the good faith determination of the Lead
Borrower are no more restrictive taken as a whole, than those set forth in this
Agreement.

 

“Permitted Investors” shall mean:

 

(a)           InterMedia Partners VII, L.P., a Delaware limited partnership and
Searchlight II HMT, L.P., a Delaware limited partnership;

 

(b)           any Affiliate or Related Party of any Person specified in clause
(a), other than another portfolio company thereof (which means a company
actively engaged in providing goods and services to unaffiliated customers) or a
company controlled by a “portfolio company”; and

 

30

--------------------------------------------------------------------------------


 

(c)                                  any Person both the Equity Interests of
such Person and the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of such Person of which (or in the case of a
trust, the beneficial interests in which) are owned 50% or more by Persons
specified in clauses (a) and (b).

 

“Permitted Junior Debt Conditions” shall mean that such applicable debt (a) is
not scheduled to mature prior to the date that is 180 days after the then Latest
Maturity Date, (b) does not mature or have scheduled amortization payments of
principal or payments of principal and is not subject to mandatory redemption,
repurchase, prepayment or sinking fund obligations (except customary asset sale
or change of control provisions that provide for the prior repayment in full of
Loan and all other Obligations), in each case prior to the Latest Maturity Date
at the time such Indebtedness is incurred, (c) such Indebtedness is not at any
time guaranteed by any Restricted Subsidiaries other than Restricted
Subsidiaries that are Guarantors and (d) has covenants and default and remedy
provisions that are no more restrictive taken as a whole, than those set forth
in this Agreement; provided that a certificate of a Responsible Officer of the
Lead Borrower delivered to the Administrative Agent in good faith at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Lead Borrower has determined in good faith that such terms and conditions
satisfy the requirement set out in the foregoing clause (d), shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Lead Borrower of an objection during
such five (5) Business Day period (including a reasonable description of the
basis upon which it objects).

 

“Permitted Ratio Debt” shall mean Indebtedness of the Lead Borrower or any of
its Restricted Subsidiaries; provided that (a) such Indebtedness is either
(x) senior unsecured Indebtedness ranking pari passu in right of payment to the
Obligations or (y) subordinated in right of payment to the Obligations, (b) such
Indebtedness does not mature prior to the date that is 91 days after the Latest
Maturity Date at the time such Indebtedness is incurred, (c) such Indebtedness
has no scheduled amortization or scheduled payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (other than customary offers to repurchase upon a change of control,
asset sale or casualty event and customary acceleration rights after an event of
default) prior to the date that is 91 days after the Latest Maturity Date at the
time such Indebtedness is incurred, (d) no Default or Event of Default shall
then exist or result therefrom, (e) immediately after giving effect thereto and
to the use of the proceeds thereof, the Lead Borrower shall be in Pro Forma
Compliance with a Total Net Leverage Ratio of 6.00:1.00 as of the most recently
ended Test Period for which financial statements have been delivered pursuant to
Sections 5.04(a) and 5.04(b), (f) the covenants, events of default, guarantees
and other terms of such Indebtedness are customary for similar Indebtedness in
light of then-prevailing market conditions and in any event, when taken as a
whole (other than interest rate and redemption premiums), are not more
restrictive to the Lead Borrower and its Restricted Subsidiaries than those set
forth in this Agreement (provided that a certificate of a Responsible Officer of
the Lead Borrower delivered to the Administrative Agent in good faith at least
five (5) Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Lead Borrower has determined in good faith that such terms and conditions
satisfy the requirement set out in the foregoing clause (f), shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Lead Borrower of an objection during
such five (5) Business Day period (including a reasonable description of the
basis upon which it objects)), (g) in respect of which no Restricted Subsidiary
of the Lead Borrower that is not a Guarantor under the Loan Documents is an
obligor, (h) if such Indebtedness is subordinated, (x) the subordination
provisions shall be reasonably satisfactory to the Administrative Agent and
(y) the Term Loan Facilities shall have been, and while the Term Loan Facilities
remain outstanding no other Indebtedness is or is permitted to be, designated as
“designated senior debt” or its equivalent in respect of such Indebtedness and
(i) the Lead Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Responsible Officer of the Lead Borrower
certifying to such officer’s knowledge, compliance with the requirements of this
definition, including reasonably detailed calculations required to demonstrate
compliance with the Total Net Leverage Ratio required by clause (e) above.

 

“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal, replacement, exchange or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable)

 

31

--------------------------------------------------------------------------------


 

 of the Indebtedness so modified, refinanced, refunded, renewed, replaced,
exchanged or extended except by an amount equal to accrued and unpaid interest
and a reasonable premium thereon plus other reasonable amounts paid, and fees
and expenses reasonably incurred (including original issue discount and upfront
fees), in connection with such modification, refinancing, refunding, renewal,
replacement, exchange or extension and by an amount equal to any existing
commitments unutilized thereunder; (b) such modification, refinancing,
refunding, renewal, replacement, exchange or extension has a final maturity date
equal to or later than the final maturity date of, and has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of, the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended; (c) if the Indebtedness being modified, refinanced,
refunded, renewed, replaced, exchanged or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement, exchange or extension is subordinated in right of payment to the
Obligations on terms, taken as a whole, as favorable in all material respects to
the Lenders (including, if applicable, as to Collateral) as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, replaced, exchanged or extended; (d) if the Indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended
is (i) unsecured, such modification, refinancing, refunding, renewal,
replacement, exchange or extension is unsecured or (ii) secured by Liens, such
modification, refinancing, refunding, replacement, renewal or extension is
either (x) unsecured or is not secured by any Liens that do not also secure the
Obligations or (y) if secured by Liens that also secure the Obligations, to the
extent that such Liens are subordinated to, or (but only if, and to the extent,
the Indebtedness being modified, refinanced, refunded, renewed or extended was
secured equally and ratably with the Obligations) secured equally and ratably
with, Liens securing the Obligations and/or such security interests were subject
to (or required at the time such Indebtedness was originally incurred to be
subject to) any intercreditor arrangements (including, if applicable, an
Intercreditor Agreement) for the benefit of the Lenders, such modification,
refinancing, refunding, replacement, renewal or extension is secured and subject
to intercreditor arrangements on terms, taken as a whole, as favorable in all
material respects to the Lenders (including as to Collateral) as those contained
in the documentation (including any intercreditor or similar agreements)
governing the Indebtedness being modified, refinanced, replaced, refunded,
replaced, renewed or extended or otherwise on terms reasonably satisfactory to
the Administrative Agent; (e) the terms and conditions (including, if
applicable, as to collateral) of any such modified, refinanced, refunded,
renewed, replaced, exchanged or extended Indebtedness are, (A) either
(i) customary for similar debt securities in light of then-prevailing market
conditions (it being understood that such Indebtedness shall not include any
financial maintenance covenants) or (ii) not materially less favorable to the
Loan Parties or the Lenders, taken as a whole, than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended, and (B) when taken as a whole (other than interest rate
and redemption premiums), not more restrictive to the Lead Borrower and its
Restricted Subsidiaries than those set forth in this Agreement (provided that a
certificate of a Responsible Officer of the Lead Borrower delivered to the
Administrative Agent in good faith at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the requirement set out in
this clause (e), shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent provides notice to the
Lead Borrower of its objection during such five Business Day period (including a
reasonable description of the basis upon which it objects); (f) such
modification, refinancing, refunding, renewal, replacement, exchange or
extension does not add guarantors or other obligors from that which applied to
the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended (unless such guarantors or obligors are also added to support the
Obligations); and (g) at the time thereof, no Event of Default shall have
occurred and be continuing.

 

“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by the Lead Borrower in the form of one or more series of second lien
secured notes or second lien secured loans; provided that (a) such Indebtedness
is secured by the Collateral on a second priority basis to the Liens securing
the Obligations and the obligations in respect of any Permitted First Priority
Refinancing Debt and is not secured by any property or assets of the Lead
Borrower or any of its Restricted Subsidiaries other than the Collateral,
(b) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness
(provided, that such Indebtedness may be secured by a Lien on the Collateral
that is junior to the Liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt, notwithstanding any
provision to the contrary contained in the definition of “Credit Agreement
Refinancing Indebtedness”), (c) the holders of such Indebtedness (or their
representative) and the Administrative Agent shall be party to a Junior Lien
Intercreditor Agreement, and (d) such Indebtedness meets the Permitted Junior
Debt Conditions.

 

32

--------------------------------------------------------------------------------


 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Lead Borrower in the form of one or more series of senior
unsecured notes or loans; provided that (i) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness and (ii) meets the Permitted Junior Debt
Conditions.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 5.04.

 

“PR Mortgage” shall mean that certain Deed of Mortgage Number 6, executed before
Notary Public Luis Morales-Steinmann on March 30, 2007 by Televicentro of Puerto
Rico, LLC, as the mortgagor, as amended by that certain Deed of Amendment of
Mortgage Number 6, executed before Notary Public Gladys O. Fontanez Reyes on
June 28, 2011 by and between Televicentro of Puerto Rico, LLC, as the mortgagor,
and The Bank of Nova Scotia, as then holder of the PR Mortgage Note.  The PR
Mortgage shall constitute a Mortgage pursuant to the terms of this Agreement.

 

“PR Mortgage Note” shall mean that certain $10,000,000 mortgage note issued by
Televicentro of Puerto Rico, LLC on March 30, 2007 and secured by the PR
Mortgage.

 

“PR Mortgage Note Pledge and Security Agreement” shall mean a mortgage note
pledge and security agreement executed on the date hereof and through which
Televicentro of Puerto Rico, LLC pledges the PR Mortgage Note to the Collateral
Agent as collateral guaranteeing the Loans.

 

“Prepayment Amount” shall have the meaning assigned to such term in
Section 2.13(f).

 

“Prepayment Date” shall have the meaning assigned to such term in
Section 2.13(f).

 

“Prepayment Fee” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City and notified to the Borrower.  The prime rate is a rate
set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such rate.

 

“Pro Forma Basis” shall mean, with respect to compliance with any test, covenant
or calculation of any ratio hereunder, the determination or calculations of such
test, covenant or ratio (including in connection with Specified Transaction) in
accordance with Section 1.04.

 

“Pro Forma Compliance” shall mean, with respect to any test, covenant or
calculation of any ratio hereunder, compliance on a Pro Forma Basis in
accordance with Section 1.04.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant”

 

33

--------------------------------------------------------------------------------


 

under the Commodity Exchange Act or any regulations promulgated thereunder and
can cause another person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

“Qualified Holding Company Indebtedness” shall mean unsecured Indebtedness of
Holdings (A) that is not subject to any Guarantee by any Subsidiary of Holdings,
(B) that will not mature prior to the date that is 91 days after the Latest
Maturity Date of any Term Loan Facility in effect on the date of issuance or
incurrence thereof, (C) that has no scheduled amortization or scheduled payments
of principal and is not subject to mandatory redemption, repurchase, prepayment
or sinking fund obligation (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemption provisions satisfying the
requirements of clause (E) below), (D) that does not require any payments in
cash of interest or other amounts in respect of the principal thereof prior to
the earlier to occur of (1) the date that is four (4) years from the date of the
issuance or incurrence thereof and (2) the date that is 91 days after the Latest
Maturity Date of any Term Loan Facility in effect on the date of such issuance
or incurrence, and (E) that has mandatory prepayment, repurchase or redemption,
covenant, default and remedy provisions customary for senior discount notes of
an issuer that is the parent of a borrower under senior secured credit
facilities, and in any event, with respect to covenant, default and remedy
provisions, no more restrictive (taken as a whole) than those set forth in this
Agreement (other than provisions customary for senior discount notes of a
holding company); provided that the Lead Borrower shall have delivered a
certificate of a Responsible Officer to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Lead Borrower has reasonably determined in good faith that such terms and
conditions satisfy the foregoing requirement (and such certificate shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Lead Borrower within
such five Business Day period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees)); provided, further, that any such Indebtedness shall constitute
Qualified Holding Company Indebtedness only if immediately after giving effect
to the issuance or incurrence thereof and the use of proceeds thereof, no Event
of Default shall have occurred and be continuing.

 

“Refinanced Debt” shall have the meaning assigned to such term in the definition
of the Credit Agreement Refinancing Indebtedness in this Section 1.01.

 

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

 

“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Lead
Borrower executed by each of (a) the Borrowers and Holdings, (b) the
Administrative Agent, and (c) each additional Lender and existing Lender that
agrees to provide any portion of the Credit Agreement Refinancing Indebtedness
being incurred pursuant thereto, in accordance with Section 2.26.

 

“Register” shall have the meaning assigned to such term in Section 9.04(b).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

34

--------------------------------------------------------------------------------


 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

 

“Repricing Transaction” shall mean the prepayment, refinancing, substitution or
replacement of all or a portion of the Term B-1 Loans with the incurrence by the
Borrowers or any of their respective Restricted Subsidiaries of any new or
replacement tranche of term loans with an effective interest cost or weighted
average yield (with the comparative determinations to be made by the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, interest rate floors,
upfront or similar fees or original issue discount shared with all providers of
such financing (but excluding upfront fees or original issue discount on the
Term B-1 Loans), but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all providers of such financing, and without taking into account any
fluctuations in the LIBO Rate) that is less than the effective interest cost or
weighted average yield (as determined by the Administrative Agent on the same
basis) of the Term B-1 Loans, including without limitation, as may be effected
through any amendment to this Agreement relating to the interest rate for, or
weighted average yield of, the Term B-1 Loans; provided that it shall not
constitute a Repricing Transaction if the applicable replacement indebtedness is
incurred or the applicable amendment is effected in connection with a Change in
Control.

 

“Required Lenders” shall mean, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of all Loans outstanding and
unused Commitments at such time; provided, however, that any Loans or
Commitments held by Holdings or the Affiliated Lenders in their capacity as
Lenders shall be disregarded in the determination of the Required Lenders at any
time.

 

“Responsible Officer” of any Person shall mean any executive officer, authorized
person or Financial Officer of such Person and any other officer or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement.

 

“Restricted Indebtedness” shall mean Indebtedness of Holdings, the Borrowers or
any of their respective Restricted Subsidiaries, the payment, prepayment,
repurchase or defeasance of which is restricted under Section 6.09(b).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings, the Borrowers or any of their respective Restricted Subsidiaries, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
Holdings, the Borrowers or any Restricted Subsidiary of the Lead Borrower.

 

“Restricted Subsidiary” shall mean, with respect to any Person, any subsidiary
of that Person other than an Unrestricted Subsidiary.

 

“Returns” shall have the meaning assigned to such term in Section 3.14.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business, and any successor to its rating agency
business.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

35

--------------------------------------------------------------------------------


 

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.

 

“Scheduled Extended Term Loan Repayment” shall have the meaning assigned to such
term in Section 2.11(a)(iii).

 

“Scheduled New Term Loan Repayment” shall have the meaning assigned to such term
in Section 2.11(a)(ii).

 

“Scheduled Other Term Loan Repayment” shall have the meaning assigned to such
term in Section 2.11(a)(iv).

 

“SEC” shall mean the Securities and Exchange Commission, and any successor
agency thereto.

 

“Secured Hedging Agreement” shall mean any Hedging Agreement permitted under
Section 6.01(j) that is entered into by and between any Loan Party and any
Hedging Bank, except for any such Hedging Agreement designated by the Lead
Borrower in writing to the Administrative Agent as an “unsecured hedging
agreement” as of the Closing Date or, if later, as of the time of entering into
such Hedging Agreement; provided that for purposes of Section 7.02, any
obligations outstanding under Secured Hedging Agreements shall be valued in
accordance with the definition of Hedge Termination Value and further provided
that that for the purposes of the Loan Documents in no circumstances shall any
Excluded Swap Obligations constitute Obligations with respect to any Secured
Hedge Agreement.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, each Hedging Bank, each Cash Management Bank and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Article VIII.

 

“Securities Laws” shall mean the Securities Act of 1933, the Securities Exchange
Act of 1934, the Sarbanes-Oxley Act of 2002 and, in each case, the rules and
regulations of the SEC promulgated thereunder, and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date under
this Agreement.

 

“Security Agreement” shall mean, collectively, the Security Agreement executed
by the Loan Parties, substantially in the form of Exhibit D, together with each
security agreement supplement executed and delivered pursuant to Section 5.10.

 

“Security Documents” shall mean the Mortgages, the Security Agreement, the
Affiliate Subordination Agreement, the PR Mortgage, the PR Mortgage Note, the PR
Mortgage Note Pledge and Security Agreement and corresponding financing
statements, any Pari Passu Intercreditor Agreement (if entered into), any Junior
Lien Intercreditor Agreement (if entered into) and each of the security
agreements, mortgages and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.13.

 

“Solvency Certificate” shall mean a certificate of the chief financial officer
of Holdings substantially in the form attached as Exhibit I or such other form
as shall be reasonably satisfactory to the Administrative Agent.

 

“Specified Disposition” shall mean any Disposition which generates net cash
proceeds of at least $1,000,000.

 

36

--------------------------------------------------------------------------------


 

“Specified Transactions” shall mean any incurrence or repayment of Indebtedness
(other than for working capital purposes) or Term Loan or Investment that
results from a Person becoming a Restricted Subsidiary or an Unrestricted
Subsidiary (including pursuant to Section 5.15), any Permitted Acquisition, any
Specified Disposition, any Investment in excess of $2,000,000 or any Restricted
Payment in excess of $2,000,000.

 

“SPV” shall have the meaning assigned to such term in Section 9.04(g).

 

“Stations” shall mean all radio and television broadcast stations owned by the
Lead Borrower or any of its Restricted Subsidiaries.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  Eurodollar Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D.  Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subordinated Indebtedness” shall mean any Indebtedness of the Borrowers or any
of their respective Restricted Subsidiaries that is expressly subordinated in
right of payment to the Obligations.

 

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, at the time any determination is being made, directly or indirectly,
owned, Controlled or held by such Person.

 

“Subsidiary” shall mean any subsidiary of the Borrower.

 

“Subsidiary Guarantor” shall mean each Restricted Subsidiary listed on Schedule
1.01(b), and each other Restricted Subsidiary that is or becomes a party to the
Guaranty; provided that no CFC Holding Company and no Subsidiary that is a CFC
shall be a Subsidiary Guarantor.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agent” shall mean Deutsche Bank Securities Inc.

 

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the Borrowers
or any of their respective Restricted Subsidiaries is or may become obligated to
make (a) any payment in connection with a purchase by any third party from a
Person other than Holdings, the Borrowers or any of their respective Restricted
Subsidiaries of any Equity Interest or Restricted Indebtedness or (b) any
payment (other than on account of a permitted purchase by it of any Equity
Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or

 

37

--------------------------------------------------------------------------------


 

Restricted Indebtedness; provided that no phantom stock or other equity-based
plan providing for payments only to current or former directors, officers,
consultants, advisors or employees of Holdings, the Borrowers, the Restricted
Subsidiaries or their respective Affiliates (or to their heirs or estates) shall
be deemed to be a Synthetic Purchase Agreement.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Televicentro of Puerto Rico, LLC” shall mean a Delaware limited liability
company authorized to conduct business in the Commonwealth of Puerto Rico, which
is subsidiary of InterMedia Español, Inc., and which will, concurrently with
this Agreement, execute the PR Mortgage Note Pledge and Security Agreement and
provide to the Collateral Agent, as collateral and guaranty of the Loans a
pledge of the PR Mortgage Note.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

“Term B Loan” shall mean all Term B Loans outstanding under this Agreement
immediately prior to the Amendment No. 2 Effective Date.

 

“Term B-1 Loan” shall have the meaning set forth in Section 2.01(a).

 

“Term B-1 Loan Facility” shall mean the Additional Term B-1 Commitment and the
Term B-1 Loans.

 

“Term B-1 Loan Maturity Date” shall mean February 14, 2024; provided that if
such date is not a Business Day, the “Term B-1 Loan Maturity Date” will be next
Business Day immediately following such date.

 

“Term B-1 Loan Repayment Dates” shall have the meaning assigned to such term in
Section 2.11(a).

 

“Term Loans” shall mean the Initial Term Loans, the Term B Loans, the Term B-1
Loans, any Incremental Term Loans, any New Term Loans, any Other Term Loans, and
any Extended Term Loans.

 

“Term Loan Facility” shall mean the Term B-1 Loan Facility, any New Term Loan
Facility, any term loan facility comprised of Incremental Term Loans, any term
loan facility comprised of Other Term Loans and any term loan facility comprised
of Extended Term Loans (in each case, including any increase thereto pursuant to
Section 2.22).

 

“Term Loan Lender” shall have the meaning assigned to such term in
Section 2.02(a).

 

“Term Loan Percentage” shall mean, (x) as to any Lender, after the applicable
Term Loans are made, the ratio of (a) the outstanding principal balance of such
Term Loan or Term Loans of such Lender to (b) the aggregate outstanding
principal balance of all such Term Loans of all Lenders and (y) as to a Class of
Term Loans, at any time, a fraction (expressed as a percentage), the numerator
of which is equal to the aggregate outstanding principal amount of all Term
Loans of such Class at such time and the denominator of which is equal to the
aggregate outstanding principal amount of all Term Loans of all Classes at such
time.

 

“Term Note” shall have the meaning assigned to such term in Section 2.04(e).

 

“Test Period” shall mean each period of four (4) consecutive Fiscal Quarters of
the Lead Borrower then last ended, in each case taken as one accounting period.

 

“Total Debt” shall mean, at any time, the total Indebtedness of the Lead
Borrower and its Restricted Subsidiaries at such time (excluding
(1) Indebtedness of the type described in clause (i), clause (j), clause (k),
clause (l) and clause (m) of the definition of such term, except, in the case of
such clause (j), to the extent any Hedging Agreement has been terminated and the
obligations thereunder have not been settled, in the case of such clause (k),

 

38

--------------------------------------------------------------------------------


 

to the extent the specified payment obligations in respect of such Equity
Interests are then due and payable and, in the case of such clauses (l) and
clause (m), to the extent of any unreimbursed drawings thereunder and
(2) Guarantees if the guaranteed Indebtedness is already included).

 

“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) an amount
equal to the excess of (i) Total Debt on such date over (ii) the aggregate
amount of unrestricted cash and Cash Equivalents (up to a maximum aggregate
amount of $60,000,000) that are included in the consolidated balance sheet of
the Lead Borrower and its Restricted Subsidiaries as of such date to
(b) Consolidated EBITDA for the Test Period most recently ended on or prior to
such date.

 

“Transaction Expenses” shall mean fees and expenses payable or otherwise borne
by the Lead Borrower and its Restricted Subsidiaries in connection with the
Transactions and incurred before, or on or about, the Closing Date, including
the costs of legal and financial advisors to the Lead Borrower and the agents or
trustees under this Agreement and prepayment fees and penalties in connection
with the prepayment of the Existing Indebtedness on or about the Closing Date.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the making of the Term Loans, (b) the repayment of the Existing Indebtedness
and the termination of any Liens in respect of the Existing Indebtedness and
(c) the payment of the Transaction Expenses.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate, as applicable.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the relevant
jurisdiction, as amended or modified from time to time.

 

“United States Tax Compliance Certificate” shall have the meaning assigned to
such term in Section 2.20(f)(II)(iii).

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Lead Borrower (other
than WAPA PR) that is acquired or created after the Closing Date designated by
the Lead Borrower as an Unrestricted Subsidiary hereunder by written notice to
the Administrative Agent in accordance with Section 5.15.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, at any date, the quotient obtained by dividing (a) the sum of the
products of the number of years from the date of determination to the date of
each successive scheduled principal payment of such Indebtedness multiplied by
the amount of such payment; by (b) the sum of all such payments.

 

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal by the Borrower or an ERISA Affiliate from
such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for

 

39

--------------------------------------------------------------------------------


 

the applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.02                             Terms Generally.  The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require.  Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document or any other document evidencing Indebtedness
permitted hereunder shall mean such document as amended, restated, supplemented
or otherwise modified from time to time, in each case, in accordance with the
terms of this Agreement and the other Loan Documents.

 

Section 1.03                             Accounting Terms.  All accounting terms
not specifically or completely defined herein shall be construed in conformity
with GAAP, applied on a consistent basis, as in effect from time to time and in
a manner consistent with that used in preparing the audited financial statements
required by Section 5.04(a), except as otherwise specifically prescribed herein
(including, without limitation, as prescribed by Section 9.19).  Notwithstanding
any other provision contained herein, (x) any lease that is treated as an
operating lease for purposes of GAAP as of the date hereof shall not be treated
as Indebtedness or as a Capital Lease Obligation and shall continue to be
treated as an operating lease (and any future lease, if it were in effect on the
date hereof, that would be treated as an operating lease for purposes of GAAP as
of the date hereof shall be treated as an operating lease), in each case for
purposes of this Agreement, notwithstanding any actual or proposed change in or
application of GAAP after the date hereof, and (y) for purposes of determining
compliance with any covenant (including the computation of any financial ratio)
contained herein, Indebtedness of the Lead Borrower and its Subsidiaries shall
be deemed to be carried at 100% of the outstanding principal amount thereof, 
and the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities
shall be disregarded.Section 1.04            Pro Forma Calculations.

 

(a)                                 Notwithstanding anything to the contrary
herein, the First Lien Net Leverage Ratio and the Total Net Leverage Ratio shall
be calculated in the manner prescribed by this Section 1.04; provided that,
notwithstanding anything to the contrary in clause (b), (c) or (d) of this
Section 1.04, when calculating the First Lien Net Leverage Ratio for purposes of
the Applicable Excess Cash Flow Percentage the events described in this
Section 1.04 that occurred subsequent to the end of the applicable Test Period
shall not be given pro forma effect.

 

(b)                                 For purposes of calculating the First Lien
Net Leverage Ratio and the Total Net Leverage Ratio, Specified Transactions (and
the incurrence or repayment of any Indebtedness in connection therewith) that
have been made (i) during the applicable Test Period and (ii) subsequent to such
Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a Pro Forma Basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated EBITDA and the component financial definitions used therein
attributable to any Specified Transaction) had occurred on the first day of the
applicable Test Period.  If since the beginning of any applicable Test Period
any Person that subsequently became a Subsidiary or was merged, amalgamated or
consolidated with or into the Lead Borrower or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.04, then the First Lien Net Leverage Ratio and the Total Net Leverage
Ratio shall be calculated to give pro forma effect thereto in accordance with
this Section 1.04.

 

(c)                                  Whenever pro forma effect is to be given to
a Specified Transaction, the pro forma calculations shall be made in good faith
by a Responsible Officer of the Lead Borrower in accordance with the terms of
this Agreement.

 

(d)                                 In the event that the Lead Borrower or any
Restricted Subsidiary of the Lead Borrower incurs (including by assumption or
guarantees) or repays (including by redemption, repayment, retirement or
extinguishment) any Indebtedness included in the calculations of the First Lien
Net Leverage Ratio and the Total Net Leverage Ratio,

 

40

--------------------------------------------------------------------------------


 

as the case may be (in each case, other than Indebtedness incurred or repaid
under any revolving credit facility in the ordinary course of business for
working capital purposes), (i) during the applicable Test Period and
(ii) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the First Lien Net Leverage Ratio and the Total Net Leverage Ratio
shall be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, with respect to any Designated Acquisition and the incurrence
of any Designated Indebtedness (including Incremental Term Loans or New Term
Loans) or Lien in connection therewith, compliance with any financial test
required by this Agreement for such Designated Acquisition and such Designated
Indebtedness shall be determined on the date the definitive acquisition
agreement for such Designated Acquisition is entered into (and not at the time
of closing of such Designated Acquisition or the incurrence of such Designated
Indebtedness) and, thereafter until consummation of such Designated Acquisition
or the termination of such definitive agreement relating to such Designated
Acquisition, all other incurrence tests under this Agreement shall be required
to be complied with on an actual basis without giving effect to such Designated
Indebtedness or Designated Acquisition and on a pro forma basis after giving
effect to such Designated Acquisition and the incurrence of such Designated
Indebtedness.

 

Section 1.05                             Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “New Term Loan”) or by Type (e.g., a “Eurodollar
Loan”) or by Class and Type (e.g., a “Eurodollar New Term Loan”).  Borrowings
also may be classified and referred to by Type (e.g., a “Eurodollar Borrowing”).

 

Section 1.06                             Currency Equivalents Generally.  Unless
otherwise set forth herein, any amount specified in this agreement in Dollars
shall include the Equivalent in Dollars of such amount in any foreign currency
and if any amount described in this Agreement is comprised of amounts in Dollars
and amounts in one or more foreign currencies, the Equivalent in Dollars of such
foreign currency amounts shall be used to determine the total.  For purposes of
this Section 1.06, “Equivalent” in Dollars of any foreign currency on any date
means the equivalent in Dollars of such foreign currency by using the applicable
spot rate set forth on the Bloomberg Cross Currency Rates Page for such
currency.

 

Section 1.07                             Rounding.  Any financial ratios
required to be maintained by the Lead Borrower pursuant to this Agreement shall
be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio or percentage is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

Section 1.08                             References to Laws.  Unless otherwise
expressly provided herein, references to any Applicable Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

 

Section 1.09                             Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

Section 1.10                             Covenant Compliance Generally.  For
purposes of determining compliance under Article VI, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Net Income in the annual financial statements
of Parent and its Subsidiaries or Holdings and its Subsidiaries, as applicable,
delivered pursuant to Section 5.04(a) or (b), as applicable.  Notwithstanding
the foregoing, for purposes of determining compliance with any limitations or
thresholds set forth in Dollars in Article VI, with respect to any amount in a
currency other than Dollars, no breach of any basket contained in such
Article shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such amount is incurred; provided that for
the avoidance of doubt, the foregoing provisions of this Section 1.10 shall
otherwise apply to such Article, including with respect to determining whether
any amount may be incurred at any time under such Article.  If any of the
baskets set forth in Article VI of this Agreement are exceeded solely as a
result of fluctuations to Consolidated Total Assets for the most recently
completed Fiscal Quarter after the last time such baskets

 

41

--------------------------------------------------------------------------------


 

were calculated for any purpose under Article VI, such baskets will not be
deemed to have been exceeded solely as a result of such fluctuations.

 

Section 1.11                             Available Amount Transactions.  If more
than one action occurs on any given date the permissibility of the taking of
which is determined hereunder by reference to the amount of the Available Amount
Basket immediately prior to the taking of such action, the permissibility of the
taking of each such action shall be determined independently and in no event may
any two or more such actions be treated as occurring simultaneously.

 

Section 1.12                             Interest Rate Calculations.  All
computations of interest and other fees hereunder shall be made on the basis of
a 360-day year (except for interest calculated by reference to the Prime Rate,
which shall be based on a year of 365 or 366 days, as applicable) and for the
actual number of days elapsed (including the first day but excluding the last
day) occurring in the period for which such interest or fees are payable.

 

ARTICLE II

 

Term Loan Facilities

 

Section 2.01                             Commitments.

 

(a)                                 Subject to the terms and conditions and
relying upon the representations and warranties set forth herein, the Additional
Term B-1 Lender agrees to make a loan (the “Additional Term B-1 Loan”), and
together with the loans established pursuant to the following sentence from the
Converted Term B Loans, each a “Term B-1 Loan”) to the Borrowers on the
Amendment No. 2 Effective Date in a principal amount not to exceed its
Additional Term B-1 Loan Commitment.  On the Amendment No. 2 Effective Date,
each Converted Term B Loan of each Amendment No. 2 Consenting Lender shall be
converted into a loan with the same Type and Class as the Additional Term B-1
Loan effective as of the Amendment No. 2 Effective Date in a principal amount
equal to the principal amount of such Lender’s Converted Term B Loan immediately
prior to such conversion.  Amounts borrowed under this Section 2.01(a) and
subsequently repaid or prepaid may not be reborrowed.

 

(b)                                 Subject to the terms and conditions of this
Agreement, each Lender having an Incremental Term Loan Commitment under a class
pursuant to Section 2.22 severally and not jointly, agrees subject to the terms
and conditions and relying upon the representations and warranties set forth
herein and in the applicable Incremental Term Loan Assumption Agreement, to make
Incremental Term Loans to the Borrowers, in an aggregate principal amount not to
exceed its Incremental Term Loan Commitment.  Amounts paid or prepaid in respect
of Incremental Term Loans may not be reborrowed.

 

(c)                                  Subject to the terms and conditions of this
Agreement, each New Term Loan Lender with a New Term Loan Commitment for a given
Class of New Term Loans pursuant to Section 2.23 severally and not jointly
agrees, subject to the terms and conditions and relying upon the representations
and warranties set forth herein and in the applicable New Term Loan Commitment
Agreement, to make New Term Loans to the Borrowers, which New Term Loans shall
not exceed for any such New Term Loan Lender at the time of any incurrence
thereof, the New Term Loan Commitment of such New Term Loan Lender for such
Class on the respective New Term Loan Borrowing Date.  Amounts paid or prepaid
in respect of New Term Loans may not be reborrowed.

 

(d)                                 Subject to the terms and conditions of this
Agreement, each Term Loan Lender with an Other Term Loan Commitment for a given
Class of Other Term Loans severally agrees to make Other Term Loans to the
Borrowers, which Other Term Loans shall not exceed for any such Term Loan Lender
at the time of any incurrence thereof, the Other Term Loan Commitment of such
Term Loan Lender for such Class on the respective Other Term Loan Borrowing
Date.  Amounts paid or prepaid in respect of Other Term Loans may not be
reborrowed.

 

Section 2.02                             Term Loans.

 

(a)                                 Each Term Loan shall be made as part of a
Borrowing consisting of such Term Loans made by the applicable Lenders (each, a
“Term Loan Lender”) ratably in accordance with their applicable Commitments,
respectively; provided, however, that the failure of any Lender to make a Term
Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the

 

42

--------------------------------------------------------------------------------


 

failure of any other Lender to make a Term Loan required to be made by such
other Lender).  The Term Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $1,000,000 and not less
than $5,000,000, or (ii) equal to the remaining available balance of the
applicable Commitments.

 

(b)                                 Subject to Sections 2.08 and 2.15 each
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Lead Borrower may request pursuant to Section 2.03.  Each Lender may at its
option make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Term Loan; provided that any exercise of
such option shall not affect the obligation of the applicable Borrower to repay
such Term Loan in accordance with the terms of this Agreement.  Borrowings of
more than one Type may be outstanding at the same time; provided, however, that
the Lead Borrower shall not be entitled to request any Borrowing that, if made,
would result in more than 8 Eurodollar Borrowings outstanding hereunder at any
time.  For purposes of the foregoing, Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

 

(c)                                  Each Lender shall make each Term Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to such account in New York City as the
Administrative Agent may designate not later than 1:00 p.m., New York City time,
and the Administrative Agent shall promptly credit the amounts so received to an
account designated by the Lead Borrower in the applicable Borrowing Request or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s portion
of such Borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such Borrowing
in accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount.  If the Administrative Agent shall have so made
funds available then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, such Lender and the applicable
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the applicable Borrower to but
excluding the date such amount is repaid to the Administrative Agent at (i) in
the case of the applicable Borrower, a rate per annum equal to the interest rate
applicable at the time to the Term Loans comprising such Borrowing and (ii) in
the case of such Lender, a rate determined by the Administrative Agent to
represent its cost of overnight or short term funds (which determination shall
be conclusive absent manifest error).  If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Term Loan as part of such Borrowing for purposes of this
Agreement.

 

Section 2.03                             Borrowing Procedure.  In order to
request a Borrowing, the Lead Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 12:00 (noon), New York City time, three Business Days  (or, in the case of
the Term B-1 Loans to be borrowed on the Amendment No. 2 Effective Date, such
later time as may be agreed by the Administrative Agent) before a proposed
Borrowing, and (b) in the case of an ABR Borrowing, not later than 12:00 noon,
New York City time, one Business Day before a proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable, and shall be confirmed
promptly by hand delivery or fax to the Administrative Agent of a written
Borrowing Request and shall specify the following information:  (i) whether such
Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of
such Borrowing (which shall be a Business Day); (iii) the number and location of
the account to which funds are to be disbursed; (iv) the amount of such
Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02.  If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Lead Borrower
shall be deemed to have selected an Interest Period of one month’s duration. 
The Administrative Agent shall promptly advise the applicable Lenders of any
notice given pursuant to this Section 2.03 (and the contents thereof), and of
each Lender’s portion of the requested Borrowing.

 

43

--------------------------------------------------------------------------------


 

Section 2.04                             Evidence of Debt; Repayment of Loans.

 

(a)                                 The Borrowers hereby unconditionally promise
to pay, on a joint and several basis to the Administrative Agent for the account
of each Lender the principal amount of each Term Loan of such Lender made
available to them as provided in Section 2.11.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Lead Borrower to such Lender resulting from each Loan made by such Lender
from time to time to such Borrower, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it will record (i) the amount of each Loan made hereunder, the
Class and Type thereof and, if applicable, the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the applicable Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrowers or any Guarantor and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraphs (b) and (c) above shall be prima facie evidence of the
existence and amounts of the obligations therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligations of
the Lead Borrower to repay the Term Loans made available to them in accordance
with their terms.

 

(e)                                  Any Lender may request that Term Loans made
by it hereunder be evidenced by a promissory note (each such note, a “Term
Note”).  In such event, the applicable Borrower shall execute and deliver to
such Lender a promissory note payable to such Lender and its registered assigns
and in a form and substance reasonably acceptable to the Administrative Agent
and the Lead Borrower.  Notwithstanding any other provision of this Agreement,
in the event any Lender shall request and receive such a promissory note, the
interests represented by such note shall at all times (including after any
assignment of all or part of such interests pursuant to Section 9.04) be
represented by one or more promissory notes payable to the payee named therein
or its registered assigns.

 

(f)                                   The Borrowers shall repay to the
Administrative Agent for the ratable account of the Lenders holding Term B Loans
that are not Converted Term B Loans, the outstanding balance of such Term B
Loans that are not Converted Term B Loans on the Amendment No. 2 Effective Date.

 

Section 2.05                             Fees.

 

(a)                                 The Lead Borrower shall pay, or shall cause
WAPA PR to pay to the Administrative Agent, for its own account, such
administrative fees as have been separately agreed in writing in the amounts and
at the times so specified.

 

(b)                                 In the event that the Term B-1 Loans are
prepaid in whole or in part pursuant to Section 2.12(a) or Section 2.13(c), or
in the event of an assignment of Term B-1 Loans pursuant to Section 2.21(a)(iv),
in each case, in connection with a Repricing Transaction on or prior to the six
month anniversary of the Amendment No. 2 Effective Date, the applicable Borrower
shall pay to the relevant Lenders a prepayment fee (the “Prepayment Fee”) equal
to 1.00% of the principal amount so prepaid or assigned.

 

(c)                                  All such Fees shall be paid on the dates
due, in immediately available funds, to the Administrative Agent or the
Collateral Agent, as the case may be.  Once paid, none of the Fees shall be
refundable under any circumstances.

 

Section 2.06                             Interest on Loans.

 

(a)                                 Subject to the provisions of Section 2.07,
the Term B-1 Loans comprising any ABR Borrowing shall bear interest at a rate
per annum equal to the Alternate Base Rate plus the relevant Applicable Margin.

 

44

--------------------------------------------------------------------------------


 

(b)                                 Subject to the provisions of Section 2.07,
the Term B-1 Loans comprising any Eurodollar Borrowing shall bear interest at a
rate per annum equal to the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin.

 

(c)                                  Interest on each Term Loan shall be payable
on the Interest Payment Dates applicable to such Term Loan except as otherwise
provided in this Agreement; provided that interest with respect to all Term B
Loans shall be payable on the Amendment No. 2 Effective Date.  The applicable
Adjusted LIBO Rate for each Interest Period or day within an Interest Period, as
the case may be, and the Alternate Base Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

Section 2.07                             Default Interest.  If the Borrowers
shall default in the payment of any principal of or interest on any Term Loan or
any other amount due hereunder or under any other Loan Document, by acceleration
or otherwise, then, until such defaulted amount shall have been paid in full,
overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan under this Agreement shall automatically (without the need
of any vote by the Required Lenders) bear interest (after as well as before
judgment) at a rate per annum equal to the rate otherwise applicable to such
Loan pursuant to Section 2.06 plus 2.00% per annum and all other overdue amounts
payable hereunder and under any other Loan Document shall bear interest at a
rate per annum equal to the rate which is 2.00% in excess of the rate applicable
to Loans that are maintained as ABR Loans from time to time.  All accrued and
unpaid interest under this Section 2.07 shall be due and payable on demand of
the Administrative Agent.  Interest shall continue to accrue on the Obligations
after the filing by or against any Borrower of any petition seeking any relief
or remedy under any applicable Debtor Relief Laws.

 

Section 2.08                             Alternate Rate of Interest.  In the
event, and on each occasion, that on the day two Business Days prior to the
commencement of any Interest Period for a Eurodollar Borrowing the
Administrative Agent shall have determined that the LIBO Rate cannot be
determined or the Required Lenders have advised the Administrative Agent that
the rates at which such Dollar deposits, as applicable, are being offered will
not adequately and fairly reflect the cost to the majority of  the Lenders of
making or maintaining the applicable Eurodollar Loans during such Interest
Period, the Administrative Agent shall, as soon as practicable thereafter, give
written or fax notice of such determination to the Lead Borrower and the
Lenders.  In the event of any such determination, until the Administrative Agent
shall have advised the Lead Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, any request by the Lead Borrower (on
behalf of itself or WAPA PR) for a Eurodollar Borrowing pursuant to Section 2.03
or 2.10 shall be deemed to be a request for an ABR Borrowing.  Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

 

Section 2.09                             Termination of Additional Term B-1
Commitments.  The Additional Term B-1 Commitment of the Additional Term B-1
Lender shall be automatically and permanently reduced to $0 upon the funding of
the Additional Term B-1 Loans to be made on the Amendment No. 2 Effective Date.

 

Section 2.10                             Conversion and Continuation of
Borrowings.  The Borrowers shall have the right at any time upon prior
irrevocable notice to the Administrative Agent (a) not later than 12:00 (noon),
New York City time, one Business Day prior to conversion, to convert any
Eurodollar Borrowing into an ABR Borrowing, (b) not later than 12:00 (noon), New
York City time, three Business Days prior to conversion or continuation, to
convert any ABR Borrowing into a Eurodollar Borrowing or to continue any
Eurodollar Borrowing as a Eurodollar Borrowing for an additional Interest
Period, and (c) not later than 12:00 (noon), New York City time, three Business
Days prior to conversion, to convert the Interest Period with respect to any
Eurodollar Borrowing to another permissible Interest Period, subject in each
case to the following:

 

(a)                                 each conversion or continuation shall be
made pro rata among the applicable Lenders in accordance with the respective
principal amounts of the Loans comprising the converted or continued Borrowing;

 

(b)                                 if less than all the outstanding principal
amount of any Borrowing shall be converted or continued, then each resulting
Borrowing shall satisfy the limitations specified in Sections 2.02(a) and
2.02(b) regarding the principal amount and maximum number of Borrowings of the
relevant Type;

 

45

--------------------------------------------------------------------------------


 

(c)                                  each conversion shall be effected by each
Lender and the Administrative Agent by recording for the account of such Lender
the new Term Loan of such Lender resulting from such conversion and reducing the
Term Loan (or portion thereof) of such Lender being converted by an equivalent
principal amount; accrued interest on any Eurodollar Loan (or portion thereof)
being converted shall be paid by the applicable Borrower at the time of
conversion;

 

(d)                                 if any Eurodollar Borrowing is converted at
a time other than the end of the Interest Period applicable thereto, the
applicable Borrower shall pay, upon demand, any amounts due to the applicable
Lenders pursuant to Section 2.16;

 

(e)                                  any portion of a Borrowing maturing or
required to be repaid in less than one month may not be converted into or
continued as a Eurodollar Borrowing;

 

(f)                                   any portion of a Eurodollar Borrowing that
cannot be converted into or continued as a Eurodollar Borrowing by reason of the
immediately preceding clause shall be automatically converted at the end of the
Interest Period in effect for such Borrowing into an ABR Borrowing;

 

(g)                                  no Interest Period may be selected for any
Eurodollar Borrowing that would end later than a Term B-1 Loan Repayment Date,
the date of a Scheduled New Term Loan Repayment, the date of a Scheduled
Extended Term Loan Repayment or the date of a Scheduled Other Term Loan
Repayment, as the case may be, occurring on or after the first day of such
Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Borrowings comprised of Term B-1 Loans,
Other Term Loans or New Term Loans, as applicable, with Interest Periods ending
on or prior to such Term B-1 Loan Repayment Date, date of a Scheduled New Term
Loan Repayment, date of a Scheduled Extended Term Loan Repayment or date of a
Scheduled Other Term Loan Repayment, as the case may be, and (B) the ABR
Borrowings comprised of Term B-1 Loans, Other Term Loans or New Term Loans, as
applicable, would not be at least equal to the principal amount of ABR
Borrowings to be paid on such Term B-1 Loan Repayment Date, date of a Scheduled
New Term Loan Repayment, date of a Scheduled Extended Term Loan Repayment or
date of a Scheduled Other Term Loan Repayment as the case may be; and

 

(h)                                 upon notice to the Lead Borrower from the
Administrative Agent given at the request of the Required Lenders, after the
occurrence and during the continuance of a Default or Event of Default, no
outstanding Term Loan may be converted into, or continued as, a Eurodollar Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrowers request be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto. 
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing.  If the Borrowers shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued as an ABR Borrowing.

 

Section 2.11                             Repayment of Term Borrowings.

 

(a)                                 (i) The Borrowers shall pay to the
Administrative Agent, for the ratable benefit of the Lenders of Term B-1 Loans,
on the last Business Day of each March, June, September and December commencing
on March 31, 2017 (each, a “Term B-1 Loan Repayment Date”), a principal amount
of the Term B-1 Loans equal to the product of (x) the principal amount of Term
B-1 Loans outstanding immediately after the Borrowing of Term B-1 Loans on the
Amendment No. 2 Effective Date multiplied by (y) 0.25% (as adjusted from time to
time pursuant to Sections 2.11(b), 2.12, 2.13(e) and 2.22(d)) with the balance
payable on the Term B-1 Loan Maturity Date.

 

46

--------------------------------------------------------------------------------


 

(ii)                               The Borrowers shall make scheduled quarterly
installments with respect to the aggregate outstanding principal amount of each
New Term Loan (if any) as determined pursuant to, and in accordance with,
Section 2.23 (each such repayment, as the same may be adjusted from time to time
pursuant to Sections 2.11(b), 2.12, 2.13(e) or 2.22, a “Scheduled New Term Loan
Repayment”).

 

(iii)                                The Borrowers shall make scheduled
quarterly installments with respect to the aggregate outstanding principal
amount of each Extended Term Loan (if any) as determined pursuant to, and in
accordance with, Section 2.25 (each such repayment, as the same may be adjusted
from time to time pursuant to Sections 2.11(b), 2.12, 2.13(e) or 2.22, a
“Scheduled Extended Term Loan Repayment”).

 

(iv)                              The Borrowers shall make scheduled quarterly
installments with respect to the aggregate outstanding principal amount of each
Other Term Loan (if any) as determined pursuant to, and in accordance with,
Section 2.26 (each such repayment, as the same may be adjusted from time to time
pursuant to Sections 2.11(b), 2.12, 2.13(e) or 2.22, a “Scheduled Other Term
Loan Repayment”).

 

(b)                                 To the extent not previously paid, the Term
B-1 Loans, Incremental Term Loans, New Term Loans, Extended Term Loans and Other
Term Loans shall be due and payable together with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of payment on the
applicable Maturity Date.

 

(c)                                  All repayments pursuant to this
Section 2.11 shall be subject to Section 2.16, but shall otherwise be without
premium or penalty.

 

Section 2.12                             Voluntary Prepayment.

 

(a)                                 The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 12:00 (noon), New York City time;
provided, however, that each partial prepayment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000.

 

(b)                                 Voluntary prepayments of Loans shall be
applied to the Class of Term Loans selected by the Borrowers and to the
outstanding principal amounts due on a Term Loan Repayment Date of each such
Class of Term Loans as directed by the Borrower (or in the absence of direction,
in direct order of maturity).

 

(c)                                  Each notice of prepayment shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the applicable Borrower to
prepay such Borrowing by the amount stated therein on the date stated therein;
provided, however, that if such prepayment is for all of the then outstanding
Loans, then the applicable Borrower may revoke such notice and/or extend the
prepayment date by not more than five Business Days; provided further, however,
that the provisions of Section 2.16 shall apply with respect to any such
revocation or extension.  All prepayments under this Section 2.12 shall be
subject to Section 2.05(b) and Section 2.16 but otherwise without premium or
penalty.  All prepayments under this Section 2.12 shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

 

Section 2.13                             Mandatory Prepayments.

 

(a)                                 Subject to Section 2.13(g), not later than
the tenth Business Day following the receipt of Net Cash Proceeds by Holdings or
any of its Restricted Subsidiaries in respect of (A) one or more Asset Sales in
an aggregate amount in excess of $3,000,000 per annum (other than any
Disposition of any property or assets permitted by Section 6.05 (except
Section 6.05(b)(xi) and (b)(xvii))) or (B) one or more Casualty Events in an
aggregate amount in excess of $3,000,000 per annum, the Lead Borrower shall
apply the Net Cash Proceeds received with respect thereto to prepay outstanding
Term Loans in accordance with Section 2.13(d); provided that if at the time any
such prepayment would be required with any Net Cash Proceeds pursuant to this
clause (a), the Lead Borrower is required to offer to repurchase the Permitted
First Priority Refinancing Debt or any New Incremental Notes that are secured on

 

47

--------------------------------------------------------------------------------


 

a pari passu basis with the Obligations (or any Permitted Refinancing thereof
that is secured on a pari passu basis with the Obligations) pursuant to the
terms of the documentation governing such Indebtedness with such Net Cash
Proceeds in respect of any such Asset Sale or any such Casualty Event (such
Indebtedness (or Permitted Refinancing thereof) required to be offered to be so
repurchased, “Other Applicable Indebtedness”), then the Lead Borrower may apply
such Net Cash Proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time); provided, further that the portion of such Net Cash
Proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such Net Cash Proceeds required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such Net Cash Proceeds shall be allocated to the Term Loans in
accordance with the terms hereof) to the prepayment of the Term Loans and to the
repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this clause (a) shall be reduced accordingly; provided, further, that to the
extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchased or prepaid, the declined amount shall promptly (and in
any event within ten (10) Business Days after the date of such rejection) be
applied to prepay the Term Loans pursuant to this clause (a).  Notwithstanding
the foregoing, the amount of Net Cash Proceeds from any Asset Sale or Casualty
Event required to be (x) reinvested in assets (other than working capital
assets) used or useful in the business of the Lead Borrower and its Restricted
Subsidiaries or (y) applied to repay outstanding Loans, in each case as provided
in this Section 2.13(a), shall be reduced on a dollar-for-dollar basis by the
amount of any investment (not funded with Net Cash Proceeds from any other Asset
Sale or Casualty Event that previously reduced a Loan Party’s or its Restricted
Subsidiary’s obligation to repay Loans pursuant to this Section 2.13(a)) made by
the Lead Borrower or any of its Restricted Subsidiaries in assets (other than
working capital assets) used or useful in the business of the Lead Borrower and
its Restricted Subsidiaries (including pursuant to a Permitted Acquisition
(including a Permitted Acquisition of the equity interests in another Person))
within 90 days prior to the receipt of such Net Cash Proceeds.

 

(b)                                 On each Excess Cash Flow Payment Date, the
Lead Borrower shall make mandatory principal prepayments of the Loans in the
manner set forth in clause (d) below in an amount equal to the remainder (if
positive) of (A) the Applicable Excess Cash Flow Percentage of Excess Cash Flow,
if any, for such Excess Cash Flow Payment Period minus (B) the aggregate amount
of voluntary prepayments of any Term Loan during such Excess Cash Flow Payment
Period, in each case, solely to the extent that such prepayments were made in
accordance with Section 2.12 and were not funded with the incurrence of any
Funded Debt (other than revolving Funded Debt).

 

(c)                                  In the event that any Loan Party or any
Restricted Subsidiary of a Loan Party shall receive Net Cash Proceeds from the
issuance or incurrence of Indebtedness for money borrowed of any Loan Party or
any Restricted Subsidiary of a Loan Party (other than any cash proceeds from the
issuance of Indebtedness for money borrowed permitted pursuant to Section 6.01
(other than any Credit Agreement Refinancing Indebtedness)), the Lead Borrower
shall, substantially simultaneously with (and in any event not later than the
tenth Business Day next following) the receipt of such Net Cash Proceeds by such
Loan Party or such subsidiary, apply an amount equal to 100% of such Net Cash
Proceeds to prepay outstanding Loans in accordance with Section 2.13(d).

 

(d)                                 Mandatory prepayments of outstanding Loans
under this Agreement shall be allocated (other than Net Cash Proceeds of any
Credit Agreement Refinancing Indebtedness incurred pursuant to Section 2.25,
which may, at the election of the Lead Borrower, be applied on a pro rata basis
to any Class of outstanding Term Loans in respect of which such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness as directed by the Lead
Borrower) by the Lead Borrower among each Class of outstanding Term Loans on a
pro rata basis, with each Class to be allocated its Term Loan Percentage of the
amount of the respective repayment and applied against the remaining scheduled
installments of principal due in respect of the Term Loans to the outstanding
principal amounts due under Sections 2.11(a)(i), (ii), (iii) and
(iv) respectively as directed by the Lead Borrower (or in the absence of
direction, in direct order of maturity), except to the extent the terms of any
Incremental Term Loans, Other Term Loans, New Term Loans or Extended Term Loans
provide for a less favorable treatment of any Incremental Term Loans, Other Term
Loans, New Term Loans or Extended Term Loans with respect to any such mandatory
prepayments.

 

(e)                                  Notwithstanding any other provisions of
this Section 2.13, to the extent that any or all of the Net Cash Proceeds of any
Disposition by a Foreign Subsidiary (a “Foreign Disposition”) or the Net Cash
Proceeds of any Casualty Event from a Foreign Subsidiary (a “Foreign Casualty
Event”), in each case giving rise to a prepayment event pursuant to
Section 2.13(a), or Excess Cash Flow giving rise to a prepayment event pursuant
to Section

 

48

--------------------------------------------------------------------------------


 

2.13(b) are or is prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 2.13 but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit repatriation to the United States (the Lead Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Cash Proceeds or Excess
Cash Flow is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds or Excess Cash Flow
will be promptly (and in any event not later than two (2) Business Days after
such repatriation) applied (net of additional taxes payable or reserved against
as a result thereof) to the repayment of the Loans pursuant to this Section 2.13
to the extent provided herein and (B) to the extent that the Lead Borrower has
determined in good faith that repatriation of any of or all the Net Cash
Proceeds of any Foreign Disposition, any Foreign Casualty Event or Excess Cash
Flow would have a material adverse tax cost consequence (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary, provided that, in the case of this clause (B), on
or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
this Section 2.13 (or such Excess Cash Flow would have been so required if it
were Net Cash Proceeds), (x) the applicable Borrower applies an amount equal to
such Net Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments
as if such Net Cash Proceeds or Excess Cash Flow had been received by the
applicable Borrower rather than such Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow are
applied to the repayment of Indebtedness of a Foreign Subsidiary.

 

(f)                                   The applicable Borrower shall deliver to
the Administrative Agent, at the time of each prepayment required under this
Section 2.13, (i) a certificate signed by a Financial Officer of the Lead
Borrower setting forth in reasonable detail the calculation of the amount of
such prepayment (the “Prepayment Amount”) and (ii) at least seven Business Days’
prior written notice of such prepayment.  Each notice of prepayment shall
specify the prepayment date (the “Prepayment Date”), the Type and Class of each
Term Loan being prepaid and the principal amount of each Term Loan (or portion
thereof) to be prepaid.  All prepayments of Borrowings under this Section 2.13
shall be subject to Section 2.16 and Section 2.05(b), if applicable, but shall
otherwise be without premium or penalty, and shall be accompanied by accrued and
unpaid interest on the principal amount to be repaid to but excluding the date
of payment.

 

(g)                                  Notwithstanding any other provisions of
this Section 2.13, any Lender may (but solely to the extent the Lead Borrower
elects for this clause (g) to be applicable to a given Prepayment Amount payable
pursuant to Section 2.13(a)) decline to accept all (but not less than all) of
its share of any such prepayment (any such Lender, a “Declining Lender”) by
providing written notice to the Administrative Agent no later than five Business
Days after the date of such Lender’s receipt of notice from the Administrative
Agent regarding such prepayment.  If any Lender does not give a notice to the
Administrative Agent on or prior to such tenth Business Day informing the
Administrative Agent that it declines to accept the applicable prepayment, then
such Lender will be deemed to have accepted such prepayment.  On any Prepayment
Date, an amount equal to the Prepayment Amount minus the portion thereof
allocable to Declining Lenders, in each case for such Prepayment Date, shall be
paid to the Administrative Agent by the Borrowers and applied by the
Administrative Agent ratably to prepay Term Loans owing to Lenders (other than
Declining Lenders) in the manner described in Section 2.13(a) for such
prepayment.  Any amounts that would otherwise have been applied to prepay Term
Loans owing to Declining Lenders shall be retained by the Borrowers (such
amounts, “Declined Amounts”).

 

Section 2.14                             Reserve Requirements; Change in
Circumstances.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if any Change in Law shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of or credit extended by any Lender (except any such reserve
requirement which is reflected in the Adjusted LIBO Rate), shall subject any
Lender to any additional Tax liability (other than in respect of Excluded Taxes
or any

 

49

--------------------------------------------------------------------------------


 

Indemnified Taxes or Other Taxes indemnified under Section 2.20) or shall impose
on such Lender or the London interbank market any other condition affecting this
Agreement or Eurodollar Loans made by such Lender, and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Eurodollar Loan or increase the cost to any Lender or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender to be
material, then the applicable Borrower will pay to such Lender upon demand such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b)                                 If any Lender shall have determined that any
Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the Term
Loans made pursuant hereto to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy) by an amount deemed by such
Lender to be material, then from time to time the applicable Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
applicable, as specified in paragraph (a) or (b) above shall be delivered to the
Lead Borrower and shall be conclusive absent manifest error.  The applicable
Borrower shall pay such Lender the amount shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation for any increased costs or reduction in amounts received
or receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrowers
shall not be under any obligation to compensate any Lender under paragraph
(a) or (b) above with respect to increased costs or reductions with respect to
any period prior to the date that is 120 days prior to such request if such
Lender knew or could reasonably have been expected to know of the circumstances
giving rise to such increased costs or reductions and of the fact that such
circumstances would result in a claim for increased compensation by reason of
such increased costs or reductions; provided further that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 120-day period. 
The protection of this Section 2.14 shall be available to each Lender regardless
of any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed.

 

Section 2.15                             Change in Legality.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain any Type of Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Type of Eurodollar Loan, then, by
written notice to the Lead Borrower and to the Administrative Agent:

 

(i)                  such Lender may declare that Eurodollar Loans will not
thereafter (for the duration of such unlawfulness) be made by such Lender
hereunder (or be continued for additional Interest Periods) and ABR Loans will
not thereafter (for such duration) be converted into such Type of Eurodollar
Loans, whereupon any request for such Type of a Eurodollar Borrowing (or to
convert an ABR Borrowing to such Type of a Eurodollar Borrowing or to continue
such Type of a Eurodollar Borrowing for an additional Interest Period) shall, as
to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert
such Type of a Eurodollar Loan into an ABR Loan, as the case may be), unless
such declaration shall be subsequently withdrawn; and

 

(ii)               such Lender may require that all outstanding Eurodollar Loans
of such Type made by it be converted to ABR Loans, in which event all such
Eurodollar Loans shall be automatically converted to ABR Loans as of the
effective date of such notice as provided in paragraph (b) below.

 

50

--------------------------------------------------------------------------------


 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans of such Type that would have been made by such Lender
or the converted Eurodollar Loans of such Type of such Lender shall instead be
applied to repay the ABR Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurodollar Loans of such Type.

 

(b)                                 For purposes of this Section 2.15, a notice
to the Lead Borrower by any Lender shall be effective as to each Eurodollar Loan
of such Type made by such Lender, if lawful, on the last day of the Interest
Period then applicable to such Eurodollar Loan; in all other cases such notice
shall be effective on the date of receipt by the applicable Borrower.

 

Section 2.16                             Breakage.  The Borrowers shall
indemnify each Lender against any loss (other than any lost profit or margin) or
expense that such Lender may sustain or incur as a consequence of (a) any event,
other than a default by such Lender in the performance of its obligations
hereunder, which results in (i) such Lender receiving or being deemed to receive
any amount on account of the principal of any Eurodollar Loan prior to the end
of the Interest Period in effect therefor, (ii) the conversion of any Eurodollar
Loan to an ABR Loan, or the conversion of the Interest Period with respect to
any Eurodollar Loan, in each case other than on the last day of the Interest
Period in effect therefor, or (iii) any Eurodollar Loan to be made by such
Lender (including any Eurodollar Loan to be made pursuant to a conversion or
continuation under Section 2.10) not being made after notice of a Borrowing
Request to make such Term Loan or conversion notice to convert such Term Loan
shall have been given by the Lead Borrower hereunder (any of the events referred
to in this clause (a) being called a “Breakage Event”) or (b) any default in the
making of any payment or prepayment required to be made hereunder.  In the case
of any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Term Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period.  A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section 2.16 shall be delivered to the Lead Borrower
and shall be conclusive absent manifest error.

 

Section 2.17                             Pro Rata Treatment.  Subject to
Section 2.15, each Borrowing, each payment or prepayment of principal of any
Borrowing made by or on behalf of a Borrower, each payment of interest on the
Loans made by or on behalf of a Borrower, each reduction of the Commitments and
each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the applicable Lenders
or such Class in accordance with their respective applicable Commitments (or, if
such Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans).  Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole Dollar amount.

 

Section 2.18                             Sharing of Setoffs.  Each Lender agrees
that if it shall, through the exercise of a right of banker’s lien, setoff or
counterclaim against the Lead Borrower or any other Loan Party, or pursuant to a
secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable Debtor Relief Laws or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any Loans
as a result of which the unpaid principal portion of its Loans of a Class to a
Borrower shall be proportionately less than the unpaid principal portion of the
Loans of that Class to such Borrower of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in
such Loans of such other Lender, so that the aggregate unpaid principal amount
of such Loans and participations in such Loans held by each applicable Lender
shall be in the same proportion to the aggregate unpaid principal amount of all
such Loans then outstanding as the principal amount of such Loans and
participations in such Loans held by the Lender prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all such Loans outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that (i) if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments

 

51

--------------------------------------------------------------------------------


 

shall be rescinded to the extent of such recovery and the purchase price or
prices or adjustment restored without interest, and (ii) the provisions of this
Section 2.18 shall not be construed to apply to any payment made by a Borrower
to a Lender in its capacity as such pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant.  Each Borrower and Holdings expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in a Loan deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by any Borrower and Holdings to such Lender by reason thereof as
fully as if such Lender had made a Loan directly to the applicable Borrower in
the amount of such participation.

 

Section 2.19                             Payments.

 

(a)                                 Each Borrower shall make each payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder and under any other Loan Document not later than 2:00 p.m.,
New York City time, on the date when due in immediately available funds payable
in Dollars without setoff, defense or counterclaim.  Each such payment shall be
made to the Administrative Agent at the Payment Office.  The Administrative
Agent shall promptly distribute to each Lender any payments received by the
Administrative Agent on behalf of such Lender.

 

(b)                                 Except as otherwise expressly provided
herein, whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest.

 

Section 2.20                             Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of each Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Taxes unless required by applicable law; provided that, if an applicable
withholding agent shall be required by applicable law to deduct any Taxes from
such payments, then (i) if such Taxes are Indemnified Taxes or Other Taxes, the
sum payable shall be increased by the applicable Borrower or other Loan Party as
necessary so that after all required deductions (including deductions applicable
to additional sums payable under this Section 2.20) have been made each Lender
(or, where the Administrative Agent receives payment for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such withholding agent shall make such
deductions and (iii) such withholding agent shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

(b)                                 In addition, each Borrower (as applicable)
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Each Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid or
payable by the Administrative Agent or such Lender, as the case may be, on or
with respect to any payment by or on account of any obligation of such Borrower
or in the case of the Lead Borrower, any other Loan Party, hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.20) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Lead Borrower by a Lender, or by
the Administrative Agent on behalf of itself or a Lender, shall be conclusive
absent manifest error.

 

(d)                                 To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax.  If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the

 

52

--------------------------------------------------------------------------------


 

exemption from, or reduction of, withholding Tax ineffective or for any other
reason (including a Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register), such
Lender shall indemnify the Administrative Agent, within 10 days after demand
therefor, fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.  A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph.  For the avoidance of doubt,
this Section 2.20(d) shall not expand or limit a Loan Party’s obligation to
indemnify a Lender under Section 2.20(a) or (c). The agreements in this
paragraph shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

(e)                                  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower or any other Loan Party to a
Governmental Authority, the Lead Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(f)                                   (I) Any Lender that is entitled to an
exemption from or reduction of any withholding tax under the law of the
jurisdiction in which any Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Lead Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the Lead
Borrower as will permit such payments to be made without withholding or at a
reduced rate.  Such Lender shall promptly notify the Lead Borrower at any time
it determines that it is no longer in a position to provide any previously
delivered documentation to the Lead Borrower.  Notwithstanding anything to the
contrary in the preceding sentence, the completion, execution and submission of
such documentation (other than such documentation set forth in
Section 2.20(f)(II) and 2.20(g) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(II)                              Without limiting the generality of the
foregoing, any Foreign Lender, to the extent it is legally entitled to do so,
shall deliver to the Lead Borrower, Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter (i) if such Foreign Lender shall determine that any applicable form
or certification has expired or will then expire or has or will then become
obsolete or incorrect or that an event has occurred that requires or will then
require a change in the most recent form or certification previously delivered
by it to the Lead Borrower and the Administrative Agent and (ii) upon the
request of the Lead Borrower or Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(i)                  duly completed copies of IRS Form W-8BEN-E or W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party;

 

(ii)               duly completed copies of IRS Form W-8ECI;

 

(iii)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or 881(c) of the Code: 
(x) a certificate substantially in the form of Exhibit J (any such certificate,
a “United States Tax Compliance Certificate”) to the effect that such Foreign
Lender is not:  (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (y) duly completed copies of
IRS Form W-8BEN-E or W-8BEN;

 

53

--------------------------------------------------------------------------------


 

(iv)           to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a participation), duly completed copies of IRS Form W-8IMY accompanied
by duly completed IRS Form W-8ECI, IRS Form W-8-BEN-E or W-8BEN, a United States
Tax Compliance Certificate, IRS Form W-9 and/or other required documentation
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership (and not a participating Lender) and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
ex-emption, such Foreign Lender may provide a United States Tax Compliance
Certificate on behalf of each such direct and indirect partner; and

 

(v)              any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction of United States federal withholding Tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

 

(g)                                  If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Lead Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Lead Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Lead Borrower or the Administrative Agent as may be
necessary for each Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount, if any, to
deduct and withhold from such payment.  Solely for purposes of this clause (g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(h)                                 Each Lender hereby authorizes the
Administrative Agent to deliver to the Loan Parties and to any successor
Administrative Agent any documentation provided by such Lender to the
Administrative Agent pursuant to Section 2.20(f) or (g).

 

(i)                                     If a Lender or the Administrative Agent
determines, in its sole discretion, that it has received a refund in respect of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower or other Loan Party has paid
additional amounts pursuant to this Section 2.20, it shall pay over the amount
of such refund to such Borrower or other Loan Party, as applicable (but only to
the extent of indemnity payments made under this Section 2.20 with respect to
the Indemnified Taxes or Other Taxes, as the case may be, giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes imposed with
respect to such refund) of such Lender or the Administrative Agent and without
interest (other than interest paid by the relevant taxation authority with
respect to such refund); provided that such Borrower or other Loan Party, upon
the request of such Lender or the Administrative Agent, agrees to repay the
amount paid over to such Borrower or other Loan Party (plus penalties, interest
or other charges) to such Lender or the Administrative Agent in the event such
Lender or the Administrative Agent is required to repay such refund to such
taxation authority.  Notwithstanding anything to the contrary in this paragraph
(i), in no event will the Lender or Administrative Agent be required to pay any
amount pursuant to this paragraph (i) the payment of which would place the
Lender or Administrative Agent in a less favorable net after-Tax position than
such Lender or Administrative Agent would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require such Lender or the Administrative Agent to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrowers or any other Person.

 

Section 2.21                             Assignment of Commitments under Certain
Circumstances; Duty to Mitigate.

 

(a)                                 In the event (i) any Lender delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender
delivers a notice described in Section 2.15, (iii) any Borrower is required to
pay any additional amount to any Lender or any Governmental Authority on account
of any Lender pursuant to Section 2.20 or (iv) any Lender refuses to consent to
any amendment, waiver or other modification of any Loan Document requested by
the

 

54

--------------------------------------------------------------------------------


 

Lead Borrower that requires the consent of a greater percentage of the Lenders
than the Required Lenders and such amendment, waiver or other modification is
consented to by the Required Lenders, then, in each case, the Lead Borrower may,
at its sole expense and effort (including with respect to the processing and
recordation fee referred to in Section 9.04(b)), upon notice to such Lender and
the Administrative Agent, require such Lender to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights and obligations under this Agreement
(or, in the case of clause (iv) above, all of its interests, rights and
obligation with respect to the Class of Term Loans or Commitments that is the
subject of the related consent, amendment, waiver or other modification) to an
Eligible Assignee that shall assume such assigned obligations and, with respect
to clause (iv) above, shall consent to such requested amendment, waiver or other
modification of any Loan Documents (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (x) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction, (y) the Lead Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld or delayed, and (z) the Lead Borrower or such
assignee shall have paid to the affected Lender in immediately available funds
an amount equal to the sum of the principal of and interest accrued to the date
of such payment on the outstanding Loans of such Lender, plus all amounts
accrued for the account of such Lender hereunder with respect thereto (including
any amounts under Sections 2.05(b), 2.14, 2.16 and 2.20); provided further that,
if prior to any such transfer and assignment the circumstances or event that
resulted in such Lender’s claim for compensation under Section 2.14, notice
under Section 2.15 or the amounts paid pursuant to Section 2.20, as the case may
be, cease to cause such Lender to suffer increased costs or reductions in
amounts received or receivable or reduction in return on capital, or cease to
have the consequences specified in Section 2.15, or cease to result in amounts
being payable under Section 2.20, as the case may be (including as a result of
any action taken by such Lender pursuant to paragraph (b) below), or if such
Lender shall waive its right to claim further compensation under Section 2.14 in
respect of such circumstances or event or shall withdraw its notice under
Section 2.15 or shall waive its right to further payments under Section 2.20 in
respect of such circumstances or event or shall consent to the proposed
amendment, waiver, consent or other modification, as the case may be, then such
Lender shall not thereafter be required to make any such transfer and assignment
hereunder.  Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender, as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s interests hereunder in
the circumstances contemplated by this Section 2.21(a).

 

(b)                                 If (i) any Lender shall request compensation
under Section 2.14 or Section 2.20 or (ii) any Lender delivers a notice
described in Section 2.15, then such Lender shall use reasonable efforts (which
shall not require such Lender to incur an unreimbursed loss or unreimbursed cost
or expense or otherwise take any action inconsistent with its internal policies
or legal or regulatory restrictions or suffer any disadvantage or burden deemed
by it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Lead Borrower or (y) to assign its rights and
delegate and transfer its obligations hereunder to another of its offices,
branches or affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or Section 2.20 or enable it to withdraw its
notice pursuant to Section 2.15, as the case may be, in the future.  Each
Borrower hereby agrees to pay or cause to be paid all reasonable costs and
expenses incurred by any Lender in connection with any such filing or
assignment, delegation and transfer.

 

Section 2.22                             Incremental Term Loans and Incremental
Revolving Facilities.

 

(a)                                 The Lead Borrower may, by written notice to
the Administrative Agent from time to time, request that one or more Lenders
(each of which shall be entitled to agree or decline to participate in its sole
discretion) and/or one or more other Persons which are Eligible Assignees and
which will become Lenders, provide, after the Closing Date, an increase in any
existing Class of Term Loans (except as otherwise provided in this Section 2.22,
which shall be on the same terms as, and become a part of, the applicable
Class of Term Loans hereunder) and, subject to the terms and conditions
contained in this Agreement and in the respective Incremental Term Loan
Assumption Agreement, make Term Loans (“Incremental Term Loans”) of the
applicable class pursuant thereto.  Such notice shall set forth (i) the amount
of the Incremental Term Loan Commitments being requested (which shall be in
minimum increments of $1,000,000 and a minimum amount of $5,000,000 (or such
lesser amount as may be acceptable to the Administrative Agent) and (ii) the
date on which such Incremental Term Loan Commitments are requested to become
effective; provided that:

 

55

--------------------------------------------------------------------------------


 

(i)                  no Lender shall be obligated to provide an Incremental Term
Loan Commitment as a result of any such request by the Lead Borrower, and until
such time, if any, as such Lender has agreed in its sole discretion to provide
an Incremental Term Loan Commitment and executed and delivered to the
Administrative Agent an Incremental Term Loan Assumption Agreement as provided
in clause (m) of this Section 2.22, such Lender shall not be obligated to fund
any Incremental Term Loans,

 

(ii)               any Lender (including any Eligible Assignee who will become a
Lender) may so provide an Incremental Term Loan Commitment without the consent
of any other Lender,

 

(iii)            any Affiliated Lender may provide an Incremental Term Loan
Commitment; provided, that such Incremental Term Loan Commitment shall be
subject to the applicable restrictions in Section 9.04(f);

 

(iv)           the aggregate principal amount of all Incremental Term Loans
pursuant to this Section 2.22 at any time shall not exceed the Maximum
Incremental Amount at such time;

 

(v)              the up-front fees and, if applicable, any unutilized commitment
fees and/or other fees, payable to each Incremental Term Loan Lender in respect
of each Incremental Term Loan Commitment shall be separately agreed to by the
Lead Borrower and each such Incremental Term Loan Lender;

 

(vi)           the new Incremental Term Loans shall have the same Applicable
Margin as the Class of Term Loans to which such Incremental Term Loans are being
added,

 

(vii)        the new Incremental Term Loans shall have the same repayment dates
as then remain with respect to the Class of Term Loans to which such new
Incremental Term Loans are being added (with the amount of each repayment of
Incremental Term Loans to be made by the Lead Borrower on the repayment dates to
be the same (on a proportionate basis) as is theretofore applicable to the
Class of Term Loans to which such Incremental Term Loans are being added,
thereby increasing the amount of each then remaining repayment of the respective
Class of Term Loans proportionately),

 

(viii)     the new Incremental Term Loans shall have the same Maturity Date as
the Class of Term Loans to which such Incremental Term Loans are being added,

 

(ix)           the proceeds of all Incremental Term Loans to be made pursuant to
any Incremental Term Loan Commitments shall be used only for the purposes
permitted by Section 3.13,

 

(x)              all Incremental Term Loans shall be Obligations under this
Agreement and the other applicable Loan Documents and shall be secured by the
Security Documents, and guaranteed under the Guaranty, and rank pari passu in
right of payment and pari passu in right of security in respect of the
Collateral with the Term Loans, and

 

(xi)           except as otherwise provided above, such Incremental Term Loans
shall have the same terms as the Class of Term Loans to which such Incremental
Term Loans are being added.

 

(b)                                 At the time of the provision of the
Incremental Term Loan Commitments pursuant to this Section 2.22, the Lead
Borrower, the Administrative Agent and each such Lender or other Eligible
Assignee which agrees to provide an Incremental Term Loan Commitment (each, an
“Incremental Term Lender”) shall execute and deliver to the Administrative Agent
an Incremental Term Loan Assumption Agreement and such other documentation as
the Administrative Agent shall reasonably specify to evidence the Incremental
Term Loan Commitment of each Incremental Term Lender.  Notwithstanding the
foregoing, no Incremental Term Loan Commitment shall become effective under this
Section 2.22 unless on the date of such effectiveness, all Incremental
Commitment Requirements are satisfied.

 

(c)                                  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Term Loan
Assumption Agreement.  Each of the parties hereto hereby agrees that, upon the
effectiveness

 

56

--------------------------------------------------------------------------------


 

of any Incremental Term Loan Assumption Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitment and the Incremental
Term Loans evidenced thereby, and the Administrative Agent and the Lead Borrower
may revise this Agreement to evidence such amendments.

 

(d)                                 Each of the parties hereto hereby agrees
that the Administrative Agent may, in consultation with the Lead Borrower, take
any and all action as may be reasonably necessary to ensure that all Incremental
Term Loans, when originally made, are included in each Borrowing of outstanding
Term Loans on a pro rata basis.  This may be accomplished by requiring each
outstanding Eurodollar Borrowing to be converted into an ABR Borrowing on the
date of each Incremental Term Loan, or by allocating a portion of each
Incremental Term Loan to each outstanding Eurodollar Borrowing on a pro rata
basis.  Any conversion of Eurodollar Loans to ABR Loans required by the
preceding sentence shall be subject to Section 2.16.  If any Incremental Term
Loan is to be allocated to an existing Interest Period for a Eurodollar
Borrowing, then the interest rate thereon for such Interest Period and the other
economic consequences thereof shall be as set forth in the applicable
Incremental Term Loan Assumption Agreement.  In addition the scheduled
amortization payments under Sections 2.11(a)(i), (ii), (iii) and (iv), as
applicable, required to be made after the making of such Incremental Term Loans
shall be ratably increased by the aggregate principal amount of such Incremental
Term Loans and shall be further increased for all Lenders on a pro rata basis to
the extent necessary to avoid any reduction in the amortization payments to
which the Lenders were entitled before such recalculation.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, at any time after the Amendment No. 2 Effective Date, subject to
terms and conditions set forth herein, the Lead Borrower may, by notice the
Administrative Agent request to effect one or more revolving credit facilities
tranches (“Incremental Revolving Facilities”) in an aggregate committed amount
not to exceed $30,000,000 at any time outstanding; provided that any such
Incremental Revolving Facilities shall be secured on a pari passu basis by the
Collateral securing the Loans; provided further that such Incremental Revolving
Facilities shall be on terms and conditions as separately agreed to by the Lead
Borrower and each such  lender of the Incremental Revolving Facilities
(including the addition of any financial covenants and related definitions
solely for the benefit of, and as may be amended solely by, the lenders (or such
subset of them as may be agreed) of the Incremental Revolving Facilities) and
such terms and conditions shall be reasonably satisfactory to the Administrative
Agent. The Administrative Agent and the Lenders hereby agree that this Agreement
may be amended to effectuate the addition of any such Incremental Revolving
Facilities.

 

(f)                                   This Section 2.22 shall supersede any
provision in Section 2.17 or Section 9.08 to the contrary.

 

Section 2.23                             New Term Loan Facility.

 

(a)                                 The Lead Borrower shall have the right to
request (by written notice to the Administrative Agent), at any time after the
Closing Date, that one or more Lenders (and/or one or more other Persons which
are Eligible Assignees and which will become Lenders) provide New Term Loan
Commitments to the Lead Borrower and, subject to the terms and conditions
contained in this Agreement and in the respective New Term Loan Commitment
Agreement, make Term Loans (“New Term Loans”) pursuant thereto; it being
understood and agreed, however, that:

 

(i)                  no Lender shall be obligated to provide a New Term Loan
Commitment as a result of any such request by the Lead Borrower, and until such
time, if any, as such Lender has agreed in its sole discretion to provide a New
Term Loan Commitment and executed and delivered to the Administrative Agent and
the Lead Borrower a New Term Loan Commitment Agreement as provided in clause
(b) of this Section 2.23, such Lender shall not be obligated to fund any New
Term Loans;

 

(ii)               any Lender (including any Eligible Assignees who will become
a Lender) may so provide a New Term Loan Commitment without the consent of any
other Lender;

 

(iii)            any Affiliated Lender may provide a New Term Loan Commitment;
provided that such New Term Loan Commitment shall be subject to the applicable
restrictions in Section 9.04(f);

 

57

--------------------------------------------------------------------------------


 

(iv)           each Class of New Term Loan Commitments, and all New Term Loans
to be made pursuant thereto, shall be denominated in Dollars;

 

(v)              the amount of each Class of New Term Loan Commitments shall be
in a minimum aggregate amount for all Lenders which provide a New Term Loan
Commitment under such Class of New Term Loans (including Eligible Assignees who
will become Lenders) of at least $25,000,000 (or such lower amount as may be
reasonably acceptable to the Administrative Agent) and in integral multiples of
$1,000,000 in excess thereof (or such other integral multiple as may be
reasonably acceptable to the Administrative Agent);

 

(vi)           the aggregate amount of all New Term Loan Commitments provided
pursuant to this Section 2.23 and the aggregate principal amount of all New Term
Loans to be made pursuant thereto shall not exceed the Maximum Incremental
Amount at such time;

 

(vii)        the up-front fees and, if applicable, any unutilized commitment
fees and/or other fees, payable to each New Term Loan Lender in respect of each
New Term Loan Commitment shall be separately agreed to by the Lead Borrower and
each such New Term Loan Lender;

 

(viii)     each Class of New Term Loans shall (A) have a Maturity Date of no
earlier than the day after the Latest Maturity Date of any Class of Term Loans
then existing, (B) have a Weighted Average Life to Maturity of no less than the
Weighted Average Life to Maturity as then in effect for any Class of Term Loans
then existing and (C) be subject to the Applicable Margins as are set forth in
the New Term Loan Commitment Agreement governing such Class of New Term Loans;
provided that, if the Effective Yield for any such Class of New Term Loans,
determined as of the initial funding date for such Class of New Term Loans,
exceeds the Effective Yield relating to any Class of Term Loans existing
immediately prior to the effectiveness of the respective New Term Loan
Commitment Agreement by more than 0.50%, then the Effective Yield relating to
any such Class of Term Loans thereto incurred shall be adjusted to be equal to
the Effective Yield (determined as provided above) relating to such Class of New
Term Loans minus 0.50%;

 

(ix)           the proceeds of all New Term Loans shall be used only for the
purposes permitted by Section 3.13;

 

(x)              each New Term Loan Commitment Agreement shall specifically
designate the Class or Classes of the New Term Loan Commitments being provided
thereunder (which Class shall be a new Class (i.e., not the same as the Term B-1
Loans or any other then existing Class of Term Loans) unless the New Term Loans
would be fungible with an existent Class for U.S. federal income tax purposes);

 

(xi)           all New Term Loans (and all interest, fees and other amounts
payable thereon) shall be Obligations under this Agreement and the other
applicable Loan Documents and shall be secured by the Security Documents, and
guaranteed under the Guaranty, on a pari passu basis with all other Obligations
secured by the Security Documents and guaranteed under the Guaranty;

 

(xii)        each Lender (including any Eligible Assignee who will become a
Lender) agreeing to provide a New Term Loan Commitment pursuant to a New Term
Loan Commitment Agreement shall, subject to the satisfaction of the relevant
conditions set forth in this Agreement, make New Term Loans as specified in such
New Term Loan Commitment Agreement and such New Term Loans shall thereafter be
deemed to be New Term Loans under such Class for all purposes of this Agreement
and the other applicable Loan Documents;

 

(xiii)     except as otherwise set forth in this Section 2.23(n) or otherwise as
shall be reasonably satisfactory to the Administrative Agent and the Borrower,
such New Term Loan Facility shall have the same terms as the Term B-1 Loan
Facility; and

 

58

--------------------------------------------------------------------------------


 

(xiv)    each New Term Loan Facility shall share ratably in any prepayments of
Term Loans (unless such New Term Loan Facility agrees to participate on a less
than pro rata basis in any voluntary or mandatory prepayments or repayments).

 

(b)                                 At the time of the provision of New Term
Loan Commitments pursuant to this Section 2.23, the Lead Borrower, the
Administrative Agent and each such Lender or other Eligible Assignee which
agrees to provide a New Term Loan Commitment (each, a “New Term Loan Lender”)
shall execute and deliver to the Administrative Agent a New Term Loan Commitment
Agreement, with the effectiveness of the New Term Loan Commitment provided
therein (and the making of the respective New Term Loans thereunder) to occur on
the date set forth in such New Term Loan Commitment Agreement, which date in any
event shall be no earlier than the date on which (w) all fees required to be
paid in connection therewith at the time of such effectiveness shall have been
paid (including, without limitation, any agreed upon up-front or arrangement
fees owing to the Administrative Agent (or any affiliate thereof)), (x) all
Incremental Commitment Requirements are satisfied, (y) all other conditions set
forth in this Section 2.23 shall have been satisfied (or waived in writing by
the Required Lenders prior to the incurrence of such New Term Loan Commitments),
and (z) all other conditions precedent that may be set forth in such New Term
Loan Commitment Agreement shall have been satisfied (or waived in writing by the
Lenders providing such New Term Loan Commitments).  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each New Term Loan
Commitment Agreement, and at such time, to the extent requested by any New Term
Loan Lender, new Term Notes will be issued, at the Lead Borrower’s expense, to
such New Term Loan Lender in conformity with the requirements of this Agreement.

 

(c)                                  Notwithstanding anything to the contrary
contained above in this Section 2.23, the New Term Loan Commitments provided by
a New Term Loan Lender or New Term Loan Lenders, as the case may be, pursuant to
each New Term Loan Commitment Agreement shall constitute a new Class, which
shall be separate and distinct from the existing Classes pursuant to this
Agreement (with a designation which may be made in letters (i.e., A, B,
C, etc.), numbers (1, 2, 3, etc.) or a combination thereof (i.e., A-1, A-2, A-3,
B-1, B-2, B-3, C-1, C-2, C-3, etc.).

 

The New Term Loan Commitment Agreement may, with the consent of the Lead
Borrower and the Administrative Agent, but without the consent of any other Loan
Party or the Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Lead Borrower, to effect the provisions of this
Section 2.23.

 

Section 2.24                             New Incremental Notes.

 

(a)                                 The Lead Borrower shall have the right, at
any time after the Closing Date, upon written notice to the Administrative
Agent, specifying in reasonable detail the proposed terms thereof, to issue one
or more series of senior secured notes (secured by the Collateral on an equal
and ratable basis with the Obligations (or secured by the Collateral on a second
lien basis)) or unsecured notes (such notes, collectively, “New Incremental
Notes”); it being understood and agreed, however, that:

 

(i)                  the aggregate amount of all New Incremental Notes permitted
to be issued pursuant to this Section 2.24 shall not exceed the Maximum
Incremental Amount at such time;

 

(ii)               all Incremental Commitment Requirements must be satisfied on
the date of issuance of any New Incremental Notes;

 

(iii)            such New Incremental Notes shall (A) have a Maturity Date of no
earlier than 91 days after the Latest Maturity Date applicable to any Class of
Term Loans then outstanding, (B) have a Weighted Average Life to Maturity of no
less than the Weighted Average Life to Maturity as then in effect for any
Class of Loans then existing, and (C) not be subject to any amortization prior
to the final maturity thereof, or be subject to any mandatory redemption or
prepayment provisions or rights (except (1) customary assets sale or change of
control provisions or (2) to the extent that prepayments are made, to the extent
required under the Loan Documents, first pro rata to any then existing Class of
Term Loan and any senior secured first lien New Incremental Notes);

 

59

--------------------------------------------------------------------------------


 

(iv)           such New Incremental Notes shall rank pari passu in right of
payment (subject to the applicable provisions of the intercreditor agreement
referred to in clause (f) in the case of secured New Incremental Notes), have
the same guarantees as the Term Loan Facilities and, if secured, be secured
solely by the Collateral;

 

(v)              any such secured New Incremental Notes shall be issued subject
to intercreditor arrangements that are reasonably satisfactory to the
Administrative Agent and;

 

(vi)           the terms and conditions of such New Incremental Notes are
customary for similar debt securities in light of then-prevailing market
conditions at the time of issuance and in any event are not, taken as a whole,
more restrictive to the Lead Borrower and its Restricted Subsidiaries than those
set forth in this Agreement (other than with respect to interest rate and
redemption provisions), except for covenants and other provisions applicable
only to periods after the Latest Maturity Date of any then existing Term Loan
Facility that remains outstanding after giving effect to such refinancing
(provided that a certificate of a financial officer of the Lead Borrower
delivered to the Administrative Agent in good faith at least five (5) Business
Days prior to the incurrence of such New Incremental Notes, together with a
reasonably detailed description of the material terms and conditions of such New
Incremental Notes or drafts of the documentation relating thereto, stating that
the Lead Borrower has determined in good faith that such terms and conditions
satisfy the requirement set forth in this Section 2.24, shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Lead Borrower of its objection
during such five (5) Business Day period (including a reasonable description of
the basis upon which it objects)).

 

Section 2.25                             Extensions of Term Loans.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the applicable Borrower to all Lenders of Term B-1
Loans, Incremental Term Loans, New Term Loans or Other Term Loans, in each case
of any Class and on a pro rata basis (based on the aggregate outstanding
principal amount of the respective Term B-1 Loans, Incremental Term Loans, New
Term Loans or Other Term Loans, as the case may be, with a like Maturity Date)
and on the same terms to each such Lender, such Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term B-1 Loans, Incremental Term Loans, New Term Loans or Other
Term Loans with a like Maturity Date and otherwise modify the terms of such Term
B-1 Loans, Incremental Term Loans, New Term Loans or Other Term Loans pursuant
to the terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Term B-1
Loans, Incremental Term Loans, New Term Loans or Other Term Loans and/or
modifying the amortization schedule in respect of such Lender’s Term B-1
Loans, Incremental Term Loans, New Term Loans or Other Term Loans with a like
Maturity Date) (each, an “Extension,” and each group of Term B-1
Loans, Incremental Term Loans, New Term Loans or Other Term Loans as so
extended, as well as the original Term B-1 Loans, Incremental Term Loans, New
Term Loans or Other Term Loans (in each case not so extended), being a
“tranche”; any Extended Term Loans shall constitute a separate tranche of Term
B-1 Loans, Incremental Term Loans, New Term Loans or Other Term Loans from the
tranche of Term B-1 Loans, Incremental Term Loans, New Term Loans or Other Term
Loans with a like Maturity Date from which they were converted), so long as the
following terms are satisfied:  (i) no Default or Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders; (ii) except as to interest rates,
fees, amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iii), (iv) and (v), be determined by the applicable Borrower and the
Extending Term Loan Lenders and set forth in the relevant Extension Offer), the
Term B-1 Loans, Incremental Term Loans, New Term Loans or Other Term Loans of
any Term Loan Lender that agrees to an Extension with respect to such Term B-1
Loans, Incremental Term Loans, New Term Loans or Other Term Loans with a like
Maturity Date (an “Extending Term Loan Lender”) extended pursuant to any
Extension (“Extended Term Loans”); (iii) the final maturity date of any Extended
Term Loans shall be no earlier than the then Latest Maturity Date hereunder;
(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term B-1
Loans, Incremental Term Loans, New Term Loans or Other Term Loans extended
thereby; (v) any Extended Term Loans may participate on a pro

 

60

--------------------------------------------------------------------------------


 

rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder, in each case
as specified in the respective Extension Offer; (vi) if the aggregate principal
amount of Term B-1 Loans, Incremental Term Loans, New Term Loans or Other Term
Loans (calculated on the face amount thereof), as the case may be, in respect of
which Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term B-1 Loans, Incremental Term Loans,
New Term Loans or Other Term Loans, as the case may be, offered to be extended
by the applicable Borrower pursuant to such Extension Offer, then the Term B-1
Loans, Incremental Term Loans, New Term Loans or Other Term Loans, as the case
may be, of such Lenders shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer;
(vii) all documentation in respect of such Extension shall be consistent with
the foregoing; (viii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the applicable Borrower and (ix) any Extended Term
Loans shall be denominated in the same currency as the Term B-1
Loans, Incremental Term Loans, New Term Loans or Other Term Loans extended
thereby.

 

(b)                                 With respect to all Extensions consummated
by a Borrower pursuant to this Section 2.25, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Sections 2.12 and 2.13 and (ii) no Extension Offer is required to be in any
minimum amount or any minimum increment, provided that such Borrower may at its
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in such Borrower’s sole discretion and
may be waived by such Borrower) of Term B-1 Loans, Incremental Term Loans, New
Term Loans or Other Term Loans (as applicable) of any or all applicable tranches
be tendered.  The Administrative Agent and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 2.25
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans on the same terms as may be set forth in
the relevant Extension Offer) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 2.18 and 7.02) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.25.

 

(c)                                  No consent of any Lender or the
Administrative Agent shall be required to effectuate any Extensions, other than
the consent of each Lender agreeing to such Extension with respect to one or
more of its Term B-1 Loans, Incremental Term Loans, New Term Loans or Other Term
Loans, as the case may be (or a portion thereof).  All Extended Term Loans
incurred by the Lead Borrower and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Obligations
under this Agreement and the other Loan Documents.  Without limiting the
foregoing, in connection with any Extension, the Loan Parties shall (at their
expense) amend (and the Administrative Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then Latest Maturity Date so that
such maturity date is extended to the then Latest Maturity Date (or such later
date as may be advised by local counsel to the Administrative Agent).

 

(d)                                 In connection with any Extension, the Lead
Borrower shall provide the Administrative Agent at least five (5) Business Days’
(or such shorter period as may be agreed by the Administrative Agent) prior
written notice thereof, and shall agree to such procedures (including, without
limitation, rendering timing, rounding and other adjustments and to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.25.

 

(e)                                  In the event that the Administrative Agent
determines in its sole discretion that the allocation of Extended Term Loans of
a given tranche of Extended Term Loans to a given Lender was incorrectly
determined as a result of manifest administrative error in the receipt and
processing of an election by such Lender to extend all or a portion of its Term
B-1 Loans, Incremental Term Loans, New Term Loans or Other Term Loans, as the
case may be, timely submitted by such Lender in accordance with the procedures
set forth in the applicable documentation governing such Extension, then the
Administrative Agent, the applicable Borrower and such affected Lender may (and
hereby are authorized to), in their sole discretion and without the consent of
any other Lender, enter into an amendment to this Agreement and the other Loan
Documents (each, a “Corrective Term Loan Extension Amendment”) within 15 days
following the effective date of such Extension, which Corrective Term Loan
Extension

 

61

--------------------------------------------------------------------------------


 

Amendment shall (i) provide for the conversion and extension of Term B-1
Loans, Incremental Term Loans, New Term Loans or Other Term Loans, as the case
may be, under the applicable tranche of Term B-1 Loans, Incremental Term Loans,
New Term Loans or Other Term Loans in such amount as is required to cause such
Lender to hold Extended Term Loans of the applicable tranche of Term B-1 Loans
Incremental Term Loans, New Term Loans or Other Term Loans into which such other
Term B-1 Loans, Incremental Term Loans, New Term Loans or Other Term Loans were
initially converted, in the amount such Lender would have held had such
administrative error not occurred and had such Lender received the minimum
allocation of the applicable Extended Term Loans to which it was entitled under
the terms of such Extension in the absence of such error, (ii) be subject to the
satisfaction of such conditions as the Administrative Agent, the applicable
Borrower and such Lender may agree, and (iii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Lead Borrower, to
effect the provisions of this Section 2.25.

 

Section 2.26                             Refinancing Amendments.

 

(a)                                 At any time after the Closing Date, the Lead
Borrower may obtain, from any Lender or any additional Eligible Assignee, Credit
Agreement Refinancing Indebtedness in respect of all or any portion of the Term
B-1 Loans, Incremental Term Loans or New Term Loans then outstanding under this
Agreement (which for purposes of this clause (a) will be deemed to include any
then outstanding Other Term Loans or Other Term Loan Commitments), in the form
of Other Term Loans or Other Term Loan Commitments; provided that such Credit
Agreement Refinancing Indebtedness (i) incurred by the Lead Borrower will rank
pari passu in right of payment and of security with the other Term Loans
hereunder, (ii) will have such pricing, fees, premiums, interest or optional
prepayment or redemption terms as may be agreed by the applicable Borrower and
the Lenders thereof, (iii) any Credit Agreement Refinancing Indebtedness in the
form of Other Term Loans or Other Term Loan Commitments shall share ratably in
any prepayments of Term B-1 Loans, Incremental Term Loans or New Term Loans, as
the case may be (unless the Other Term Loans agree to participate on a less than
pro rata basis in any voluntary or mandatory prepayments or repayments) and
(iv) will have terms and conditions that are substantially identical to, or
(taken as a whole) less favorable to the investors providing such Credit
Agreement Refinancing Indebtedness than, the Refinanced Debt; provided further
that the terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the applicable Borrower
and the Lenders thereof and applicable only during periods after the Latest
Maturity Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.  Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.26 shall be in an
aggregate principal amount that is (x) not less than $10,000,000 in the case of
Other Term Loans and (y) an integral multiple of $1,000,000 in excess thereof. 
The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.01 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Security Documents as may be reasonably requested
by the Administrative Agent (including amendments to the Mortgages) in order to
ensure that the Credit Agreement Refinancing Indebtedness is provided with the
benefit of the applicable Loan Documents.

 

(b)                                 The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Refinancing Amendment.  Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the Credit
Agreement Refinancing Indebtedness incurred pursuant thereto (including any
amendments necessary to treat the Loans and Commitments subject thereto as Other
Term Loans and/or Other Term Loan Commitments).  Any Refinancing Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Lead Borrower, to
effect the provisions of this Section 2.26.

 

Section 2.27                             Lead Borrower.  Each Borrower hereby
designates the Lead Borrower as its representative and agent for all purposes
under the Loan Documents, including designation of interest rates, delivery or
receipt of communications, preparation and delivery of financial reports,
receipt and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of

 

62

--------------------------------------------------------------------------------


 

compliance with covenants), and all other dealings with the Administrative Agent
or any Lender.  The Lead Borrower hereby accepts such appointment.  The
Administrative Agent and the Lenders shall be entitled to rely upon, and shall
be fully protected in relying upon, any notice or communication delivered by the
Lead Borrower on behalf of any Borrower.  The Administrative Agent and the
Lenders may give any notice or communication with a Borrower hereunder to the
Lead Borrower on behalf of such Borrower.  Each of the Administrative Agent and
the Lenders shall have the right, in its discretion, to deal exclusively with
the Lead Borrower for any or all purposes under the Loan Documents.  Each
Borrower agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by the Lead Borrower shall be
binding upon and enforceable against it.

 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings and each Borrower represents and warrants to the Administrative
Agent and each of the Lenders with respect to itself and its Restricted
Subsidiaries, that on and as of the Closing Date and as of the date of each
Borrowing hereunder (other than a continuation or conversion of a Borrowing),
except if such representation or warranty refers to a specific date or period,
then as of such date or for such period:

 

Section 3.01                             Organization; Powers.  Each of
Holdings, each Borrower and with respect to each Borrower, each of their
respective Restricted Subsidiaries (a) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted and as proposed to be conducted, (c) is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to result in a Material Adverse Effect, and (d) has the
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of each Borrower, to
borrow hereunder.

 

Section 3.02                             Authorization.  The Transactions
(a) have been duly authorized by all requisite corporate and, if required,
stockholder action and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents or by-laws of Holdings, the Borrowers or with
respect to each Borrower, any of their respective Restricted Subsidiaries,
(B) any order of any Governmental Authority or (C) any provision of any
indenture, material agreement or other material instrument to which Holdings,
the Borrowers or with respect to each Borrower, any of their Restricted
Subsidiaries is a party or by which any of them or any of their property is or
may be bound, (ii) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any such indenture, material agreement or other material
instrument or (iii) result in the creation or imposition of any Lien upon or
with respect to any material property or assets now owned or hereafter acquired
by Holdings, the Borrowers or with respect to each Borrower, any of their
respective Restricted Subsidiaries (other than any Lien created under the
Security Documents).

 

Section 3.03                             Enforceability.  This Agreement has
been duly executed and delivered by Holdings and each Borrower and constitutes,
and each other Loan Document when executed and delivered by each Loan Party
thereto will constitute, a legal, valid and binding obligation of such Loan
Party enforceable against such Loan Party in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditor’s rights generally or by equitable
principles relating to enforceability.

 

Section 3.04                             Governmental Approvals.  No action,
consent or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required in connection with the
Transactions, except for (a) the filing of UCC financing statements (or
equivalent filings) and filings with the United States Patent and Trademark
Office and the United States Copyright Office, (b) recordation of the Mortgages,
(c) such as have been made or obtained and are in full force and effect and
(d) the filing of certain of the Loan Documents with the FCC pursuant to the
requirements of the FCC’s rules and regulations.

 

63

--------------------------------------------------------------------------------


 

Section 3.05                             Financial Statements.  The Lead
Borrower has heretofore furnished to the Lenders the Historical Financial
Statements.  The Historical Financial Statements present fairly the financial
condition and results of operations and cash flows of the applicable Loan
Parties as of such dates and for such periods.  Such balance sheets and the
notes thereto disclose all material liabilities, direct or contingent, of such
Loan Parties as of the dates thereof.  Such financial statements were prepared
in accordance with GAAP applied on a consistent basis, subject, in the case of
unaudited financial statements, to year-end audit adjustments and the absence of
footnotes.

 

Section 3.06                             No Material Adverse Effect.  No event,
change or condition has occurred that has had, or could reasonably be expected
to have, a Material Adverse Effect since April 4, 2013.

 

Section 3.07                             Title to Properties; Possession Under
Leases.

 

(a)                                 Each of the Borrowers and their respective
Restricted Subsidiaries has good and marketable title to, or valid leasehold
interests in, all its material properties and assets (including all Mortgaged
Property), except for minor defects in title that do not interfere with its
ability to conduct its business in substantially the same manner as currently
conducted or to utilize such properties and assets for their intended purposes. 
All such material properties and assets are free and clear of Liens, other than
Liens permitted by Section 6.02.

 

(b)                                 Each of the Borrowers and their respective
Restricted Subsidiaries has complied in all material respects with all material
obligations under all Material Leases to which it is a party and all such leases
are in full force and effect.  Each of the Borrowers and their respective
Restricted Subsidiaries enjoy peaceful and undisturbed possession under all such
Material Leases.

 

(c)                                  As of the Closing Date, neither Borrower
has received any notice of, nor has any knowledge of, any pending or
contemplated material condemnation proceeding affecting the Mortgaged Properties
or any sale or disposition thereof in lieu of condemnation.

 

(d)                                 As of the Closing Date, none of the
Borrowers or any of their respective Restricted Subsidiaries is obligated under
any right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of any Mortgaged Property or any interest therein.

 

Section 3.08                             Subsidiaries.  Schedule 3.08 sets forth
as of the Closing Date a list of all Subsidiaries (with an annotation to
identify the Immaterial Subsidiaries) and the percentage ownership interest of
Holdings or the Borrowers therein.  The shares of capital stock or other
ownership interests so indicated on Schedule 3.08 are fully paid and
non-assessable and are owned by Holdings or the Borrowers, directly or
indirectly, free and clear of all Liens (other than Liens created under the
Security Documents and after the Closing Date, Liens permitted under
Section 6.02).

 

Section 3.09                             Litigation; Compliance with Laws.

 

(a)                                 Except as set forth on Schedule 3.09, there
are no actions, suits or proceedings at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of any Borrower,
threatened against or affecting the Borrowers or any of their respective
Restricted Subsidiaries or any business, property or rights of any such Person
(i) that involve any Loan Document or (ii) involve the Transactions or (iii) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could, in the case of either clause (ii) or (iii),
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(b)                                 None of the Borrowers or any of their
respective Restricted Subsidiaries or any of their respective material
properties or assets is in violation of, nor will the continued operation of
their material properties and assets as currently conducted violate, any law,
rule or regulation (including any zoning, building, Environmental Law,
ordinance, code or approval or any building permits) or any restrictions of
record or agreements affecting the Mortgaged Property, or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.

 

64

--------------------------------------------------------------------------------


 

(c)                                  Certificates of occupancy and permits are
in effect for each Mortgaged Property as currently constructed.

 

Section 3.10                             Designation of Indebtedness.  The
Obligations constitute senior indebtedness that is entitled to the benefits of
the subordination provisions of any subordinated debt documents, if any, of all
Indebtedness of the Borrowers and their Subsidiaries.

 

Section 3.11                             Federal Reserve Regulations.

 

(a)                                 None of Holdings, any Borrower or with
respect to the  Borrowers, any of their respective Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.

 

(b)                                 No part of the proceeds of any Term Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the Regulations of the Board, including
Regulation T, U or X.

 

Section 3.12                             Investment Company Act.  None of
Holdings, any Borrower or with respect to the Borrowers, any of their respective
Restricted Subsidiaries is or is required to be registered as an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

Section 3.13                             Use of Proceeds.  The Borrowers will
(a) use the proceeds of Incremental Term Loans only for the purposes specified
in the applicable Incremental Term Loan Assumption Agreement and (b) use the
proceeds of New Term Loans only for the purposes specified in the applicable New
Term Loan Commitment Agreement. The proceeds of the Additional Term B-1 Loans
made pursuant to the Additional Term B-1 Commitment shall be used for the
repayment of Term B Loans required to be made pursuant to Section 2.04 and for
working capital needs and general corporate purposes (including Permitted
Acquisitions) of the Borrowers and their Subsidiaries.

 

Section 3.14                             Tax Returns.  Each of Holdings, the
Borrowers and with respect to the Borrowers, their respective Restricted
Subsidiaries has filed or caused to be filed all material federal, state, local
and foreign Tax returns, statements, forms and reports (“Returns”) required to
have been filed by it and has paid or caused to be paid all Taxes due and
payable by it (including in the capacity of a withholding agent), except Taxes
that are being contested in good faith by appropriate proceedings and for which
Holdings, the applicable Borrower or such Restricted Subsidiary, as applicable,
shall have set aside on its books adequate reserves in accordance with GAAP.

 

Section 3.15                             No Material Misstatements.  None of
(a) the Confidential Information Memorandum or (b) any other written
information, report, financial statement, exhibit or schedule furnished by or on
behalf of Holdings or the Borrowers to the Administrative Agent or any Lender in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, taken as a whole, contained, contains or will
contain any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not materially
misleading; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each of Holdings and the Borrowers represents only that it acted in
good faith and utilized reasonable assumptions (based upon accounting principles
consistent with the historical audited financial statements of the Borrower) and
due care in the preparation of such information, report, financial statement,
exhibit or schedule.

 

Section 3.16                             Employee Benefit Plans.

 

(a)                                 Each Plan is in compliance with the
applicable provisions of ERISA and the Code except for non-compliances which, in
the aggregate, would not have a Material Adverse Effect.  Except as set forth in
Schedule 3.16, no ERISA Event has occurred within the past five years or is
reasonably expected to occur that, when taken together with all other such ERISA
Events, could reasonably be expected to have a Material Adverse Effect.  As of
the Closing Date, the present value of all benefit liabilities of all
underfunded Plans (based on the assumptions used

 

65

--------------------------------------------------------------------------------


 

for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the last annual valuation dates applicable thereto, exceed the fair market
value of the assets of all such underfunded Plans by an amount that has or would
be expected to have a Material Adverse Effect.

 

(b)                                 Each Foreign Pension Plan is in compliance
with all requirements of law applicable thereto and the respective requirements
of the governing documents for such plan except for non-compliances which, in
the aggregate, would not have a Material Adverse Effect.  With respect to each
Foreign Pension Plan, none of Holdings, its Affiliates or any of their
respective directors, officers, employees or agents has engaged in a transaction
which would subject Holdings, the Borrowers or with respect to the Borrowers,
their respective Restricted Subsidiaries, directly or indirectly, to a tax or
civil penalty which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.  As of the Closing Date, the
present value of the aggregate accumulated benefit liabilities of all such
Foreign Pension Plans (based on those assumptions used to fund each such Foreign
Pension Plan) did not, as of the last annual valuation date applicable thereto,
exceed the fair market value of the assets of all such underfunded Plans by an
amount that has or would be expected to have a Material Adverse Effect.

 

Section 3.17                             Environmental Matters.

 

(a)                                 Except as set forth in Schedule 3.17 and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the Borrowers or with respect to the Borrowers, any of their respective
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

(b)                                 Since the Closing Date, there has been no
change in the status of the matters disclosed on Schedule 3.17 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

 

Section 3.18                             [Reserved].

 

Section 3.19                             Security Documents.

 

(a)                                 The Security Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral and the proceeds thereof and
(i) when the Pledged Collateral (as defined in the Security Agreement) is
delivered to the Collateral Agent, the Lien created under the Security Agreement
shall constitute a fully perfected and first priority Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Pledged
Collateral, in each case prior and superior in right to any other Person and
(ii) when financing statements and other filings in appropriate form are filed
in the offices specified on Schedule 3.19(a), the Lien created under the
Security Agreement with respect to the Collateral that may be perfected by
filing a financing statement and other filings will constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral (other than trademarks, patents and copyrights
subject to the Intellectual Property Security Agreements), in each case prior
and superior in right to any other Person, other than with respect to Liens
permitted by Section 6.02 that by operation of law or contract are prior and
superior in right to the Liens securing the Obligations.

 

(b)                                 Upon the recordation of the Intellectual
Property Security Agreements (or a short-form security agreement in form and
substance reasonably satisfactory to the Lead Borrower and the Collateral Agent)
with the United States Patent and Trademark Office and the United States
Copyright Office, together with the financing statements in appropriate form
filed in the offices specified on Schedule 3.19(a), the Lien created under the
Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the IP
Collateral (as defined in the Security Agreement) in which a security interest
may be perfected by filing in the United States Patent and Trademark Office and
the United States Copyright Office, in each case prior and superior in right to
any other Person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered

 

66

--------------------------------------------------------------------------------


 

trademarks, patents, copyrights and related applications of the foregoing
acquired by the Loan Parties after the Closing Date).

 

(c)                                  The Mortgages are effective to create in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable Lien on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when the Mortgages are filed in the corresponding recording office, each of
the Mortgages shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Mortgaged Property
and the proceeds thereof, in each case prior and superior in right to any other
Person, other than with respect to the rights of Persons pursuant to Liens
permitted by Section 6.02 that by operation of law or contract are prior and
superior in right to the Liens securing the Obligations and except for any Liens
or encumbrances shown on title insurance policies.  Notwithstanding the
foregoing, the Loan Parties represent that the PR Mortgage has been duly filed
and recorded in the corresponding Section of the Puerto Rico Registry of
Property (except for the Deed of Amendment, which has been filed and is pending
recordation in the corresponding Section of the Puerto Rico Registry of
Property).

 

Section 3.20                             Location of Real Property and Leased
Premises.

 

(a)                                 Schedule 3.20(a) lists completely and
correctly as of the Closing Date all real property owned by the Loan Parties
with a fair market value greater than $3,500,000 (each, a “Material Owned Real
Property”) and the addresses thereof.  The Loan Parties own in fee all the real
property set forth on Schedule 3.20(a).

 

(b)                                 Schedule 3.20(b) lists completely and
correctly as of the Closing Date all real property leased by the Loan Parties
that is material to the business or operations of the Loan Parties and could not
be readily replaced on terms not materially less favorable to the lessee (each,
a “Material Lease”) and the addresses thereof.  The Loan Parties have valid
leases in all the real property set forth on Schedule 3.20(b).

 

Section 3.21                             Labor Matters.  The hours worked by and
payments made to employees of Holdings, the Borrowers and with respect to the
Borrowers, their respective Restricted Subsidiaries within the past five years
have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters except
as could not reasonably be expected to have a Material Adverse Effect.  Except
as set forth on Schedule 3.21, the consummation of the Transactions will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which Holdings, the
Borrowers or with respect to the Borrowers, any of their respective Restricted
Subsidiaries is bound.

 

Section 3.22                             Solvency.  Immediately after the
consummation of the Transactions to occur on the Closing Date and immediately
following the making of each Term Loan and after giving effect to the
application of the proceeds of each Term Loan, Holdings and its Restricted
Subsidiaries, taken as a whole, are solvent as determined by, and determined in
accordance with, the Solvency Certificate.

 

Section 3.23                             [Reserved].

 

Section 3.24                             Anti-Corruption Laws and Sanctions. 
Holdings has implemented and maintains in effect policies and procedures
designed to ensure compliance by Holdings, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and Holdings, its Subsidiaries and their respective
officers and employees and to the knowledge of Holdings its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.  None of (a) Holdings, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of
Holdings, any agent of Holdings or any Subsidiary that will act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person except to the extent permitted for such Persons and all
parties hereto required to comply with Sanctions.  No Borrowing, use of proceeds
or other transaction contemplated by this Agreement will violate Anti-Corruption
Laws or applicable Sanctions.

 

Section 3.25                             Intellectual Property.  Each of
Holdings, the Borrowers and with respect to the Borrowers, each of their
respective Restricted Subsidiaries owns or has the right to use all the patents,
trademarks, domain names, service marks, trade names, copyrights, industrial
designs, licenses, inventions, trade secrets, proprietary

 

67

--------------------------------------------------------------------------------


 

information and know-how of any type or rights with respect to any of the
foregoing, and has obtained all licenses, consents and other rights of whatever
nature, sufficient for the present conduct of its business, without any known
conflict with the rights of others except as could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

 

Section 3.26                             Special Representations Relating to FCC
Licenses, Etc.

 

(a)                                 The FCC Licenses include all of the material
licenses, permits and other authorizations issued by the FCC to the Borrowers or
their respective Restricted Subsidiaries that are necessary or required for the
Borrowers and their respective Restricted Subsidiaries to conduct their business
in the manner in which it is currently being conducted.  Schedule 3.26 hereto
lists each material FCC License held by the Borrowers or their respective
Restricted Subsidiaries as of the Closing Date (including all pending
applications for renewals thereof).  With respect to each FCC License listed on
Schedule 3.26 hereto, the description includes the call sign, channel or
frequency, community of license, file number, the date of grant of the most
recent license renewal and the license expiration date.

 

(b)                                 All material FCC Licenses held by the
Borrowers and their respective Restricted Subsidiaries are in full force and
effect in accordance with their terms.  Except as set forth on Schedule 3.26, as
of the Closing Date, (i) neither the Borrowers nor any of their respective
Restricted Subsidiaries has received any notice of apparent liability, notice of
violation, order to show cause or other writing from the FCC that could
reasonably be expected to result in a Material Adverse Effect, (ii) there is no
proceeding pending or, to the knowledge of the Borrowers, threatened by or
before the FCC relating to the Borrowers or their respective Restricted
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect, (iii) to the knowledge of the Borrowers, no complaint or investigation
is pending or threatened by or before the FCC (other than rulemaking proceedings
of general applicability to the broadcasting industry) that could reasonably be
expected to result in a Material Adverse Effect.  Except as set forth in
Schedule 3.26, as of the Closing Date, the Borrowers and their respective
Restricted Subsidiaries have timely filed all required reports and notices with
the FCC and have paid all amounts due in timely fashion on account of fees and
charges to the FCC, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

ARTICLE IV

 

Conditions of Lending

 

The obligations of the Lenders to make Term Loans hereunder are subject to the
satisfaction of the following conditions:

 

Section 4.01                             All Credit Events.  On the date of each
Borrowing (each such event being called a “Credit Event”) (other than a
conversion or a continuation of a Borrowing):

 

(a)                                 The Administrative Agent shall have received
a notice of such Borrowing as required by Section 2.03.

 

(b)                                 The representations and warranties set forth
in Article III and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Event with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, and, in the
case of a Borrowing under an Incremental Facility in connection with a Permitted
Acquisition, subject to the proviso in subclause (ii) in the definition of
Incremental Commitment Requirements.

 

(c)                                  At the time of and immediately after such
Credit Event, no Default or Event of Default shall have occurred and be
continuing, and, in the case of a Borrowing under an Incremental Facility in
connection with a Permitted Acquisition, subject to the proviso in subclause
(i) in the definition of Incremental Commitment Requirements.

 

68

--------------------------------------------------------------------------------


 

(d)                                 Each Credit Event shall be deemed to
constitute a representation and warranty by the Borrowers and Holdings on the
date of such Credit Event as to the matters specified in paragraphs (b) and
(c) of this Section 4.01.

 

Section 4.02                             First Credit Event.  On the Closing
Date:

 

(a)                                 The Administrative Agent shall have
received, on behalf of itself and the Lenders, a favorable written opinion of
(i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel for Holdings and the
Borrowers, substantially to the effect set forth in Exhibit G-1, (ii) each local
counsel listed on Schedule 4.02(a), substantially to the effect set forth in
Exhibit G-2 and (iii) FCC counsel, substantially to the effect set forth in
Exhibit G-3, in each case (A) dated the Closing Date and (B) addressed to the
Administrative Agent, the Lenders and the Collateral Agent, and Holdings and the
Borrowers hereby request such counsel to deliver such opinions.

 

(b)                                 The Administrative Agent shall have received
(i) a copy of the certificate or articles of incorporation or equivalent
organizational document, including all amendments thereto, of each Loan Party,
and in the case of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of each Loan Party as of a recent date, from such Secretary of
State or other applicable similar Governmental Authority; (ii) a certificate of
the Secretary, Assistant Secretary or Responsible Officer of each Loan Party
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws, operating agreement or similar governing document
of such Loan Party as in effect on the Closing Date and at all times since a
date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, in the case of the Borrowers, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation, equivalent
organizational document, by-law, operating agreement or similar governing
document of such Loan Party have not been amended (in the case of the articles
of incorporation of each Loan Party since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause
(i) above), and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party; (iii) a certificate of another officer as
to the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above; and (iv) such other
documents as the Administrative Agent may reasonably request.

 

(c)                                  The Administrative Agent, the Collateral
Agent, the Joint Lead Arrangers and the Lenders shall have received all
applicable Fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrowers hereunder,
under the Fee Letter or under any other Loan Document.

 

(d)                                 (i) The Guaranty shall have been duly
executed by each Loan Party that is to be a party thereto.  Upon the proper
filing and recordation, as applicable, of financing statements and other
Security Documents, the Collateral Agent, on behalf of the Secured Parties will
have a perfected security interest in the Collateral of the type and priority
described in each Security Document.

 

(e)                                  The Collateral Agent shall have received
(i) a supplement to the Security Agreement executed by each Person that is to be
a party thereto and such supplement shall be in full force and effect on the
Closing Date, (ii) a Perfection Certificate with respect to the Loan Parties
dated the Closing Date and duly executed by a Responsible Officer of the Lead
Borrower, (iii) the results of a search of the UCC filings made with respect to
the Loan Parties in the states (or other jurisdictions) of formation of such
Persons, in which the chief executive officer of each such Person is located and
in the other jurisdictions in which such Persons maintain property, in each case
as indicated on such Perfection Certificate, together with copies of the
financing statements disclosed by such search, and accompanied by evidence
satisfactory

 

69

--------------------------------------------------------------------------------


 

to the Collateral Agent, that the Liens indicated in any such UCC would be
permitted under Section 6.02 or have been or will be contemporaneously released
or terminated.

 

(f)                                   The Administrative Agent shall have
received a copy of, or a certificate as to coverage under, the insurance
policies required by Section 5.02 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
customary lender’s loss payable endorsement and to name the Collateral Agent or,
as applicable, the Administrative Agent as additional insured, in form and
substance reasonably satisfactory to the Administrative Agent.

 

(g)                                  All principal, premium, if any, interest,
fees and other amounts due or outstanding under the Existing Indebtedness shall
have been paid in full, the commitments thereunder terminated and all guarantees
and security in support thereof discharged and released, and the Administrative
Agent shall have received reasonably satisfactory evidence thereof.  Immediately
after giving effect to the Transactions and the other transactions contemplated
hereby, Holdings, the Borrowers and the Restricted Subsidiaries shall have
outstanding no Indebtedness or preferred stock other than (a) Indebtedness
outstanding under this Agreement and (b) Indebtedness set forth on Schedule
6.01.

 

(h)                                 The Administrative Agent shall have received
a Solvency Certificate from the chief financial officer of Holdings.

 

(i)                                     The Lenders shall have received at least
3 calendar days prior to the Closing Date (unless otherwise agreed by the Joint
Lead Arrangers), to the extent requested by the Administrative Agent at least 5
Business Days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

(j)                                    The Administrative Agent shall have
received the Historical Financial Statements.

 

(k)                                 The Administrative Agent shall have received
pro forma consolidated financial statements of the Parent and its Subsidiaries
and related pro forma consolidated statement of income of the Parent and its
Subsidiaries as of and for the twelve-month period ending on the last day of the
most recently completed four-Fiscal Quarter period ended at least 45 days prior
to the Closing Date, prepared after giving effect to the Transaction as if the
Transaction had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other financial
statements), which need not be prepared in compliance with Regulation S-X, or
include adjustments for purchase accounting.

 

(l)                                     (i) Since April 4, 2013, there shall not
have occurred any Material Adverse Effect of the type set forth in clause (A) of
the definition thereof and (ii) there shall not have occurred any Material
Adverse Effect of the type set forth in clauses (B) and (C) of the definition
thereof.

 

(m)                             The receipt of a public rating of each Term Loan
Facility by each of S&P and Moody’s and (y) a public corporate rating from S&P
and a public corporate family rating from Moody’s, which ratings shall remain in
full force and effect on the Closing Date.

 

ARTICLE V

 

Affirmative Covenants

 

Each of Holdings (solely as to Sections 5.01, 5.03, 5.05, 5.06, 5.10 and 5.13)
and each Borrower, in respect of itself and its Restricted Subsidiaries only,
covenants and agrees with each Lender that, so long as this Agreement shall
remain in effect and until the Commitments have been terminated and any Loan or
other Obligation (including all Fees and all other expenses or amounts payable
under any Loan Document other than contingent indemnification obligations as to
which no claim has been asserted and obligations and liabilities under Cash
Management Obligations and Secured Hedging Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedging Bank shall have
been made) hereunder have been paid in full, unless the Required Lenders shall

 

70

--------------------------------------------------------------------------------


 

otherwise consent in writing, each of the Borrowers will, and (except in the
case of Section 5.04), the Borrowers will cause each of their respective
Restricted Subsidiaries to:

 

Section 5.01                             Existence; Compliance with Laws;
Businesses and Properties.

 

(a)                                 Do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence, except
as otherwise expressly permitted under Section 6.05.

 

(b)                                 Do or cause to be done all things necessary
to obtain, preserve, renew, extend and keep in full force and effect the rights,
licenses (including FCC Licenses (except any auxiliary FCC Licenses no longer
used in the operation of the full power broadcast television stations authorized
by such FCC Licenses) or foreign equivalent, as applicable), permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; comply in all material respects with
all material applicable laws, rules, regulations and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted; and at all
times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times.

 

(c)                                  Operate all of the Stations in material
compliance with the Communications Act and the FCC’s rules, regulations and
published policies promulgated thereunder and with the terms of the FCC
Licenses, (ii) timely file all required reports and notices with the FCC and pay
all amounts due in timely fashion on account of fees and charges to the FCC and
(iii) timely file and prosecute all applications for renewal with respect to all
of the FCC Licenses, except in the case of each of the foregoing clauses, where
a failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(d)                                 Maintain ownership of all FCC Licenses held
by Holdings or any of its Subsidiaries, and used in the business of Holdings and
its Restricted Subsidiaries in Borrowers or Subsidiary Guarantors the equity
interests of which have been pledged to the Collateral Agent for the benefit of
the Secured Parties.

 

(e)                                  Holdings will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Holdings,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

 

Section 5.02                             Insurance.

 

(a)                                 Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers in such amounts
as shall be customary for similar businesses and maintain such other reasonable
insurance (including, to the extent consistent with past practices,
self-insurance), of such types, to such extent and against such risks, as is
customary with companies in the same or similar businesses and maintain such
other insurance as may be required by law or any other Loan Document.

 

(b)                                 To the extent not so endorsed, cause all
such policies covering any Collateral to be endorsed or otherwise amended to
include a customary lender’s loss payable endorsement, in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent,
which endorsement shall provide that, if the insurance carrier shall have
received written notice from the Administrative Agent or the Collateral Agent of
the occurrence of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to the Borrowers or the Loan Parties under such
policies directly to the Collateral Agent; cause all such policies to provide
that neither the Borrowers, the Administrative Agent, the Collateral Agent nor
any other party shall be a coinsurer thereunder and to contain a “replacement
cost endorsement,” without any deduction for depreciation, and such other
provisions as the Administrative Agent or the Collateral Agent may reasonably
require from time to time to protect their interests; deliver original or
certified copies of all such policies to the Collateral Agent; cause each such
policy to provide that it shall not be cancelled, modified or not renewed (i) by
reason of non-payment of premium upon not less than 10 days’ prior written
notice thereof by the insurer to the Administrative Agent and the Collateral
Agent (giving the Administrative Agent and the Collateral Agent the right to
cure defaults in the payment of premiums) or (ii) for any

 

71

--------------------------------------------------------------------------------


 

other reason upon not less than 30 days’ prior written notice thereof by the
insurer to the Administrative Agent and the Collateral Agent; deliver to the
Administrative Agent and the Collateral Agent, prior to the cancellation,
modification or non-renewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent and the Collateral Agent) together with
evidence satisfactory to the Administrative Agent and the Collateral Agent of
payment of the premium therefor.

 

(c)                                  If at any time the improvements on any
Mortgaged Property are located in an area designated as (i) a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in such
total amount as the Administrative Agent, the Collateral Agent or the Required
Lenders may from time to time require, and otherwise comply with rules and
regulations promulgated under the National Flood Insurance Act of 1968 and Flood
Disaster Protection Act of 1973, as each may be amended from time to time, or
(ii) a “Zone 1” area, obtain earthquake insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time reasonably require.

 

(d)                                 With respect to any Mortgaged Property,
carry and maintain comprehensive general liability insurance including the
“broad form CGL endorsement” and coverage on an occurrence basis against claims
made for personal injury (including bodily injury, death and property damage)
and umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than that which is customary for companies in the
same or similar businesses operating in the same or similar locations, naming
the Collateral Agent as an additional insured, on forms reasonably satisfactory
to the Collateral Agent.

 

(e)                                  Notify the Administrative Agent and the
Collateral Agent promptly whenever any separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.02 is taken out by any Loan Party; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy of such
policy or policies.

 

Section 5.03                             Obligations and Taxes.  Pay its
material Indebtedness and other material obligations promptly and in accordance
with their terms and pay and discharge promptly when due all taxes, fees,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Indebtedness,
obligation, tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
the applicable Borrower shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP and such contest operates to suspend
collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien and, in the case of a Mortgaged Property, there is no risk
of forfeiture of such property during the pendency of such contest.

 

Section 5.04                             Financial Statements, Reports, etc.  In
the case of the Lead Borrower, furnish to the Administrative Agent, which shall
furnish to each Lender:

 

(a)                                 within the later of (i) 90 days after the
end of each fiscal year or (ii) by the date the following statements would have
been required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available under Rule 12b-25 of the Securities
Exchange Act of 1934 for the filing of such statements), the Parent’s statements
of financial position, operations, shareholders’ equity and comprehensive income
and cash flows showing the financial condition of the Parent and its
consolidated Subsidiaries as of the close of such fiscal year and the results of
its operations and the operations of such Subsidiaries during such year,
together with comparative figures for the immediately preceding fiscal year, all
audited by McGladrey LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which
opinion shall be without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements fairly present the financial
condition and results of operations of the Parent’s and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, together with a customary “management discussion and analysis”
provision; provided that if, during the period to which such financial
statements relate, the Parent carried on any business or

 

72

--------------------------------------------------------------------------------


 

owned any assets with an aggregate book value of more than $2,000,000 other than
the equity in Holdings, such financial statements must be prepared for the Lead
Borrower and its consolidated Subsidiaries;

 

(b)                                 within the later of (i) 45 days after the
end of each of the first three Fiscal Quarters of each fiscal year or (ii) by
the date the following statements would have been required to be filed under the
rules and regulations of the SEC, giving effect to any automatic extension
available under Rule 12b-25 of the Securities Exchange Act of 1934 for the
filing of such statements), the Parent’s consolidated statements of financial
position, operations and cash flows showing the financial condition of the
Parent and its consolidated Subsidiaries as of the close of such Fiscal Quarter
and the results of its operations and the operations of such Subsidiaries during
such Fiscal Quarter and the then elapsed portion of the fiscal year, and, other
than with respect to quarterly reports during the remainder of the first fiscal
year after the Closing Date, comparative figures for the same periods in the
immediately preceding fiscal year, all certified by one of its Financial
Officers as fairly presenting the financial condition and results of operations
of the Parent and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments, together with a customary “management discussion and analysis”
provision; provided that if, during the period to which such financial
statements relate, the Parent carried on any business or owned any assets with
an aggregate book value of more than $2,000,000 other than the equity in
Holdings, such financial statements must be prepared for the Lead Borrower and
its consolidated Subsidiaries;

 

(c)                                  concurrently with any delivery of financial
statements under paragraph (a) or (b) above, a duly completed Officer’s
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Lead Borrower certifying on behalf of the Lead
Borrower that, to such officer’s knowledge after due inquiry, no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying in reasonable detail the
nature and extent thereof, which certificate shall (i) if delivered with the
financial statements required by Section 5.04(a), set forth in reasonable detail
the amount of (and the calculations required to establish the amount of) Excess

 

Cash Flow for the respective Fiscal Year as well as the Applicable Excess Cash
Flow Percentage, (ii) identify each Subsidiary of the Lead Borrower as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such certificate or a confirmation that there is no change in such
information since the later of the Closing Date and the date of the last such
certificate, (iii) identify each Immaterial Subsidiary as of the date of
delivery of such certificate or confirmation that there is no change in such
information since the dates of the Closing Date and the date of the last such
certificate, (iv) set forth in reasonable detail (and the calculations required
to establish) the Cumulative Retained Excess Cash Flow Amount and the Available
Amount Basket as a result of any utilizations of such Cumulative Retained Excess
Cash Flow Amount since the date of the last such certificate, (v) certify that
there have been no changes to the schedules to the Security Agreement since the
Closing Date or, if later, since the date of the most recent certificate
pursuant to this Section 5.04(c), or if there have been any such changes,
provide an updated and replacement schedule reflecting such changes, and
(vi) details of the adjustments to the financial statements necessary to
eliminate the contribution to such accounts by any Unrestricted Subsidiary or
any assets of the Parent other than the equity in Holdings;

 

(d)                                 within 90 days after the beginning of each
fiscal year of the Lead Borrower, a detailed consolidated budget for such fiscal
year approved by the board of Holdings (including a projected consolidated
balance sheet and related projected statement of operations as of the end of and
for such fiscal year and setting forth the assumptions used for purposes of
preparing such budget);

 

(e)                                  promptly after the same become publicly
available, copies of, or links to copies of, all periodic and other reports,
proxy statements and other materials filed by the Parent, Holdings, the
Borrowers or any of their respective Restricted Subsidiaries with the SEC, or
any Governmental Authority succeeding to any or all of the functions of the SEC,
or with any national securities exchange, or distributed to its shareholders, as
the case may be;

 

73

--------------------------------------------------------------------------------


 

(f)                                   promptly after the receipt thereof by
Holdings or the Borrowers or any of their respective subsidiaries, a copy of any
final “management letter” received by any such Person from its certified public
accountants and the management’s response thereto;

 

(g)                                  unless the Parent has had an earnings call
with respect to such quarterly financial statements, within 30 days after the
date of delivery of the quarterly financial statements pursuant to
Section 5.04(b) (or such later date agreed to by the Administrative Agent in its
reasonable discretion), the Lead Borrower will hold a conference call or
teleconference, at a time selected by the Lead Borrower and reasonably
acceptable to the Administrative Agent, with all of the Lenders that choose to
participate, to review the financial results of the previous Fiscal Quarter and
the financial condition of the Lead Borrower and its Subsidiaries and the budget
for the current fiscal year;

 

(h)                                 promptly after the request by any Lender,
all documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act; and

 

(i)                                     promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of Holdings, the Borrowers or any of the Borrowers’ respective Restricted
Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request.

 

Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered to the Administrative Agent and the Lenders on the date on which
(i) the Lead Borrower posts such documents, or provides a link thereto, on its
principal publicly accessible website,  (ii) such documents are posted on the
Lead Borrower’s behalf on IntraLinks/IntraAgency, Syndtrak or another similar
electronic system (the “Platform”) or (iii) such documents are posted on the
Lead Borrower’s behalf on www.sec.gov or any successor website on the internet;
provided that the Lead Borrower shall notify the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions of such documents.

 

Section 5.05                             Litigation and Other Notices.  Furnish
to the Administrative Agent and each Lender prompt written notice of the
following:

 

(a)                                 any Default or Event of Default, specifying
the nature and extent thereof and the corrective action (if any) taken or
proposed to be taken with respect thereto;

 

(b)                                 to the extent required to be disclosed by
Securities Laws:

 

(i)                              the filing or commencement of, or any threat or
notice of intention of any Person to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against the Borrowers or any Affiliate thereof that could reasonably
be expected to result in a Material Adverse Effect;

 

(ii)                               (x) the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect and (y) the
occurrence of any Foreign Benefit Event that, alone or together with any other
Foreign Benefit Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect, and in each case, Holdings, the Borrowers
or the applicable Restricted Subsidiary will also furnish to the Administrative
Agent and each Lender a statement of its financial officer setting forth the
details as to such ERISA Event(s) or Foreign Benefit Event(s) (as applicable)
and the action, if any, that such entity proposes to take with respect thereto;

 

(iii)                                any development that has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect; and

 

74

--------------------------------------------------------------------------------


 

(iv)                              the occurrence of any material fraud that
involves management employees who have a significant role in the internal
controls over financial reporting of the Loan Parties, in each case, as
described in Securities Laws;

 

(c)                                  any change in the Lead Borrower’s corporate
rating by S&P, in the Lead Borrower’s corporate family rating by Moody’s or in
the ratings of the Term Loan Facility by S&P or Moody’s, or any notice from
either such agency indicating its intent to effect such a change or to place the
Lead Borrower or the Term Loan Facility on a “CreditWatch” or “WatchList” or any
similar list, in each case with negative implications, or its cessation of, or
its intent to cease, rating the Lead Borrower or the Term Loan Facility;

 

(d)                                 any change in the Fiscal Year of the Parent
or any of its Subsidiaries; and

 

(e)                                  any material change in the status or terms
and conditions of use of any material FCC License of the Lead Borrower or any of
its Restricted Subsidiaries.

 

Section 5.06                             Information Regarding Collateral.

 

(a)                                 Furnish to the Administrative Agent prompt
written notice of any change (i) in any Loan Party’s corporate name, (ii) in the
jurisdiction of organization or formation of any Loan Party, (iii) in any Loan
Party’s identity or corporate structure or (iv) in any Loan Party’s Federal
Taxpayer Identification Number.  Holdings and the Borrowers agree not to effect
or permit any change referred to in the preceding sentence unless all filings
have been made under the UCC or otherwise that are required in order for the
Collateral Agent or the Administrative Agent, as applicable to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral.  Holdings and the Borrowers also agree promptly
to notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

 

(b)                                 In the case of the Lead Borrower, each year,
at the time of delivery of the annual financial statements with respect to the
preceding fiscal year pursuant to Section 5.04(a), deliver to the Administrative
Agent a certificate of a Financial Officer setting forth the information
required pursuant to Sections I(A), I(B), I(D), and II of the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recent certificate delivered pursuant to this
Section 5.06(b).

 

Section 5.07                             Maintaining Records; Access to
Properties and Inspections; Maintenance of Ratings.

 

(a)                                 Keep all financial records in accordance
with GAAP.  Each Loan Party will, and will cause each of its subsidiaries to,
permit any representatives designated by the Administrative Agent to visit and
inspect the financial records and the properties of such Person at reasonable
times and as often as reasonably requested and to make extracts from and copies
of such financial records, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Person with the officers thereof and independent accountants
therefor; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent or its
designee on behalf of the Lenders may exercise this right under this
Section 5.07 and the Administrative Agent or its designee shall not exercise
such rights more often than twice during any calendar year at the Lead
Borrower’s expense.

 

(b)                                 Use commercially reasonable efforts to
(x) maintain a public rating of Term B-1 Loan Facility by each of S&P and
Moody’s and (y) use commercially reasonable efforts to maintain a public
corporate rating from S&P and a public corporate family rating from Moody’s, in
each case in respect of the Lead Borrower (it being understood and agreed that
“commercially reasonable efforts” shall in any event include the payment by the
Lead Borrower of customary rating agency fees and cooperation with information
and data requests by Moody’s and S&P in connection with their ratings process).

 

Section 5.08                             Use of Proceeds.  Use the proceeds of
the Term Loans only for the purposes specified in Section 3.13.

 

75

--------------------------------------------------------------------------------


 

Section 5.09                             Employee Benefits.  Except for
non-compliances which, in the aggregate, would not have a Material Adverse
Effect, cause any:  (a) Plans to be in compliance in all material respects with
the applicable provisions of ERISA and the Code and (b) any Foreign Pension
Plans to be in compliance in all material respects with the laws applicable to
any such Foreign Pension Plans.

 

Section 5.10                             Covenant to Guarantee Obligations and
Give Security.  At the Lead Borrower’s expense, subject to the provisions of the
Collateral and Guarantee Requirement and any applicable limitation in any
Security Document, take all action necessary or reasonably requested by the
Administrative Agent or the Collateral Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including:

 

(a)                                 (x) upon the formation or acquisition of any
new direct or indirect wholly owned Material Domestic Subsidiary (in each case,
other than an Unrestricted Subsidiary or an Excluded Subsidiary) by any Loan
Party, the designation in accordance with Section 5.15, of any existing direct
or indirect wholly owned Material Domestic Subsidiary as a Restricted Subsidiary
or any Subsidiary (other than an Unrestricted Subsidiary or a Excluded
Subsidiary) becoming a wholly owned Material Domestic Subsidiary, (y) upon the
acquisition of any material assets by the Borrower or any Subsidiary Guarantor
or (z) with respect to any Subsidiary at the time it becomes a Loan Party, for
any material assets held by such Subsidiary (in each case, other than assets
constituting Collateral under a Security Document that becomes subject to the
Lien created by such Security Document upon acquisition thereof (without
limitation of the obligations to perfect such Lien)):

 

(i)                    within forty-five (45) days (or such greater number of
days specified below) after such formation, acquisition or designation or, in
each case, such longer period as the Administrative Agent may agree in its
reasonable discretion:

 

(A)                         cause each such Material Domestic Subsidiary that is
required to become a Subsidiary Guarantor under the Collateral and Guarantee
Requirement to furnish to the Collateral Agent a description of the Material
Owned Real Property owned by such Material Domestic Subsidiary in detail
reasonably satisfactory to the Collateral Agent;

 

(B)                         within forty-five (45) days (or within ninety (90)
days in the case of documents listed in Section 5.13(b)) after such formation,
acquisition or designation, cause each such Material Domestic Subsidiary that is
required to become a Subsidiary Guarantor pursuant to the Collateral and
Guarantee Requirement to duly execute and deliver to the Collateral Agent
Mortgages with respect to any Material Owned Real Property, Security Agreement
Supplements, Intellectual Property Security Agreements, Deposit Account Control
Agreements in respect of each Deposit Account (other than Excluded Accounts)
maintained by such Subsidiary and other security agreements and documents
(including, with respect to Mortgages, the documents listed in Section 5.13(b)),
as reasonably requested by and in form and substance reasonably satisfactory to
the Collateral Agent (consistent with the Mortgages, Security
Agreement, Intellectual Property Security Agreements and other Security
Documents in effect on the Closing Date), in each case granting Liens required
by the Collateral and Guarantee Requirement;

 

(C)                         cause each such Material Domestic Subsidiary that is
required to become a Subsidiary Guarantor pursuant to the Collateral and
Guarantee Requirement to deliver any and all certificates representing Equity
Interests (to the extent certificated) that are required to be pledged pursuant
to the Collateral and Guarantee Requirement, accompanied by undated stock powers
or other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) and instruments evidencing the intercompany
Indebtedness held by such Material Domestic Subsidiary and required to be
pledged pursuant to the Security Documents, indorsed in blank to the Collateral
Agent;

 

(D)                         within forty-five (45) days (or within ninety (90)
days in the case of documents listed in Section 5.13(b)) after such formation,
acquisition or designation, take and

 

76

--------------------------------------------------------------------------------


 

cause the applicable Material Domestic Subsidiary and each direct or indirect
parent of such applicable Material Domestic Subsidiary that is required to
become a Subsidiary Guarantor pursuant to the Collateral and Guarantee
Requirement to take whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements and delivery of stock and
membership interest certificates to the extent certificated) may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid
first-priority perfected Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity (regardless of whether enforcement is sought in
equity or at law);

 

(ii)                                            within forty-five (45) days (or
within ninety (90) days in the case of documents listed in Section 5.13(b))
after the request therefor by the Administrative Agent (or such longer period as
the Administrative Agent may agree in its reasonable discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 5.10(a) as the Administrative Agent may reasonably request; and

 

(iii)                                             as promptly as practicable
after the reasonable request therefor by the Administrative Agent or Collateral
Agent, deliver to the Collateral Agent with respect to each applicable Material
Owned Real Property, title reports, surveys, environmental assessment reports,
appraisals (if required under FIRREA) and flood certifications under Regulation
H of the Board (together with evidence of federal flood insurance for any such
property located in a flood hazard area); provided that the Collateral Agent may
in its reasonable discretion accept any such existing report or survey to the
extent prepared as of a date reasonably satisfactory to the Collateral Agent;
provided, however, that there shall be no obligation to deliver to the
Collateral Agent any environmental assessment report whose disclosure to the
Collateral Agent would require the consent of a Person other than the Borrower
or one of its Restricted Subsidiaries, where, despite the commercially
reasonable efforts of the Borrower to obtain such consent, such consent cannot
be obtained; and

 

(b)                                 after the Closing Date, promptly after the
acquisition of any Material Owned Real Property by the Borrower or any
Subsidiary Guarantor, and where such Material Owned Real Property shall not
already be subject to a perfected Lien pursuant to the Collateral and Guarantee
Requirement, the Borrower shall give notice thereof to the Collateral Agent and
will take, or cause the relevant Restricted Subsidiary to take, the actions
referred to in Section 5.13(b).

 

Section 5.11                             Compliance with Environmental Laws. 
Comply, and use commercially reasonable efforts to cause all lessees and other
Person occupying its properties to comply, in all material respects with all
Environmental Laws applicable to its operations and properties; obtain and renew
all material environmental permits necessary for its operations and properties;
and conduct any remedial action in accordance in all material respects with
Environmental Laws; provided, however, that none of Holdings, the Borrowers or
any of the Borrowers’ respective Restricted Subsidiaries shall be required to
undertake any remedial action required by Environmental Laws to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

 

Section 5.12                             [Reserved].

 

Section 5.13                             Further Assurances.  Subject to the
provisions of the Collateral and Guarantee Requirement and any applicable
limitations in any Security Document and in each case at the expense of the
Borrower:

 

(a)                                 Promptly upon reasonable request by the
Administrative Agent or the Collateral Agent or as may be required by Applicable
Laws (i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Security Document or
other document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file,

 

77

--------------------------------------------------------------------------------


 

register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or Collateral Agent
may reasonably request from time to time in order to carry out more effectively
the purposes of the Security Documents.

 

(b)                                 In the case of any Material Owned Real
Property acquired after the Closing Date by the Borrower or a Subsidiary
Guarantor, provide the Collateral Agent with a Mortgage in respect of such
Material Owned Real Property within ninety (90) days (or such longer period as
the Administrative Agent may agree in its sole discretion) of the acquisition of
such Material Owned Real Property in each case together with:

 

(i)                              evidence that counterparts of the Mortgages
have been duly executed, acknowledged and delivered and are in form suitable for
filing or recording in all filing or recording offices that the Collateral Agent
may deem reasonably necessary or desirable in order to create a valid and
subsisting perfected Lien on such Material Owned Real Property in favor of the
Collateral Agent for the benefit of the Secured Parties and that all filing and
recording taxes and fees have been paid or otherwise provided for in a manner
reasonably satisfactory to the Collateral Agent;

 

(ii)                               fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies or the equivalent or other
form available in each applicable jurisdiction (the “Mortgage Policies”) in form
and substance, with endorsements available in the applicable jurisdiction and in
amount, reasonably acceptable to the Collateral Agent (not to exceed the value
of the real properties covered thereby), issued, coinsured and reinsured by
title insurers reasonably acceptable to the Collateral Agent, insuring the
Mortgages to be valid subsisting Liens on the real property described therein,
subject only to Liens permitted by Section 6.02, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents) and such coinsurance and direct access reinsurance as the Collateral
Agent may reasonably request and is available at commercially reasonable rates
in the applicable jurisdiction;

 

(iii)                                opinions of local counsel for the Loan
Parties in states in which such Material Owned Real Property is located, with
respect to the enforceability and perfection of the Mortgages and any related
fixture filings in form and substance reasonably satisfactory to the
Administrative Agent;

 

(iv)                              title reports, surveys and environmental
assessment reports and appraisals (if required under FIRREA), flood
certifications under Regulation H of the Board (together with evidence of
federal flood insurance for any such property located in a flood hazard area),
provided that the Administrative Agent may in its reasonable discretion accept
any such existing report or survey to the extent prepared as of a date
reasonably satisfactory to the Administrative Agent; provided, however, that
there shall be no obligation to deliver to the Administrative Agent any
environmental assessment report whose disclosure to the Administrative Agent
would require the consent of a Person other than the Borrower or one of its
Subsidiaries, where, despite the commercially reasonable efforts of the Borrower
to obtain such consent, such consent cannot be obtained; and

 

(v)                             such other evidence that all other actions that
the Administrative Agent or Collateral Agent may reasonably deem necessary or
desirable in order to create valid and subsisting Liens on the real property
described in the Mortgages has been taken.

 

Section 5.14                             Maintenance of Company Separateness of
Unrestricted Subsidiaries.  The Lead Borrower will cause each of its
Unrestricted Subsidiaries to satisfy customary company formalities, including,
as applicable, (i) the holding of regular board of directors’ and shareholders’
meetings or action by directors or shareholders without a meeting, (ii) the
maintenance of separate company offices and records and (iii) the maintenance of
separate bank accounts in its own name.  No Unrestricted Subsidiary shall take
any action, or conduct its affairs in a manner, which is likely to result in its
company existence being ignored, or in its assets and liabilities being
substantively

 

78

--------------------------------------------------------------------------------


 

consolidated with those of the Borrower or any of its Restricted Subsidiaries in
a bankruptcy, reorganization or other insolvency proceeding.

 

Section 5.15                             Designation of Subsidiaries.  The Lead
Borrower may at any time designate or re-designate (including, any then existing
or subsequently acquired or organized Subsidiary) (x) any Restricted Subsidiary
of any Borrower as an Unrestricted Subsidiary or (y) any Unrestricted Subsidiary
as a Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) no Borrower may be designated as an Unrestricted Subsidiary,
(iii) as of the last date of designation thereof, no Unrestricted Subsidiary
shall own any Equity Interests in any Borrower or any Loan Party or hold any
Indebtedness of, or Lien on any property of any Borrower or any Loan Party,
(iv) the holder of any Indebtedness of any Unrestricted Subsidiary shall not
have any recourse to any Borrower or any Loan Party with respect to such
Indebtedness (unless such Indebtedness is otherwise permitted under
Section 6.01) or (v) any Subsidiary previously designated as an Unrestricted
Subsidiary may not thereafter be re-designated as an Unrestricted Subsidiary. 
The designation of any subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Borrowers therein at the date of designation in an amount
equal to the portion (proportionate to such Borrower’s equity interest in such
subsidiary) of the fair market value of the net assets of such Subsidiary (and
such designation shall only be permitted to the extent such Investment is
permitted under Section 6.04).  The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Restricted Subsidiary existing
at such time.

 

Section 5.16                             Post-Closing Items.

 

(a)                                 The Loan Parties shall take all necessary
actions to satisfy the items described on Schedule 5.16 within the applicable
periods of time specified in such Schedule (or such longer periods as the
Administrative Agent may agree in its sole discretion).

 

(b)                                 In connection with each of the Mortgaged
Properties, within ninety (90) days of the Closing Date (or such longer period
as the Administrative Agent may reasonably allow) (i) each of the Mortgages, in
form and substance reasonably satisfactory to the Administrative Agent, relating
to each of the Mortgaged Properties shall have been duly executed by the parties
thereto and delivered to the Collateral Agent and shall be in full force and
effect; except for the Deed of Mortgage, which the Loan Parties represent has
been filed and recorded in the corresponding Section of the Puerto Rico Registry
of Property and the Deed of Amendment, which the Loan Parties represent has been
filed and is pending recordation in the corresponding Section of the Puerto Rico
Registry of Property, (ii) each of such Mortgaged Properties shall not be
subject to any Lien other than those permitted under Section 6.02 and
(iii) (A) each of such Mortgages shall have been filed and recorded in the
corresponding recording office (except for the Deed of Mortgage, which the Loan
Parties represent has been filed and recorded in the corresponding Section of
the Puerto Rico Registry of Property and the Deed of Amendment which the Loan
Parties represent has been filed and is pending recordation in the corresponding
Section of the Puerto Rico Registry of Property) and, in connection therewith,
the Collateral Agent shall have received evidence reasonably satisfactory to it
of each such filing and recordation and (B) the Collateral Agent shall have
received such other documents, including a policy or policies of title insurance
issued by a nationally recognized title insurance company in an amount not to
exceed the fair market value of such mortgaged property (as determined in good
faith by the Lead Borrower), together with such endorsements, coinsurance and
reinsurance as may be reasonably requested by the Collateral Agent and the
Lenders, insuring the Mortgages as valid first liens on the Mortgaged
Properties, free of Liens other than those permitted under Section 6.02,
together with such flood determinations, surveys and legal opinions required to
be furnished pursuant to the terms of the Mortgages or as reasonably requested
by the Collateral Agent or the Administrative Agent.

 

ARTICLE VI

 

Negative Covenants

 

Each of the Borrowers covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and any Loan or other Obligation (including all Fees and all other
expenses or amounts payable under any Loan Document other than contingent
indemnification obligations

 

79

--------------------------------------------------------------------------------


 

as to which no claim has been asserted and obligations and liabilities under
Cash Management Obligations and Secured Hedging Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedging Bank
shall have been made) hereunder have been paid in full, unless the Required
Lenders shall otherwise consent in writing, (A) except with respect to
Section 6.12, it shall not, nor shall it permit any of its respective Restricted
Subsidiaries to, directly or indirectly and (B) with respect to Section 6.12,
Holdings shall not:

 

Section 6.01                             Indebtedness.  Incur, create, assume or
permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness existing on the Closing Date
and set forth in Schedule 6.01 and any Permitted Refinancing thereof (or
successive Permitted Refinancings thereof);

 

(b)                                 Indebtedness created hereunder and under the
other Loan Documents;

 

(c)                                  (i)  Indebtedness of (A) any Loan Party
owing to any other Loan Party (other than Holdings), (B) any Restricted
Subsidiary that is not a Loan Party owing to any other Restricted Subsidiary
that is not a Loan Party, and (C) any Loan Party owing to any Restricted
Subsidiary which is not a Loan Party;

 

(ii)                                  Indebtedness of any Restricted Subsidiary
that is not a Loan Party owing to any Loan Party (other than Holdings) so long
as, after giving pro forma effect to the incurrence of such Indebtedness, the
Collateral Coverage Requirement shall be satisfied;

 

(d)                                 Indebtedness of the Lead Borrower or any of
its Restricted Subsidiaries incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 6.01(d), when combined with the aggregate
principal amount of all Capital Lease Obligations incurred pursuant to
Section 6.01(e), shall not exceed the greater of (x) $15,000,000 and (y) an
amount equal to 3.75% of the Consolidated Total Assets of the Lead Borrower and
its Restricted Subsidiaries, at any time outstanding;

 

(e)                                  Capital Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(d), not in excess of the greater
of (x) $15,000,000 and (y) an amount equal to 3.75% of the Consolidated Total
Assets of the Lead Borrower and its Restricted Subsidiaries, at any time
outstanding;

 

(f)                                   Indebtedness under performance bonds or
with respect to workers’ compensation claims, in each case incurred in the
ordinary course of business;

 

(g)                                  Indebtedness of any Person that becomes a
Restricted Subsidiary after the Closing Date; provided that (i) such
Indebtedness exists at the time such Persons becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary, (ii) neither the Borrowers nor any of their respective
Restricted Subsidiaries (other than such Person or any other Person that such
Person merges with or that acquires the assets of such Person) shall have any
liability or other obligation with respect to such Indebtedness,
(iii) immediately after such Person becomes a Restricted Subsidiary, no Default
or Event of Default shall have occurred and be continuing and (iv) the Total Net
Leverage Ratio shall be less than or equal to 6.00:1.00, determined on a Pro
Forma Basis after giving effect to such Person becoming a Restricted Subsidiary;

 

(h)                                 (i) Indebtedness representing deferred
compensation or equity based compensation to current or former officers,
directors, consultants advisors or employees of Holdings, the Borrowers, any of
the Borrowers’ respective Restricted Subsidiaries incurred in the ordinary
course of business and (ii) Indebtedness consisting of obligations of Holdings,
the Borrowers or any of the Borrowers’ respective Restricted Subsidiaries under
deferred compensation or other similar arrangements incurred in connection

 

80

--------------------------------------------------------------------------------


 

with any investments, Loans, advances, Restricted Payments or other
disbursements permitted hereunder in an aggregate amount for this
Section 6.01(h) not to exceed $2,000,000 outstanding at any time;

 

(i)            Indebtedness issued by Holdings, the Borrowers or any of the
Restricted Subsidiaries to current and former officers, directors, consultants,
advisors and employees of Holdings, the Borrowers, any of the Restricted
Subsidiaries or any of their respective Affiliates, in lieu of or combined with
cash payments to finance the purchase of Equity Interests of Holdings, the
Borrowers, or any of the Restricted Subsidiaries, in each case, to the extent
such purchase is otherwise permitted hereunder and in an aggregate amount not to
exceed $5,000,000 in any fiscal year;

 

(j)            Indebtedness in respect of those Hedging Agreements incurred in
the ordinary course of business and consistent with prudent business practice;

 

(k)           Guarantees of (i) any Loan Party in respect of Indebtedness of any
Borrower or any other Subsidiary Guarantor otherwise permitted hereunder (other
than Indebtedness permitted under clause (h)), (ii) any Foreign Subsidiary in
respect of Indebtedness of any other Foreign Subsidiary and (iii) any Borrower
or any Restricted Subsidiary in respect of Indebtedness of any Unrestricted
Subsidiary, Immaterial Subsidiary, or Foreign Subsidiary provided that the
aggregate outstanding amount of Indebtedness guaranteed under this clause
(iii) shall not at any time exceed $5,000,000;

 

(l)            Guarantees resulting from endorsement of negotiable instruments
in the ordinary course of business;

 

(m)          obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Borrower or the Subsidiaries or in connection with judgments that
have not resulted in an Event of Default under Section 7.01(i);

 

(n)           Indebtedness in respect of netting services, overdraft protections
and similar arrangements in each case in connection with cash management and
deposit accounts;

 

(o)           Indebtedness consisting of (i) the financing of insurance premiums
in the ordinary course of business or (ii) take or pay obligations contained in
supply arrangements in the ordinary course of business;

 

(p)           Indebtedness incurred by the Borrowers or any of their respective
Restricted Subsidiaries constituting reimbursement obligations with respect to
letters of credit issued in the ordinary course of business in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance, other Indebtedness
with respect to reimbursement-type obligations regarding workers compensation
claims and other Indebtedness in respect of bankers’ acceptance, letter of
credit, warehouse receipts or similar facilities entered into in the ordinary
course of business; provided that upon the drawing of such letters of credit or
the incurrence of such Indebtedness, such obligations are reimbursed within five
Business Days following such drawing or incurrence;

 

(q)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (p) above and (r) through
(v) below;

 

(r)            Permitted First Priority Refinancing Debt, Permitted Second
Priority Refinancing Debt and Permitted Unsecured Refinancing Debt and any
Permitted Refinancing Indebtedness in respect thereof (or successive Permitted
Refinancings thereof);

 

(s)            New Incremental Notes incurred pursuant to Section 2.24 and any
Permitted Refinancing thereof (or successive Permitted Refinancings thereof);

 

81

--------------------------------------------------------------------------------


 

(t)            Permitted Ratio Debt and any Permitted Refinancing thereof (or
successive Permitted Refinancings thereof); provided that the amount of
Indebtedness incurred under this clause (t) by Restricted Subsidiaries that are
not Subsidiary Guarantors shall not exceed the greater of $12,500,000 and 2.5%
of Consolidated Total Assets of the Lead Borrower and its Restricted
Subsidiaries, at any time outstanding;

 

(u)           other Indebtedness of the Borrowers and their respective
Restricted Subsidiaries in an aggregate principal amount not exceeding the
greater of (x) $12,500,000 and (y) an amount equal to 2.5% of the Consolidated
Total Assets of the Lead Borrower and its Restricted Subsidiaries, at any time
outstanding;

 

(v)           Indebtedness of Foreign Subsidiaries in an aggregate amount not to
exceed the greater of (x) $20,000,000 and (y) ) an amount equal to 4.0% of the
Consolidated Total Assets of the Lead Borrower and its Restricted Subsidiaries,
at any time outstanding

 

(w)          Guarantees of Indebtedness of joint ventures in an aggregate
principal amount not exceeding the greater of (x) $15,000,000 and (y) an amount
equal to 3.75% of the Consolidated Total Assets of the Lead Borrower and its
Restricted Subsidiaries, at any time outstanding; and

 

(x)           to the extent constituting Indebtedness, any payable owing to a
Borrower or a Restricted Subsidiary by a Subsidiary permitted under
Section 6.04(m); provided that (A) any such payable shall be unsecured and
(B) if such payable is owed by any Loan Party, it shall be expressly
subordinated to the Obligations pursuant to an Affiliate Subordination
Agreement.

 

Section 6.02          Liens.  Create, incur, assume or permit to exist any Lien
on any property or assets (including Equity Interests or other securities of any
Person, including any of the Lead Borrower’s Restricted Subsidiaries) now owned
or hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except:

 

(a)           Liens on property or assets of the Borrowers and their respective
Restricted Subsidiaries existing on the Closing Date and set forth in Schedule
6.02; provided that such Liens shall secure only those obligations which they
secure on the Closing Date and Permitted Refinancings thereof;

 

(b)           any Lien created under the Loan Documents;

 

(c)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrowers or any of their respective Restricted
Subsidiaries or existing on any property or assets of any Person that becomes a
Restricted Subsidiary after the Closing Date prior to the time such Person
becomes a Restricted Subsidiary, as the case may be; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Restricted Subsidiary, (ii) such Lien does not apply to
any other property or assets of Holdings, the Borrowers or any of the Borrowers’
respective Restricted Subsidiaries and (iii) such Lien secures only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be;

 

(d)           Liens for taxes not yet due or which are being contested in
compliance with Section 5.03;

 

(e)           Liens of landlords, laborers and employees arising by operation of
law and carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are (i) not overdue for a period of more than thirty (30) days
or (ii) being contested in compliance with Section 5.03;

 

(f)            pledges and deposits made in the ordinary course of business
(i) in compliance with workmen’s compensation, unemployment insurance and other
social security laws or regulations, (ii) securing insurance premiums or
reimbursement obligations under insurance policies, in each case payable to
insurance carriers that provide insurance to the Borrowers or any of their
respective Restricted Subsidiaries or

 

82

--------------------------------------------------------------------------------


 

(iii) pledges that may be required under applicable foreign laws relating to
claims by terminated employees and other employee claims;

 

(g)           deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(h)           (A) survey exceptions or encumbrances, zoning or other
restrictions, easements or reservations, rights of others, utilities and other
similar purposes, rights-of-way, restrictions on use of real property and other
similar encumbrances incurred in the ordinary course of business which, in the
aggregate, do not materially interfere with the ordinary conduct of the business
of the Borrowers or any of their respective Restricted Subsidiaries and (B) with
respect to any Mortgaged Property, Permitted Encumbrances;

 

(i)            (i) leases, licenses, subleases and sublicenses (including of
Intellectual Property) granted in the ordinary course of business and that do
not (A) interfere in any material respect with the business of the Borrowers or
any of their respective Restricted Subsidiaries or (B) secure any Indebtedness
for borrowed money or (ii) the rights reserved or vested in any Person by the
terms of any lease, license, franchise, grant or permit held by the Borrowers or
any of their respective Restricted Subsidiaries, or by law to terminate any such
lease, license, franchise, grant or permit or to require annual or periodic
payments as a condition to the continuance thereof;

 

(j)            in the case of leased real property, liens to which the fee
interest (or any superior interest) on such property is subject;

 

(k)           purchase money security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by the Borrowers or any of their respective Restricted
Subsidiaries; provided that (i) such security interests secure Indebtedness
permitted by Sections 6.01(d) and (e), (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 180 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrowers or any of their respective Restricted
Subsidiaries;

 

(l)            judgment Liens securing judgments not constituting an Event of
Default under Article VII;

 

(m)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(n)           Liens consisting of (i) agreements to sell any property in a
Disposition permitted under Section 6.05 and (ii) earnest money deposits made by
the Borrowers or any of their respective Restricted Subsidiaries in connection
with any letter of intent or purchase agreement entered into in connection with
an investment permitted under Section 6.04;

 

(o)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrowers or any of their respective Restricted Subsidiaries in the ordinary
course of business;

 

(p)           Liens deemed to exist in connection with investments in repurchase
agreements permitted under Section 6.04(b);

 

(q)           Liens arising solely by virtue of any statutory or common law or
customary contractual provision granted in the ordinary course of business
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit or commodity trading or brokerage accounts or other funds maintained
with a creditor depository institution, provided that such accounts and funds
are not primarily intended by

 

83

--------------------------------------------------------------------------------


 

the Borrowers or their respective Restricted Subsidiaries to provide collateral
to the depository institution or the commodity intermediary;

 

(r)            Liens that are contractual rights of set-off under agreements
entered into with customers of the Borrowers or their respective Restricted
Subsidiaries in the ordinary course of business;

 

(s)            Liens securing obligations in respect of New Incremental Notes
incurred pursuant to Section 2.24 and any Permitted Refinancing thereof (or
successive Permitted Refinancings thereof);

 

(t)            Liens on the Collateral securing (x) Permitted First Priority
Refinancing Debt or any Permitted Refinancing thereof (or successive Permitted
Refinancings thereof), and, in each case, subject to a Pari Passu Intercreditor
Agreement or (y) Permitted Second Priority Refinancing Debt or any Permitted
Refinancing thereof (or successive Permitted Refinancings thereof), and, in each
case, subject to a Junior Lien Intercreditor Agreement;

 

(u)           other Liens securing liabilities permitted hereunder in an
aggregate amount not to exceed the greater of (x) $12,500,000 and (y) an amount
equal to 2.5% of the Consolidated Total Assets of the Lead Borrower and its
Restricted Subsidiaries, at any time outstanding; and

 

(v)           Liens on assets of Foreign Subsidiaries; provided that (i) such
Liens do not extend to, or encumber, assets that constitute Collateral, and
(ii) such Liens secure only Indebtedness, permitted by Section 6.01(v).

 

Section 6.03          Sale and Lease-back Transactions.  Enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred unless (i) the sale or
transfer of such property is permitted by Section 6.05(b) and (ii) any Capital
Lease Obligations or Liens arising in connection therewith are permitted by
Sections 6.01 and 6.02, as the case may be.

 

Section 6.04          Investments, Loans and Advances.  Purchase, make or hold
Investments, except:

 

(a)           (i)  Investments by Holdings, the Borrowers and the Borrowers’
respective Restricted Subsidiaries existing on the Closing Date in the Equity
Interests of the Borrowers and the Borrowers’ respective Subsidiaries; and

 

(ii)           additional investments by Holdings, the Borrowers and the
Borrowers’ respective Restricted Subsidiaries in the Equity Interests of the
Borrowers and the Borrowers’ respective Restricted Subsidiaries after the
Closing Date; provided that (A) any such Equity Interests held by a Loan Party
shall be pledged pursuant to the applicable Security Agreement (subject to the
limitations applicable to voting stock of a Foreign Subsidiary or a CFC Holding
Company referred to therein) and (B) after giving pro forma effect to such
Investment the Collateral Coverage Requirement shall be satisfied;

 

(b)           Investments in Cash Equivalents;

 

(c)           loans or advances permitted under Section 6.01(c); provided that
any such loans and advances shall (A) be unsecured and (B) if such loans and
advances are owed by any Loan Party, they shall be expressly subordinated to the
Obligations pursuant to an Affiliate Subordination Agreement;

 

(d)           Investments (i) received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business and
(ii) consisting of extensions of credit in the nature of accounts receivable or
notes receivable arising from the grant of trade credit in the ordinary course
of business, and investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors and other credits to suppliers
made in the ordinary course of business;

 

84

--------------------------------------------------------------------------------


 

(e)           the Borrowers and their respective Restricted Subsidiaries may
make loans and advances in the ordinary course of business to their respective
employees so long as the aggregate principal amount thereof at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans and advances) shall not exceed $1,000,000 at any one time;

 

(f)            the Borrowers or any of their respective Restricted Subsidiaries
may acquire all or substantially all the assets of a Person or line of business
of such Person or division thereof, or not less than a majority of the Equity
Interests (other than directors’ qualifying shares) of a Person (referred to
herein as the “Acquired Entity”); provided that (A) the Acquired Entity shall be
in a line of business permitted under Section 6.08; and (B) at the time of such
transaction, or in the case of clause (1) below, if earlier, solely at the time
that a binding commitment with respect to such transaction becomes effective,
(1) both before and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, (2) the Borrowers shall comply, and shall
cause the Acquired Entity to comply, with the applicable provisions of
Section 5.13 and the Security Documents (3) after giving effect thereto, the
Collateral Coverage Requirement shall be satisfied (4) on the date of execution
of the purchase agreement in respect of such acquisition, the First Lien Net
Leverage Ratio does not exceed 4.00 to 1.00 on a Pro Forma Basis for such
acquisition as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.04 and (5) the
Lead Borrower shall have delivered a certificate of a Financial Officer,
certifying as to the foregoing and containing reasonably detailed calculations
in support thereof, in form and substance satisfactory to the Administrative
Agent and (any acquisition of assets or an Acquired Entity meeting all the
criteria of this Section 6.04(f) being referred to herein as a “Permitted
Acquisition”);

 

(g)           Investments by the Borrowers in Hedging Agreements permitted under
Section 6.01(j);

 

(h)           bank deposits made in the ordinary course of business;

 

(i)            promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 6.05;

 

(j)            Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;

 

(k)           Investments existing on the Closing Date and set forth in Schedule
6.04;

 

(l)            Investments in joint ventures in an aggregate amount not to
exceed the greater of (x) $25,000,000 and (y) an amount equal to 5.0% of the
Consolidated Total Assets of the Lead Borrower and its Restricted Subsidiaries,
at any time outstanding;

 

(m)          to the extent constituting Investments, any receivable that is
distributed by a Subsidiary to its equity holders in lieu of a cash dividend
that is otherwise permitted under Section 6.06(a); provided that (i) if such
Subsidiary is a Loan Party, the recipient of such distribution shall also be a
Loan Party, and (ii) if such Subsidiary is a Restricted Subsidiary, the
recipient of such distribution shall also be a Restricted Subsidiary or a
Borrower;

 

(n)           in addition to Investments permitted by paragraphs (a) through
(m) above, so long as no Default or Event of Default then exists or would result
therefrom and additional Investments by the Borrowers and their respective
Restricted Subsidiaries so long as the aggregate amount Invested pursuant to
this paragraph (n) (determined without regard to any write-downs or write-offs
of such Investments) does not exceed (x) the greater of (i) $50,000,000 or
(ii) 10.0% of Consolidated Total Assets of the Lead Borrower and its Restricted
Subsidiaries at the time of the last such investment in the aggregate plus
(y) the portion, if any, of the Available Amount Basket on the date of such
election that the Borrower elects to apply to this clause (y), such election to
be specified in a written notice of a Responsible Officer of the Lead Borrower
calculating in reasonable detail the amount of Available Amount Basket
immediately prior to such election and the amount thereof elected to be so
applied;

 

85

--------------------------------------------------------------------------------


 

(o)           Investments by any Foreign Subsidiary in any other Foreign
Subsidiary; and

 

(p)           other Investments in an amount determined by the Lead Borrower as
specified in a written notice of a Responsible Officer of the Lead Borrower
including reasonably detailed calculations required to demonstrate compliance
with the Total Net Leverage Ratio required by clause (B) below; provided, that
(A) no Default or Event of Default has occurred and is continuing or would
result therefrom and (B) the Total  Net Leverage Ratio at the time of the making
of the applicable Investment, calculated on a Pro Forma Basis, would be no
greater than 3.00:1.00 as of the last day of the Test Period most recently ended
prior to such Investment for which the financial statements and certificates
required by Section 5.04(a) or 5.04(b), as the case may be, have been delivered.

 

Section 6.05          Mergers, Consolidations and Dispositions.

 

(a)           Wind up, liquidate, dissolve, merge into or consolidate or
amalgamate with any other Person, or permit any other Person to merge into or
consolidate or amalgamate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
the assets (whether now owned or hereafter acquired) of the Borrowers or less
than all the Equity Interests of any Restricted Subsidiary of the Lead Borrower,
except that:

 

(i)            (A) any Restricted Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets or all of the Equity
Interests of any Restricted Subsidiary (upon voluntary winding up, liquidation,
dissolution or otherwise) to the Lead Borrower or to any other Restricted
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then (i) the transferee must either be the Lead Borrower or a
Subsidiary Guarantor and (ii) to the extent constituting an Investment, such
Investment must be an Investment in or Indebtedness of a Restricted Subsidiary
which is not a Loan Party permitted to be incurred in accordance with Sections
6.01 and 6.04, respectively, (B) the Borrower may sell, transfer or otherwise
dispose of all or substantially all of its assets or all of the Equity Interests
of any Restricted Subsidiary to any Subsidiary Guarantors, and (C) any Foreign
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets or the Equity Interests of any Restricted
Subsidiary (upon voluntary winding up, liquidation, dissolution or otherwise) to
the Lead Borrower, any Subsidiary Guarantor or any other Foreign Subsidiary;

 

(ii)           (I) any Restricted Subsidiary may merge, amalgamate or
consolidate with or wind up, liquidate or dissolve into (i) the Lead Borrower;
provided that the Lead Borrower shall be the continuing or surviving Person or
the surviving Person shall expressly assume the obligations of the Lead Borrower
pursuant to documents reasonably acceptable to the Administrative Agent or
(ii) any one or more other Restricted Subsidiaries; provided that when any
Subsidiary Guarantor or any Borrower is merging with another Restricted
Subsidiary that is not a Subsidiary Guarantor (A) the Subsidiary Guarantor shall
be the continuing or surviving Person, (B) to the extent constituting an
Investment, such Investment must be an Investment in or Indebtedness of a
Restricted Subsidiary which is not a Loan Party permitted to be incurred in
accordance with Sections 6.01 and 6.04, respectively and (C) to the extent
constituting a Disposition, such Disposition must be permitted hereunder or
(II) any Foreign Subsidiary may merge, amalgamate or consolidate with or wind
up, liquidate or dissolve into (i) any other Foreign Subsidiary, (ii) the Lead
Borrower; provided that the Lead Borrower shall be the continuing entity or
(iii) any one or more other Restricted Subsidiaries; provided that the
Restricted Subsidiary shall be the continuing or surviving Person;

 

(iii)          any Subsidiary of the Lead Borrower may dissolve, liquidate or
wind up its affairs at any time; provided that such dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect; and

 

(iv)          any merger, consolidation or amalgamation in connection with an
Investment permitted under Section 6.04(f).

 

(b)           Make any Disposition not otherwise permitted under paragraph
(a) above, except for:

 

86

--------------------------------------------------------------------------------


 

(i)            Dispositions of inventory, damaged, obsolete or worn out assets
and scrap, in each case disposed of in the ordinary course of business;

 

(ii)           Dispositions, transfers and other distributions of equipment
(A) in a transaction where such equipment is exchanged for credit against the
purchase price of similar replacement equipment or (B) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement equipment;

 

(iii)          (A) Investments permitted by Section 6.04 and (B) Restricted
Payments permitted by Section 6.06 (in each case other than by reference to this
Section 6.05 (or any clause under this Section 6.05));

 

(iv)          Dispositions of cash and Cash Equivalents;

 

(v)           sales, Dispositions or contributions of property (A) between Loan
Parties (other than Holdings), (B) between Restricted Subsidiaries (other than
Loan Parties), (C) by Restricted Subsidiaries that are not Loan Parties to the
Loan Parties (other than Holdings) or (D) by Loan Parties to any Restricted
Subsidiary that is not a Loan Party; provided that, in the case of clause (D),
(1) the portion (if any) of any such Disposition made for less than fair market
value and any non-cash consideration received in exchange for any such
Disposition, shall in each case constitute an Investment in such Restricted
Subsidiary and (2) the value of the property Disposed must be an amount that, if
treated as an Investment, would be a permitted Investment in a Restricted
Subsidiary that is not a Loan Party in accordance with Section 6.04;

 

(vi)          Dispositions in the ordinary course of business consisting of
abandonment, assignment or transfer of all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that, in the good faith determination of the Lead
Borrower, are uneconomical, negligible, obsolete or otherwise not material in
the conduct of its business;

 

(vii)         Dispositions of property formerly leased by the Lead Borrower or
its Restricted Subsidiaries and acquired by the Lead Borrower and sold as an
alternative to terminating the lease on such property;

 

(viii)        Dispositions of current assets or receivables owned by any Foreign
Subsidiary, including in connection with factoring transactions or receivables
financings, in the ordinary course of business;

 

(ix)          the transfer or Disposition of property pursuant to sale and
leaseback transactions; provided that (A) at the time thereof and immediately
after giving effect thereto no Event of Default or Default shall have occurred
and be continuing or would result therefrom, (B) the aggregate fair market value
of all property disposed of in reliance on this clause shall not exceed
$5,000,000 since the Closing Date and (C) such transaction is for consideration
at least 75 % of which is cash or Cash Equivalents;

 

(x)           (I) Casualty Events and (II) the transfer of property that is the
subject of a Casualty Event upon receipt of insurance or other proceeds arising
from such Casualty Event;

 

(xi)          the Disposition of investments in joint ventures to the extent
required by, or made pursuant to, any buy/sell arrangement or any similar
binding arrangement between joint venture parties, in each case, that is in
effect on the Closing Date;

 

(xii)         licenses or sublicenses of intellectual property in the ordinary
course of business;

 

(xiii)        leases of real property in the ordinary course of business;

 

(xiv)        the Borrowers and any of their respective Restricted Subsidiaries
may purchase and sell inventory in the ordinary course of business;

 

87

--------------------------------------------------------------------------------


 

(xv)         any Disposition or series of related Dispositions having a value
not to exceed $3,000,000 in any period of twelve consecutive months most
recently ended;

 

(xvi)        any Disposition as to which (A) at least 75 % of the consideration
is cash or consists of Cash Equivalents, (B) such consideration is at least
equal to the fair market value of the assets being sold, transferred, leased or
disposed of, (C) at the time of such transaction both before and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing and (D) the Lead Borrower shall have delivered a certificate of a
Financial Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Administrative Agent; provided that the amount of:

 

(1)           any liabilities (as shown on the Lead Borrower’s or a Restricted
Subsidiary’s most recent balance sheet or in the notes thereto) of the Lead
Borrower or any Restricted Subsidiary (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee of any
such assets or that are otherwise cancelled or terminated in connection with the
transaction with such transferee,

 

(2)           any notes or other obligations or other securities or assets
received by the Lead Borrower or such Restricted Subsidiary from such transferee
that are converted by the Borrower or such Restricted Subsidiary into cash
within 180 days of the receipt thereof (to the extent of the cash received), and

 

(3)           any Designated Non-cash Consideration received by the Lead
Borrower or any of its Restricted Subsidiaries in such Asset Sale having an
aggregate fair market value (as determined in good faith by the Borrower), taken
together with all other Designated Non-cash Consideration received pursuant to
this clause (3) that is at that time outstanding, not to exceed $5,000,000 at
the time of the receipt of such Designated Non-cash Consideration (with the fair
market value of each item of Designated Non-cash Consideration being measured at
the time received and without giving effect to subsequent changes in value),
shall be deemed to be Cash Equivalents for the purposes of
Section 6.05(b)(xvi)(A); and

 

(xvii)       Dispositions between or among Foreign Subsidiaries.

 

To the extent that any Collateral is sold or otherwise Disposed of as permitted
by this Section 6.05(b) (other than to Holdings or any Restricted Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents and such Liens shall attach to the proceeds thereof, and
the Administrative Agent and the Collateral Agent are hereby authorized by the
Lenders to take any actions deemed appropriate in order to effect and/or
evidence the foregoing.

 

Section 6.06          Restricted Payments; Restrictive Agreements.

 

(a)           Declare or make, or agree to declare or make, directly or
indirectly, any Restricted Payment (including pursuant to any Synthetic Purchase
Agreement), or incur any obligation (contingent or otherwise) to do so;
provided, however, that:

 

(i)            any Restricted Subsidiary of the Lead Borrower may declare and
pay dividends or make other distributions ratably to its equity holders,

 

(ii)           so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, the Lead Borrower may, or the Lead
Borrower may make distributions to Holdings (and Holdings may in turn make
distributions to the Parent) so that Holdings (or the Parent) may,
(A) repurchase its Equity Interests  owned by current and former officers,
directors, consultants, advisors or employees of the Parent, Holdings, the
Borrowers or the Borrowers’ respective Restricted Subsidiaries or make payments
to current and former officers, directors, consultants, advisors or employees of
the Parent, Holdings, the Borrowers or the Borrowers’ respective Restricted
Subsidiaries (x) in connection with the exercise of stock

 

88

--------------------------------------------------------------------------------


 

options, stock appreciation rights or similar equity incentives or equity based
incentives pursuant to any management incentive plan, equity based compensation
plan, equity subscription agreement, equity award agreement, shareholders’ or
members’ agreement or other similar agreement, plan or arrangement (including,
without limitation, redemptions or repurchases of Equity Interests in
consideration of withholding or similar taxes payable by any future, present or
former employee, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing)) or (y) in connection with the retention, promotion,
separation from service, death or disability of such individuals, in an
aggregate amount for subclauses (x) and (y) of this clause (ii) not to exceed
$5,000,000 in any fiscal year with unused amounts in any fiscal year being
carried over to succeeding fiscal  years subject to a maximum of $10,000,000 in
any fiscal year  and (B) make other Restricted Payments in an aggregate amount
for this subclause (B) not to exceed $15,000,000 in any fiscal year;

 

(iii)          the Lead Borrower may make Restricted Payments to Holdings (and
Holdings may in turn make Restricted Payments to the Parent) in order to allow
Holdings and/or the Parent to (x) pay Holdings and/or the Parent’s
administrative expenses and corporate overhead, franchise fees, public company
costs (including SEC fees and auditing fees) and customary director fees,
(y) pay premiums and deductibles in respect of directors and officers insurance
policies and excess liability policies obtained from third-party insurers,
provided that, with respect to subclauses (x) and (y), during any Fiscal Year
during which the Parent carried on any business other than the ownership of the
equity in Holdings, the Lead Borrower may only make Restricted Payments to
Holdings (and Holdings may in turn make Restricted Payments to the Parent) only
in respect of those administrative expenses and corporate overhead, franchise
fees, public company costs (including SEC fees and auditing fees), customary
director fees and premiums and deductibles in respect of directors and officers
insurance policies and excess liability policies obtained from third-party
insurers reasonably determined by the Lead Borrower to be allocable to Holdings
and its Subsidiaries and (z) pay Tax liabilities attributable to Holdings and
its subsidiaries in an amount not to exceed the amount of such taxes that would
have been payable by Holdings and its subsidiaries on a stand-alone basis (if
Holdings had been a corporation and parent of a consolidated group including its
subsidiaries for all applicable tax periods ending on the date hereof), provided
that (A) any payments made pursuant to this clause (z) in any period that are
not otherwise deducted in calculating Consolidated Net Income shall be deducted
in calculating Consolidated Net Income for such period (and shall be deemed to
be a provision for taxes for purposes of calculating Excess Cash Flow for such
period) and (B) all Restricted Payments made to the Parent or Holdings pursuant
to this clause (iii) shall be used by Parent or Holdings, as the case may be,
for the purposes specified herein within 20 days of the receipt thereof,

 

(iv)          the Borrowers and each of their respective Restricted Subsidiaries
may purchase, redeem or otherwise acquire its common Equity Interests with the
proceeds received from the substantially concurrent issuance of new common
Equity Interests of such Person (other than any such issuance to the Borrowers
or their respective Restricted Subsidiaries),

 

(v)           Holdings, the Borrowers and the Borrowers’ respective Restricted
Subsidiaries may make repurchases of Equity Interests in Holdings (or any direct
or indirect parent thereof), the Borrowers or any of the Borrowers’ respective
Restricted Subsidiary deemed to occur upon exercise of stock options or warrants
if such Equity Interests represents a portion of the exercise price of such
options or warrants,

 

(vi)          the Borrowers or any of their respective Restricted Subsidiaries
may make cash payments in lieu of issuing fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrowers or such Restricted
Subsidiaries or in connection with any Permitted Acquisition,

 

(vii)         the Lead Borrower may make other Restricted Payments to Holdings
(and Holdings may in turn make such Restricted Payments to the Parent) in an
amount equal to the portion, if any, of the Available Amount Basket on such date
that the Lead Borrower elects to apply to this paragraph, such election to be
specified in a written notice of a Responsible Officer of the Lead Borrower
calculating in reasonable detail the amount of Available Amount Basket
immediately prior to such election and the amount thereof elected to be so
applied and including reasonably detailed calculations required to demonstrate

 

89

--------------------------------------------------------------------------------


 

compliance with the First Lien Net Leverage Ratio required by clause (B) below;
provided, that (A) no Default or Event of Default has occurred and is continuing
or would result therefrom and (B) the First Lien Net Leverage Ratio at the time
of the making of the applicable Restricted Payment, calculated on a Pro Forma
Basis, would be no greater than 3.75:1.00 as of the last day of the Test Period
most recently ended prior to such Restricted Payment for which the financial
statements and certificates required by Section 5.04(a) or 5.04(b), as the case
may be, have been delivered; and

 

(viii)        the Lead Borrower may make other Restricted Payments to Holdings
(and Holdings may in turn make such Restricted Payments to the Parent) in an
amount determined by the Lead Borrower as specified in a written notice of a
Responsible Officer of the Lead Borrower including reasonably detailed
calculations required to demonstrate compliance with the Total Net Leverage
Ratio required by clause (B) below; provided, that (A) no Default or Event of
Default has occurred and is continuing or would result therefrom and (B) the
Total  Net Leverage Ratio at the time of the making of the applicable Restricted
Payment, calculated on a Pro Forma Basis, would be no greater than 3.00:1.00 as
of the last day of the Test Period most recently ended prior to such Restricted
Payment for which the financial statements and certificates required by
Section 5.04(a) or 5.04(b), as the case may be, have been delivered.

 

(b)           Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of Holdings, the Borrowers or any of the Borrowers’ respective
Restricted Subsidiaries to create, incur or permit to exist any Lien upon any of
its or their property or assets, or (ii) the ability of any Restricted
Subsidiary of the Lead Borrower to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
the Borrowers or any other Restricted Subsidiary or to Guarantee Indebtedness of
the Borrowers or any other Restricted Subsidiary; provided that (A) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, any documents relating to any New Incremental Notes, any
documents relating to any Extension, any documents relating to any Permitted
Ratio Debt, any Credit Agreement Refinancing Indebtedness and any Subordinated
Indebtedness and any refinancing of any of the foregoing, (B) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Restricted Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold and such sale is permitted hereunder, (C) the foregoing shall not apply
to restrictions and conditions imposed on any Foreign Subsidiary by the terms of
any Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder
and (D) clause (i) of the foregoing shall not apply to (w) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (x) customary provisions in leases and
other contracts restricting the assignment thereof,(y) restrictions and
conditions existing on the Closing Date and identified on Schedule 6.06 (but
shall apply to any amendment or modification expanding the scope of any such
restriction or condition) and (z) restrictions and conditions contained in
documents relating to Indebtedness permitted to be incurred pursuant to
Section 6.01(g).

 

Section 6.07          Transactions with Affiliates.  Except for transactions
between or among Loan Parties or between or among Foreign Subsidiaries, sell or
transfer any property or assets to, or purchase or acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except the Borrowers or any of their respective Restricted
Subsidiaries may (a) engage in any of the foregoing transactions in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrowers or such Restricted Subsidiaries than could be obtained on an
arm’s-length basis from unrelated third parties; (b) subject to compliance with
the other terms and conditions of this Agreement, engage in any of the foregoing
transactions among the Borrowers and the other Restricted Subsidiaries so long
as such transactions shall be (i) in the ordinary course of business and
(ii) consistent with past practices and not materially adverse to the Lenders;
(c) pay customary fees payable to any directors of the Borrowers and their
respective Restricted Subsidiaries and reimburse reasonable out-of-pocket costs
of the directors of the Borrowers and their respective Restricted Subsidiaries;
(d) enter into employment and severance arrangements with their respective
officers and employees in the ordinary course of business; (e) pay customary
fees and indemnities to their respective directors, officers and employees in
the ordinary course of business; (f) enter into the transactions set forth on
Schedule 6.07; (g) make any intercompany investments contemplated by
Section 6.04; (h) enter into transactions otherwise permitted by
Section 6.05(a) and Section 6.06; and (i) consummate the Transactions.

 

90

--------------------------------------------------------------------------------


 

Section 6.08                             Change in Nature of Business.  With
respect to the Lead Borrower and its Restricted Subsidiaries, engage at any time
in any business or business activity other than business conducted or proposed
to be conducted by the Borrowers and the Restricted Subsidiaries on the Closing
Date and other businesses complementary, similar or reasonably related,
ancillary or incidental thereto or reasonable extensions thereof.

 

Section 6.09                             Other Indebtedness and Agreements.

 

(a)                                 Permit (i) any waiver, supplement,
modification, amendment, termination or release of any indenture, instrument or
agreement pursuant to which any Material Indebtedness (including any Permitted
First Priority Refinancing Debt, any Permitted Second Priority Refinancing Debt,
any Permitted Unsecured Refinancing Debt, any New Incremental Notes and any
Permitted Ratio Debt) of Holdings, the Borrowers or any of the Borrowers’
respective Restricted Subsidiaries is outstanding without the prior written
consent of the Administrative Agent, except (x) to the extent any of the
foregoing is not adverse to the interests of the Lenders under the Loan
Documents in any material respect or (y) in connection with any Permitted
Refinancing of Indebtedness permitted under Section 6.01, (ii) any amendment of
or change to the subordination provisions of any Subordinated Indebtedness (and
the component definitions as used therein) or (iii) any waiver, supplement,
modification or amendment of its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational documents
to the extent any such waiver, supplement, modification or amendment would be
adverse to the Lenders in any material respect.

 

(b)                                 (i)  Make any distribution, whether in cash,
property, securities or a combination thereof, other than regular scheduled
payments of principal and interest, and customary fees, premiums and indemnities
as and when due (to the extent not prohibited by applicable subordination
provisions), in respect of, or pay, or commit to pay, or directly or indirectly
(including pursuant to any Synthetic Purchase Agreement) redeem, repurchase,
retire or otherwise acquire for consideration, or set apart any sum for the
aforesaid purposes, any Junior Financing, other than in connection with
(1) distributions, payments, commitments to pay, redemptions, repurchases,
retirements and acquisitions for consideration in an amount equal to the
portion, if any, of the Available Amount Basket on such date that the Borrowers
elect to apply to this clause 6.09(b)(ii)(1), such election to be specified in a
written notice of a Responsible Officer of the Lead Borrower calculating in
reasonable detail the amount of Available Amount Basket immediately prior to
such election and the amount thereof elected to be so applied and including
reasonably detailed calculations required to demonstrate compliance with the
First Lien Net Leverage Ratio required by clause (y) of the immediately
succeeding proviso; provided that, at the time of such transaction after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing and the First Lien Net Leverage Ratio at the time of making such
distribution, payment, commitment to pay, redemption, repurchase, retirement or
acquisition for consideration, would be no greater than 3.75:1.00, calculated on
a Pro Forma Basis as of the last day of the most recently ended Test Period
prior to such distribution, payment, commitment to pay, redemption, repurchase,
retirement or acquisition for consideration, for which the financial statements
and certificates required by Section 5.04(a) or 5.04(b), as the case may be,
have been delivered, (2) any Permitted Refinancing thereof and (3) any other
payments in an amount determined by the Lead Borrower as specified in a written
notice of a Responsible Officer of the Lead Borrower including reasonably
detailed calculations required to demonstrate compliance with the Total Net
Leverage Ratio required by clause (B) below; provided, that, in the case of this
clause (3), (A) no Default or Event of Default has occurred and is continuing or
would result therefrom and (B) the Total Net Leverage Ratio at the time of the
making of the applicable payment, calculated on a Pro Forma Basis, would be no
greater than 3.00:1.00 as of the last day of the Test Period most recently ended
prior to such payment for which the financial statements and certificates
required by Section 5.04(a) or 5.04(b), as the case may be, have been delivered;
or

 

(ii)           if a Default or Event of Default exists or would result
therefrom, pay in cash any amount in respect of any Indebtedness or preferred
Equity Interests that may at the applicable obligor’s option be paid in kind or
in other securities.

 

Section 6.10                             [Reserved].

 

Section 6.11                             Certain Equity Securities.  Except as
permitted by Section 6.01, issue any Equity Interest that is not Qualified
Capital Stock.

 

91

--------------------------------------------------------------------------------


 

Section 6.12                             Holdings.  Holdings, shall not conduct,
transact or otherwise engage in any material business or operations; provided,
that the following shall be permitted in any event:  (i) its ownership of the
Equity Interests of the Lead Borrower and activities related or incidental
thereto; (ii) the performance of its obligations with respect to the Loan
Documents (including any Credit Agreement Refinancing Indebtedness or any Term
Loan Facility), any New Incremental Notes, Subordinated Indebtedness permitted
hereunder or any Permitted Ratio Debt and any Permitted Refinancing of any of
the foregoing permitted in accordance with the terms of this Agreement;
(iii) the consummation of the Transactions; (iv) the payment of dividends, the
making of contributions to the capital of its Subsidiaries and the Guarantee of
Indebtedness permitted to be incurred hereunder by any Loan Party; (v) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance and performance of activities relating
to its employees and those of its Subsidiaries); (vi) the performing of
activities in preparation for and consummating any public offering of its common
stock or any other issuance or sale of its Equity Interests (other than
Disqualified Stock); (vii) the participation in tax, accounting and other
administrative matters as a member of the consolidated group of Parent, Holdings
and the Lead Borrower, including compliance with applicable laws and legal, tax
and accounting matters related thereto and activities relating to its employees;
(viii) the holding of any cash (but not operating any property); (ix) the
providing of indemnification to officers, managers and directors and (x) any
activities related or incidental to the foregoing.  Holdings shall not create,
incur, assume or suffer to exist any Lien on any Equity Interests of the Lead
Borrower and shall not incur any Indebtedness (other than in respect of
Disqualified Stock, Qualified Holding Company Indebtedness, obligations pursuant
to the Investment permitted by Section 6.04(k) as of the Closing
Date, Indebtedness permitted by clause (ii) above or Guarantees permitted by
clause (iv) above).

 

ARTICLE VII

 

Events of Default

 

Section 7.01                             Events of Default.  In case of the
happening of any of the following events (“Events of Default”):

 

(a)                                 any representation or warranty made or
deemed made by Holdings, any Borrower or any other Loan Party in or in
connection with any Loan Document or the borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished by
Holdings, such Borrower or such other Loan Party;

 

(b)                                 default shall be made in the payment of any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or any Fee or any other amount (other than an amount
referred to in (b) above) due under any Loan Document, when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of three Business Days;

 

(d)                                 default shall be made in the due observance
or performance by Holdings, any Borrower or any of the Borrowers’ respective
Restricted Subsidiaries of any covenant, condition or agreement contained in
(i) Section 5.01(a) (with respect to any Borrower or Holdings) or 5.08 or in
Article VI or (ii) Section 5.04(a), 5.04(b) or 5.05 and, in the case of clause
(ii) such default shall continue unremedied for a period of 15 days;

 

(e)                                  default shall be made in the due observance
or performance by Holdings, any Borrower or any of the Borrowers’ respective
Restricted Subsidiaries of any covenant, condition or agreement contained in any
Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 consecutive days after the
earlier of (i) notice thereof from the

 

92

--------------------------------------------------------------------------------


 

Administrative Agent to the Lead Borrower (which notice shall also be given at
the request of any Lender) or (ii) knowledge thereof of Holdings or the
Borrowers;

 

(f)                                   (i) Holdings, any Borrower or any of the
Borrowers’ respective Restricted Subsidiaries shall fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness and
such failure shall continue after the applicable grace period and/or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
the applicable grace period) the holder or holders of any Material Indebtedness
or any trustee or agent on its or their behalf to cause any Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (ii) shall not apply to (A) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness or (B) obligations under any Hedging Agreement that becomes due as
a result of a “Termination Event” as defined in clauses (i), (ii) or (iii) of
Section 5(b) of the ISDA 2002 Master Agreement;

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction seeking (i) relief in respect of Holdings, any Borrower or any of
the Borrowers’ respective Restricted Subsidiaries (other than an Immaterial
Subsidiary), or of a substantial part of the property or assets of Holdings, any
Borrower or any of the Borrowers’ respective Restricted Subsidiaries (other than
an Immaterial Subsidiary), under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Debtor Relief Laws, (ii) the
appointment of a receiver, trustee, monitor, custodian, sequestrator,
conservator or similar official for Holdings, any Borrower or any of the
Borrowers’ respective Restricted Subsidiaries (other than an Immaterial
Subsidiary) or for a substantial part of the property or assets of Holdings, any
Borrower or any of the Borrowers’ respective Restricted Subsidiaries or
(iii) the winding-up or liquidation of Holdings, any Borrower or any of the
Borrowers’ respective Restricted Subsidiaries (other than an Immaterial
Subsidiary); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(h)                                 Holdings, any Borrowers or any of the
Borrowers’ respective Restricted Subsidiaries (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Debtor Relief Laws, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, monitor, custodian,
sequestrator, conservator or similar official for Holdings, any Borrower or any
of the Borrowers’ respective Restricted Subsidiaries (other than an Immaterial
Subsidiary) or for a substantial part of the property or assets of Holdings, any
Borrower or any of the Borrowers’ respective Restricted Subsidiaries (other than
an Immaterial Subsidiary), (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any corporate action for the purpose of effecting any of the
foregoing;

 

(i)                                     one or more judgments shall be rendered
against Holdings, any Borrower, any of the Borrowers’ respective Restricted
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 45 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon assets or properties of Holdings, any Borrower or any of the
Borrowers’ respective Restricted Subsidiaries to enforce any such judgment and
such judgment either (i) is for the payment of money in an aggregate amount in
excess of $7,500,000 (to the extent not covered by insurance) or (ii) is for
injunctive relief and could reasonably be expected to result in a Material
Adverse Effect; provided that if Holdings, the applicable Borrower or the
relevant Restricted Subsidiary shall not have received notice or been served in
connection with the legal proceeding or proceedings resulting in any such
judgment, such 45-consecutive-day period shall be measured from the date on
which Holdings, the applicable Borrower or the relevant Restricted Subsidiary
has knowledge of such judgment;

 

93

--------------------------------------------------------------------------------


 

(j)                                    an ERISA Event shall have occurred that
when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect or, with respect to a Foreign
Pension Plan, a Foreign Benefit Event shall have occurred that would reasonably
be expected to result in a Material Adverse Effect;

 

(k)                                 any Guarantee under the Guaranty for any
reason shall cease to be in full force and effect (other than in accordance with
its terms), or any Guarantor shall deny in writing that it has any further
liability under the Guaranty, as the case may be (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);

 

(l)                                     any security interest purported to be
created by any Security Document shall cease to be, or shall be asserted by the
Borrowers or any other Loan Party not to be, a valid, perfected, first priority
(except as otherwise expressly provided in this Agreement, any Intercreditor
Agreement or such Security Document) security interest in the securities, assets
or properties covered thereby;

 

(m)                             the Indebtedness under any Subordinated
Indebtedness of Holdings and its Restricted Subsidiaries constituting Material
Indebtedness shall cease (or any Loan Party or an Affiliate of any Loan Party
shall so assert), for any reason, to be validly subordinated to the Obligations
as provided in the agreements evidencing such other Subordinated Indebtedness;
or

 

(n)                                 there shall have occurred a Change in
Control; and

 

(o)                                 the loss of the ability to broadcast under
an FCC (or foreign equivalent) license or licenses due to the revocation or
termination of such FCC (or foreign equivalent) license or licenses, in each
case in a manner which would reasonably be expected to have a Material Adverse
Effect;

 

then, and in every such event (other than an event with respect to Holdings or
any Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Lead
Borrower, exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law,
including either or both of the following actions, at the same or different
times:  (i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all other liabilities of the Borrowers accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in the case of
any event with respect to Holdings or any Borrower described in paragraph (g) or
(h) above, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding.

 

Section 7.02                             Application of Proceeds.

 

(a)                                 After the exercise of remedies provided for
in Section 7.01 (or after the Loans have automatically become immediately due
and payable as set forth in the final paragraph of Section 7.01), any amounts
received on account of the Obligations (including from proceeds of any sale or
other disposition of all or any part of the Collateral) shall be applied by the
Administrative Agent in the following order of priorities:

 

first, to pay any amounts (including fees, charges and disbursements of counsel
to the Administrative Agent) then due and payable to the Administrative Agent in
its capacity as such pursuant to Sections 2.05 and 9.05;

 

94

--------------------------------------------------------------------------------


 

second, to pay ratably all interest and fees (including post-petition interest
(as defined in the Security Agreement) and obligations in the nature of interest
and periodic fees under Secured Hedging Agreements and Cash Management
Obligations) on the Obligations, until payment in full of all such interest and
fees shall have been made;

 

third, to pay the unpaid principal (and obligations owing under Secured Hedging
Agreements and Cash Management Obligations) of the Obligations ratably, until
payment in full of the principal (and obligations owing under Secured Hedging
Agreements and Cash Management Obligations) of all Obligations shall have been
made;

 

fourth, to pay all other Obligations ratably, until payment in full of all such
other Obligations shall have been made; and

 

finally, to pay to the applicable Borrower or the relevant Loan Party, or as a
court of competent jurisdiction may direct, any surplus then remaining
(including from the proceeds of the Collateral owned by it);

 

provided that notwithstanding anything to the contrary in this Agreement or any
other Loan Document, in no circumstances shall proceeds of any Collateral
constituting an asset of a Loan Party which is not a Qualified ECP Guarantor be
applied towards the payment of any Obligations under Secured Hedging
Agreements.  The Administrative Agent may make such distributions hereunder in
cash or in kind or, on a ratable basis, in any combination thereof.

 

(b)                                 The Administrative Agent and the Collateral
Agent may in their respective discretion to maximize the overall recovery to the
Lenders, subject to clause (c)(ii) below, to the extent amounts to be applied
pursuant to this Section 7.02 consist of amounts from a Loan Party (whether as a
result of a payment under a Guarantee provided by such Loan Party, any
realization on the Collateral of such Loan Party, any setoff rights in respect
of such Loan Party, any distribution in connection with any proceedings or other
action of such Loan Party in respect of Debtor Relief Laws or otherwise), apply
such amounts in accordance with the foregoing clauses first, second, third and
fourth.

 

(c)                                  In making the payments and allocations
required by this Section 7.02, the Administrative Agent will be entitled to rely
on information from (i) its own records for information as to the Administrative
Agent and the Lenders (the “Lender Parties”), their Obligations and actions
taken by them, (ii) any Lender Party for information as to its Obligations and
actions taken by it, to the extent that the Administrative Agent has not
obtained such information from its own records, and (iii) the Borrowers, to the
extent that the Administrative Agent has not obtained information from the
foregoing sources.  All distributions made by the Administrative Agent pursuant
to this Section 7.02 shall be final (except in the event of manifest error) and
the Administrative Agent shall have no duty to inquire as to the application by
any Lender Party of any amount distributed to it.

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent; etc.

 

Each Lender (including in its capacities as a potential Cash Management Bank in
respect of Cash Management Obligations and/or a potential Hedging Bank party to
a Secured Hedging Agreement) hereby irrevocably appoints the Administrative
Agent and the Collateral Agent (for purposes of this Article VIII, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  Without limiting the generality of the foregoing, the
Agents are hereby expressly authorized to (i) execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents and (ii) negotiate,
enforce or the settle any claim, action or proceeding affecting the Lenders in
their capacity as such, at the direction of the Required Lenders, which
negotiation, enforcement or settlement will be binding upon each Lender.

 

95

--------------------------------------------------------------------------------


 

In the event of a foreclosure by the Collateral Agent or the Administrative
Agent on any of the Collateral pursuant to a public or private sale, the
Administrative Agent, the Collateral Agent or any Lender (or any person
nominated by them) may be the purchaser of any or all of such Collateral at any
such sale and the Administrative Agent, as agent for and representative of the
Lenders (but not any Lender or Lenders in its or their respective individual
capacities unless the Required Lenders shall otherwise agree in writing), shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold in any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by the Collateral Agent or the
Administrative Agent at such sale.  This provision is for the sole benefit of
the Lenders and shall not afford any right to, or constitute a defense available
to, any Loan Party.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due to the Lenders and the Administrative Agent under Sections 2.05 and
9.05) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.

 

Any custodian, receiver, assignee, trustee, monitor, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.05 and 9.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

The Administrative Agent may execute any of its duties and exercise its rights
and powers under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties.  The Administrative Agent and
any such sub agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct by the Administrative Agent, as determined by a final non-appealable
judgment by a court of competent jurisdiction.  The exculpatory provisions of
this Article VIII shall apply to any such sub agent and to the Related Parties
of the Administrative Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

The institution serving as the Administrative Agent hereunder and/or as the
Collateral Agent shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any

 

96

--------------------------------------------------------------------------------


 

kind of banking, investment banking, trust or other business with, or provide
debt financing, equity capital or other services (including financial advisory
services) to Holdings, the Borrowers or any Subsidiary or any Affiliate of any
of the foregoing as if it were not an Agent hereunder, and may accept fees and
other consideration from Holdings, the Borrowers or any Subsidiary or any
Affiliate of any of the foregoing for services in connection with this Agreement
and otherwise without having to account for the same to the Lenders.  The term
“Lenders,” “Required Lenders” or any similar terms shall, unless the context
clearly indicates otherwise, include each Agent in its respective individual
capacities.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents.  The duties of the Agents shall be mechanical and
administrative in nature.  Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity.  If the Agents
request instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Loan
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Administrative Agent shall have received
instructions from the Required Lenders; and neither Agent shall be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08) or in the absence
of its own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).  Any assignor of
a Loan or seller of a participation hereunder shall be entitled to rely
conclusively on a representation of the assignee Lender or participant in the
relevant Assignment and Acceptance or participation agreement, as applicable,
that such assignee or purchaser is not a Disqualified Institution.  No Agent
shall have any responsibility or liability for monitoring the list or identities
of, or enforcing provisions relating to, Disqualified Institutions.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against either Agent as a result of either Agent acting or refraining from
acting hereunder or under any other Loan Document in accordance with the
instructions of the Required Lenders.  Neither Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by Holdings, the Lead Borrower or a Lender, and neither Agent shall
be responsible for or have any duty to ascertain or inquire into (i) any
recital, statement, information, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness, genuineness, perfection, collectability, priority or sufficiency
of any Loan Document or any other agreement, instrument, document or other
writing, (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent or (vi) the financial condition of
Holdings, the Borrowers or any of the Borrowers’ respective subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Loan
Document, or the financial condition of Holdings, the Borrowers or any of the
Borrowers’ subsidiaries or the existence or possible existence of any Default or
Event of Default.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any resolution, notice, request, certificate, consent, statement,
instrument, document, telecopier message, electronic mail message, Internet or
intranet website posting, order or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon.  Each Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

97

--------------------------------------------------------------------------------


 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through its officers, directors, employees, affiliates or any one or more
sub-agents appointed by it.  Each Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Term Loan Facility as well as activities
as Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders and the
Lead Borrower.  Upon any such resignation, the Required Lenders shall have the
right, with the consent of the Lead Borrower (not to be unreasonably withheld or
delayed, provided that the Lead Borrower’s consent shall not be required if an
Event of Default then exists), to appoint a successor.  If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be (x) a bank with
an office in New York, New York, or an Affiliate of any such bank or (y) a
nationally recognized financial institution that is organized under the laws of
the United States or any state or district thereof.  If no successor shall have
been so appointed by either the Required Lenders or the retiring Administrative
Agent within 30 days after the retiring Administrative Agent gives notice of its
resignation then (x) the Required Lenders shall perform all the duties of the
Administrative Agent hereunder and/or under any other Loan Document until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above and (y) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents. 
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Lead Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this
Article VIII and Section 9.05 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder, and, except as expressly provided in this
Agreement, the Agents shall not have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter.  Each Lender
acknowledges that neither any Agent nor any Related Party has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent or any Related Party to
any Lender as to any matter, including whether any Agent or any Related Party
has disclosed material information in their possession.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into its (or a Related Party’s) possession.

 

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Amendment No. 2 Lead Arrangers is named as such
for recognition purposes only, and in their respective capacities as such shall
have no duties, responsibilities or liabilities with respect to this Agreement
or any other Loan Document; it being understood and agreed that each of the
Amendment No. 2 Lead Arrangers shall be entitled to all indemnification and
reimbursement rights in favor of the Agents provided herein and in the other
Loan Documents.  Without limitation of the foregoing, none of the Amendment
No. 2 Lead Arrangers, in their respective capacities as

 

98

--------------------------------------------------------------------------------


 

such shall, by reason of this Agreement or any other Loan Document, have any
fiduciary relationship in respect of any Lender, any Loan Party or any other
Person.

 

Each Lender authorizes and directs the Collateral Agent to enter into and
perform its obligations under the Security Documents for the benefit of the
Lenders and the other Secured Parties.  Each Lender hereby agrees, that, except
as otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.

 

The Lenders hereby authorize the Collateral Agent to release any Lien granted to
or held by the Collateral Agent upon the Collateral as follows:  (i) on all the
Collateral upon termination of the Commitments and payment and satisfaction of
all of the Obligations (other than inchoate indemnification obligations) at any
time arising under or in respect of this Agreement or the Loan Documents or the
transactions contemplated hereby or thereby, (ii) on any Collateral constituting
property being sold or otherwise disposed of (to Persons other than Holdings,
the Borrowers and the Subsidiaries) upon the sale or other disposition thereof
in compliance with Section 6.05 or (iii) on any Collateral if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 9.08).  Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Article VIII.

 

The Collateral Agent shall have no obligation whatsoever to the Lenders or to
any other Person to assure that the Collateral exists or is owned by any Loan
Party or is cared for, protected or insured or that the Liens granted to the
Collateral Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Collateral Agent in this
Article VIII or in any of the Security Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, the Collateral Agent may act in any manner it may deem appropriate, in
its sole discretion, given the Collateral Agent’s own interest in the Collateral
as one of the Lenders and that the Collateral Agent shall have no duty or
liability whatsoever to the Lenders, except for its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

No Cash Management Bank or Hedging Bank that obtains the benefits of
Section 7.02, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or Security Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article VIII to the contrary, the
Collateral Agent and the Administrative Agent shall not be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Cash Management Obligations or Obligations arising under Secured
Hedging Agreements unless the Collateral Agent and the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Collateral Agent and the Administrative Agent may request,
from the applicable Cash Management Bank or Hedging Bank, as the case may be.

 

The Administrative Agent and the Collateral Agent are authorized to enter into
any Intercreditor Agreement (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, such
agreements in connection with the incurrence by any Loan Party of any
Indebtedness of such Loan Party that is permitted to be secured pursuant to
Sections 6.01 and 6.02 of this Agreement, in order to permit such Indebtedness
to be secured by a valid, perfected lien (with such priority as may be
designated by such Loan Party, to the extent such priority is permitted by the
Loan Documents)), and the parties hereto acknowledge that any Intercreditor
Agreement (if entered into) will be binding upon them.  Each Lender (a) hereby
agrees that it will be

 

99

--------------------------------------------------------------------------------


 

bound by and will take no actions contrary to the provisions of any
Intercreditor Agreement (if entered into) and (b) hereby authorizes and
instructs the Administrative Agent and the Collateral Agent to enter into any
Intercreditor Agreement (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, such
agreements in connection with the incurrence by any Loan Party of any
Indebtedness of such Loan Party that is permitted to be secured pursuant to
Sections 6.01 and 6.02 of this Agreement, in order to permit such Indebtedness
to be secured by a valid, perfected lien (with such priority as may be
designated by such Loan Party, to the extent such priority is permitted by the
Loan Documents)), and to subject the Liens on the Collateral securing the
Obligations to the provisions thereof.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01                             Notices; Electronic Communications. 
Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or email (as set forth in the applicable notice
provision), as follows:

 

(a)                                 if to the Borrowers or Holdings, to it at
c/o Hemisphere Media Group, Inc., 4000 Ponce de Leon Blvd., Suite 650, Coral
Gables, FL 33146, Attention of Craig Fischer,
email: cfischer@hemispheretv.com, with a copy to Paul, Weiss, Rifkind, Wharton &
Garrison LLP, 1285 Avenue of the Americas, New York, New York 10019, Attention: 
Eric Goodison Esq., Fax No. 212-757-3990 and a copy to Alex J. Tolston, email:
atolston@hemispheretv.com;

 

(b)                                 if to the Administrative Agent, to JPMorgan
Chase Bank, N.A., 10 South Dearborn, Floor 07, Chicago IL,  60603-2300, United
States, Attention: April Yebd, Telephone: 312-732-2628, Fax: 888-292-9533 or
email: april.yebd@jpmorgan.com; or

 

(c)                                  if to a Lender, to it at its address (or
fax number or email address) set forth on Schedule 2.01 or in the Assignment and
Acceptance, Incremental Term Loan Assumption Agreement, New Term Loan Commitment
Agreement or Refinancing Amendment pursuant to which such Lender shall have
become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or email on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01.  As agreed to among Holdings, the Borrowers, the Administrative
Agent and the applicable Lenders from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person.

 

The Borrowers hereby agree, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrowers, that it will, or will
cause their Restricted Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request or a notice
pursuant to Section 2.10, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent.  In addition, the Borrowers agree, and
agree to cause their Restricted Subsidiaries, to continue to provide the
Communications to the Administrative Agent or the Lenders,

 

100

--------------------------------------------------------------------------------


 

as the case may be, in the manner specified in the Loan Documents but only to
the extent requested by the Administrative Agent.

 

The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrowers hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a “Public Lender”).  The Borrowers hereby agree that (w) all Borrower Materials
(other than financial statements delivered pursuant to Section 5.04(a) or
(b) and the list of Disqualified Institutions) that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrowers or their securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 9.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.” 
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC,” unless the Borrowers notify the Administrative Agent promptly that any
such document contains material non-public information:  the Loan Documents. 
The Borrowers acknowledge and agree that financial statements delivered pursuant
to Section 5.04(a) or (b) and the list of Disqualified Institutions shall be
deemed to be suitable for posting on a portion of the Platform designated
“Public Side Information” and shall be posted to all Lenders by the
Administrative Agent as soon as practicable after receipt thereof from the Lead
Borrower.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrowers or their securities for purposes of United States federal or state
securities laws.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the

 

101

--------------------------------------------------------------------------------


 

Communications to such Lender for purposes of the Loan Documents.  Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.

 

It is understood and agreed that the Administrative Agent may, in its
discretion, elect to not deliver to any Lender that is a Permitted Investor, and
limit the access of any such Lender to, any Communications or other information
that do not consist of Borrower Materials.

 

Section 9.02                             Survival of Agreement.  Nothing herein
shall prejudice the right of the Administrative Agent or any Lender to give any
notice or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.  All covenants, agreements, representations and
warranties made by the Borrowers or Holdings herein and in the certificates or
other instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid and so long as
the Commitments have not been terminated.  The provisions of Sections 2.14,
2.16, 2.20 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent or any
Lender.

 

Section 9.03                             Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrowers, Holdings and
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto.

 

Section 9.04                             Successors and Assigns.

 

(a)                                 Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrowers, Holdings, the Administrative Agent,
the Collateral Agent or the Lenders that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns.

 

(b)                                 (i)  Subject to the conditions set forth in
clause (b)(ii) below, any Lender may assign to one or more Eligible Assignees
(other than to any Disqualified Institution or any natural person) all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it),
(provided, however, that each assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any applicable
Loan) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

 

(A)                               the Lead Borrower; provided that no consent of
the Lead Borrower shall be required (i) if an Event of Default under
Section 7.01(b) or (c), or (with respect to any Borrower only)
Section 7.01(g) or (h), has occurred and is continuing or (ii) if such
assignment is to a Lender, an Affiliate of a Lender or a Related Fund in respect
of a Lender (for purposes of clarity, it is understood that no assignment may be
made to a Disqualified Institution); provided further that the Lead Borrower
shall be deemed to have consented to any assignment unless it objects thereto by
written notice to the Administrative Agent within ten Business Days after having
received notice thereof; and

 

(B)                               the Administrative Agent.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

102

--------------------------------------------------------------------------------


 

(A)                               except in the case of an assignment to a
Lender, an affiliate of a Lender or Related Fund or an assignment of the entire
remaining amount of the assigning Lender’s Loans, the amount of the Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall be in an integral multiple of, and
not less than, $1,000,000 unless each of the Lead Borrower and the
Administrative Agent otherwise consent; provided that simultaneous assignments
by two or more Related Funds shall be combined for purposes of determining
whether the minimum assignment requirement is met;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance and shall
pay to the Administrative Agent a processing and recordation fee of $3,500
(which fee may be waived or reduced in the sole discretion of the Administrative
Agent); and

 

(C)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire (in
which the assignee shall designate one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including federal and
state securities laws) and all applicable tax forms required under Section 2.20.

 

(iii)                               Subject to acceptance and recording pursuant
to clause (iv) of this Section 9.04, from and after the effective date specified
in each Assignment and Acceptance, (A) the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement and
(B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05). 
Any assignment or transfer by a Lender of rights or obligations under this
Agreement (other than any purported assignment or transfer to a Disqualified
Institution) that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (g) of this Section 9.04.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrowers, shall maintain at one of its offices in
The City of New York a copy of each Assignment and Acceptance delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount of the Loans (and stated interest)
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive and the Borrowers,
the Administrative Agent, the Collateral Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrowers,
the Collateral Agent and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.  This Section 9.04(b)(iv) and Section 2.04
shall be construed so that all Loans are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and any related Treasury regulations (or any other relevant or successor
provisions of the Code or of such Treasury regulations).

 

(v)                                 Upon its receipt of, and consent to, a duly
completed Assignment and Acceptance executed by an assigning Lender and an
assignee, an Administrative Questionnaire completed in respect of the assignee
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) above, if applicable, and the
written consent of the Administrative Agent to such assignment and any
applicable tax forms pursuant to Section 2.20, the Administrative Agent shall
promptly (i) accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register.

 

103

--------------------------------------------------------------------------------


 

No assignment shall be effective unless it has been recorded in the Register as
provided in this clause (v).

 

(vi)                              By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder shall be
deemed to confirm to and agree with each other and the other parties hereto as
follows:  (i) such assigning Lender warrants that it is the legal and beneficial
owner of the interest being assigned thereby free and clear of any adverse claim
and that its Commitment and the outstanding balances of its Loans without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrowers or any their respective
Restricted Subsidiaries or the performance or observance by the Borrowers or any
of their respective Restricted Subsidiaries of any of their obligations under
this Agreement, any other Loan Document or any other instrument or document
furnished pursuant hereto; (iii) such assignee represents and warrants that it
is an Eligible Assignee legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05(a) or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

 

(c)                                  Each Lender may without the consent of the
Lead Borrower or the Administrative Agent sell participations to one or more
banks or other Persons (other than to any Disqualified Institution or Holdings,
the Borrowers or their respective Subsidiaries) in all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other Persons shall be
entitled to the benefit of the cost protection provisions contained in Sections
2.14 and 2.16 to the same extent as if they were Lenders (but, with respect to
any particular participant, to no greater extent than the Lender that sold the
participation to such participant) and (iv) the Borrowers, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrowers relating to the Loans and to approve any amendment,
modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or Person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
Person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or Person has an interest, increasing or extending the Commitments in which such
participating bank or Person has an interest or releasing any Guarantor (other
than in connection with the sale of such Guarantor in a transaction permitted by
Section 6.05) or all or substantially all of the Collateral).  Each Person
holding a participation pursuant to this Section 9.04(c) shall be entitled to
the benefits of Section 2.20 with respect to its interest in the Commitments and
the Loans outstanding from time to time as if such participant were a Lender;
provided that (i) such Person shall have complied with the requirements of
Section 2.20 including, without limitation, Section 2.20(f) and (g) (it being
understood that the documentation required under Section 2.20(f) and (g) shall
be delivered solely to the participating Lender) and (ii) no participant shall
be entitled to receive any greater payment under Section 2.20 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant had no such participation occurred except
to the extent such entitlement to receive a

 

104

--------------------------------------------------------------------------------


 

greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  To the extent permitted by law, each
participating bank or other Person also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, provided that such participating bank
or other Person agrees to be subject to Section 2.18 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each of the participating banks or other Persons and the
principal amounts (and stated interest) of each such participating bank’s or
other Person’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any such participating banks or other Persons or any information
relating to a participating bank’s or other Person’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender or participant may, in connection
with any assignment or participation or proposed assignment or participation
pursuant to this Section 9.04, disclose to the assignee or participant or
proposed assignee or participant any information relating to the Borrowers
furnished to such Lender by or on behalf of the Borrowers; provided that, prior
to any such disclosure of information designated by the Borrowers as
confidential, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.

 

(e)                                  Any Lender may at any time assign all or
any portion of its rights under this Agreement to secure extensions of credit to
such Lender or in support of obligations owed by such Lender; provided that no
such assignment shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

 

(f)                                   Notwithstanding anything to the contrary
contained herein, (x) Holdings, the Borrowers and any of their respective
Subsidiaries may, from time to time, purchase or prepay Term Loans, on a non-pro
rata basis through Dutch auction procedures open to all applicable Lenders on a
pro rata basis in accordance with customary procedures to be agreed between the
Lead Borrower and the Administrative Agent and (y) any Lender may, at any time,
assign all or a portion of its rights and obligations under this Agreement in
respect of its Term Loans to an Affiliated Lender and, in each case, with
respect to clauses (x) and (y) of this Section 9.04(f), without the consent of
the Administrative Agent; provided that:

 

(i)                                     any Term Loans acquired by Holdings, the
Borrowers or any of their respective Subsidiaries shall be retired and cancelled
immediately upon the acquisition thereof; provided that upon cancellation of
such Term Loans the aggregate outstanding principal amount of the Term Loans
shall be deemed reduced by the full par value of the aggregate principal amount
of the Term Loans so cancelled, and each principal repayment installment with
respect to the Term Loans pursuant to Section 2.11(a) shall be reduced pro rata
by the full par value of the aggregate principal amount of Term Loans so
cancelled;

 

(ii)                                  any Term Loans acquired by any Affiliated
Lender may (but shall not be required to) be contributed to Holdings or any of
its Subsidiaries for purposes of cancellation of such Indebtedness (it being
understood that such Term Loans shall be retired and cancelled promptly upon
such contribution); provided that upon cancellation of such Term Loans, the
aggregate outstanding principal amount of the Term Loans shall be deemed
reduced, as of the date of such contribution by the full par value of the
aggregate principal amount of the Term Loans so contributed and cancelled, and
each principal repayment installment with respect to the Term Loans pursuant to
Section 2.11(a) shall be reduced pro rata by the full par value of the aggregate
principal amount of Term Loans so contributed and cancelled;

 

105

--------------------------------------------------------------------------------


 

(iii)                               in connection with any Dutch auction, the
Lead Borrower shall provide, as of the date of the effectiveness of such
purchase, a customary representation and warranty that there is no material
non-public information with respect to Holdings, the Borrowers, their respective
Subsidiaries or their respective securities at such time that (A) has not been
disclosed to the assigning Lender prior to such date or (B) could reasonably be
expected to have a material effect upon, or otherwise be material to, a Lender’s
decision to assign Term Loans to Holdings, a Borrower or one of their respective
Subsidiaries (in each case other than because such assigning Lender does not
wish to receive material non-public information with respect to Holdings, the
Borrowers, their respective Subsidiaries or their respective securities);

 

(iv)                              each Affiliated Lender or Holdings, the
applicable Borrower or the applicable Subsidiary shall identify itself as such
in the applicable Assignment and Acceptance;

 

(v)                                 (I) after giving effect to any assignment to
an Affiliated Lender, and to all other assignments with all Affiliated Lenders,
the aggregate principal amount of all Term Loans then held by all Affiliated
Lenders shall not exceed 25% of the aggregate unpaid principal amount of the
Term Loans then outstanding (after giving effect to any substantially
simultaneous cancellations thereof) and (II) each Affiliated Lender shall either
(x) provide, as of the date of the effectiveness of such purchase, a customary
representation and warranty that there is no material non-public information
with respect to Holdings, the Borrowers, their respective Subsidiaries or their
respective securities at such time that (A) has not been disclosed to the
assigning Lender prior to such date or (B) could reasonably be expected to have
a material effect upon, or otherwise be material to, a Lender’s decision to
assign Term Loans to Holdings, a Borrower or one of their respective
Subsidiaries (in each case other than because such assigning Lender does not
wish to receive material non-public information with respect to Holdings, the
Borrowers, their respective Subsidiaries or their respective securities) or
(y) confirm that such representation cannot be made as of such date;

 

(vi)                              in connection with any assignment effected
pursuant to a Dutch auction conducted by Holdings, the Borrowers or any of their
respective Subsidiaries, no Default or Event of Default shall have occurred and
be continuing at the time of acceptance of bids for the Dutch auction;

 

(vii)                           by its acquisition of Term Loans, an Affiliated
Lender shall be deemed to have acknowledged and agreed that:

 

(A)                               the Term Loans held by such Affiliated Lender
shall be disregarded in both the numerator and denominator in the calculation of
any Lender vote, except that such Affiliated Lender shall have the right to vote
(and the loans held by such Affiliated Lender shall not be so disregarded) with
respect to any amendment, modification, waiver, consent or other action that
requires the vote of all Lenders or all affected Lenders, as the case may be;
provided that no amendment, modification, waiver, consent or other action shall
(1) disproportionately affect such Affiliated Lender in its capacity as a Lender
as compared to other Lenders that are not Affiliated Lenders or (2) deprive any
Affiliated Lender of its share of any payments which the Lenders are entitled to
share on a pro rata basis hereunder, in each case without consent of such
Affiliated Lender;

 

(B)                               the Administrative Agent shall vote on behalf
of such Affiliated Lender in the event that any proceeding under Sections 1126
or 1129 of the Bankruptcy Code shall be instituted by or against the Borrowers
or any of their respective Restricted Subsidiaries, or alternatively, to the
extent that the foregoing is deemed unenforceable for any reason, such
Affiliated Lender shall vote in such proceedings in the same proportion as the
allocation of voting with respect to such matter by those Lenders who are not
Affiliated Lenders, in each case except to the extent that any plan of
reorganization proposes to treat the obligations held by such Affiliated Lender
in its capacity as a Lender in a disproportionate adverse manner to such
Affiliated Lender than the proposed treatment of similar obligations held by
Lenders that are not Affiliated Lenders;

 

(C)                               Affiliated Lenders, solely in their capacity
as an Affiliated Lender, will not be entitled to (i) attend (including by
telephone) any meeting or discussions (or portion thereof)

 

106

--------------------------------------------------------------------------------


 

among the Administrative Agent or any Lender or among Lenders to which the Loan
Parties or their representatives are not invited, (ii) receive any information
or material prepared by the Administrative Agent or any Lender or any
communication by or among Administrative Agent and one (1) or more Lenders,
except to the extent such information or materials have been made available to
any Loan Party or its representatives (and in any case, other than the right to
receive notices of Borrowings, prepayments and other administrative notices in
respect of its Term Loans required to be delivered to Lenders pursuant to
Article II) or (iii) make or bring (or participate in, other than as a passive
participant in or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against the Administrative Agent, the Collateral Agent or
any other Agent hereunder with respect to any duties or obligations or alleged
duties or obligations of such Agent under the Loan Documents (except with
respect to rights expressly retained under this Section 9.04(f) which are not so
waived); and

 

(D)                               it shall not have any right to receive advice
of counsel to the Administrative Agent or to Lenders other than Affiliated
Lenders or to challenge the Lenders’ attorney-client privilege.

 

(g)                                  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPV”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrowers, the
option to provide to the Borrowers all or any part of any Loan that such
Granting Lender would otherwise be obligated to make to the Borrowers pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to make any Loan and (ii) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof.  The making of a Loan by an SPV hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender.  Each party hereto hereby agrees that no SPV shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
Person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPV may (i) with notice to, but
without the prior written consent of, the Borrowers and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrowers and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV.

 

(h)                                 Neither Holdings nor the Borrowers shall
assign or delegate any of their rights or duties hereunder without the prior
written consent of the Administrative Agent and each Lender, and any attempted
assignment without such consent shall be null and void.

 

Section 9.05                             Expenses; Indemnity.

 

(a)                                 The Borrowers and Holdings agree, jointly
and severally, to pay all reasonable, documented out-of-pocket expenses incurred
by the Administrative Agent and the Collateral Agent in connection with the
syndication of the Term Loan Facility and the preparation and administration of
this Agreement and the other Loan Documents or in connection with any
amendments, modifications or waivers of the provisions hereof or thereof or
incurred by the Administrative Agent, the Collateral Agent or the Lenders in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents or in connection with the Loans made
hereunder, including in connection with a workout or a restructuring, the fees,
charges and disbursements of White & Case LLP, counsel for the Administrative
Agent, counsel for the Collateral Agent, no more than one counsel in each
jurisdiction where Collateral is located, and, in connection with any such
enforcement or protection,

 

107

--------------------------------------------------------------------------------


 

the fees, charges and disbursements of any other counsel for the Administrative
Agent or the Collateral Agent and no more than one counsel for all Lenders;
provided that in the case of an actual or perceived conflict of interest, the
Borrowers and Holdings agree to pay all reasonable, documented fees, charges and
disbursements of another firm of counsel for such affected Person.

 

(b)                                 The Borrowers and Holdings agree, jointly
and severally, to indemnify the Administrative Agent, the Collateral Agent, the
Amendment No. 2 Lead Arrangers, the other Agents, each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Term Loan Facility), (ii) the use of the proceeds of the
Loans, (iii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Borrowers, any other Loan Party or any of their respective Affiliates), or
(iv) any actual or alleged presence or Release of Hazardous Materials on any
property currently or formerly owned or operated by the Borrowers or any of the
Restricted Subsidiaries, or any Environmental Liability related in any way to
the Borrowers or the Restricted Subsidiaries; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (w) the
gross negligence, bad faith or willful misconduct of such Indemnitee as
determined, in a final and non-appealable decision, by a court of a competent
jurisdiction, (x) a material breach of the Loan Documents by such Indemnitee,
(y) disputes between and among Indemnitees other than any claims against an
Indemnitee in its capacity or in fulfilling its role as the Administrative
Agent, the Collateral Agent or Amendment No. 2 Lead Arranger other than disputes
involving any act or omission of the Borrowers or any of their Affiliates or
(z) any settlement of an action or proceeding entered into by such Indemnitee
without the Borrowers’ written consent (such consent not to be unreasonably
withheld, delayed or conditioned), but, if such settlement occurs with the Lead
Borrower’s written consent or if there is a final judgment for the plaintiff in
any action or claim with respect to any of the foregoing, the Lead Borrower will
be liable for such settlement or for such final judgment.

 

(c)                                  To the extent that Holdings and the
Borrowers fail to pay any amount required to be paid by them to the
Administrative Agent or the Collateral Agent under paragraph (a) or (b) of this
Section 9.05, each Lender severally agrees to pay to the Administrative Agent or
the Collateral Agent, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Collateral Agent in its capacity as such.  For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of outstanding
Loans and unused Commitments at the time.

 

(d)                                 To the extent permitted by applicable law,
neither Holdings nor the Borrowers shall assert, and each hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof.

 

(e)                                  The provisions of this Section 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent or any Lender.  All amounts due under
this Section 9.05 shall be payable on written demand therefor.

 

Section 9.06                             Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender is hereby authorized
at any time and from time to time, except to the extent prohibited by law, to
set off and

 

108

--------------------------------------------------------------------------------


 

apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
to or for the credit or the account of the Borrowers or Holdings against any of
and all the obligations of the Borrowers or Holdings now or hereafter existing
under this Agreement and other Loan Documents held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although such obligations may be unmatured.  The
rights of each Lender under this Section 9.06 are in addition to other rights
and remedies (including other rights of setoff) which such Lender may have.

 

Section 9.07                             Applicable Law.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS)
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

 

Section 9.08                             Waivers; Amendment.

 

(a)                                 No failure or delay of the Administrative
Agent, the Collateral Agent or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent, and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrowers or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on the Borrowers or Holdings in any case shall entitle the Borrowers or Holdings
to any other or further notice or demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers, Holdings and the Required
Lenders; provided, however, that no such agreement shall (i) decrease the
principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest
(other than default interest) on any Loan, without the prior written consent of
each Lender directly adversely affected thereby, (ii) increase or extend the
Commitment of any Lender without the prior written consent of such Lender or
decrease or extend the date for payment of any Fees of any Agent without the
prior written consent of such Agent, (iii) amend or modify the pro rata
requirements of Section 2.17 (other than in connection with loan buy-back offers
that are made to all Lenders on a pro rata basis, in which case payments and
Commitment reductions with respect to tendering Lenders will be permitted on
terms acceptable to the Borrowers, Holdings and the Required Lenders) and
Section 2.18, the provisions of Section 9.04(h) or the provisions of this
Section 9.08 or release all or substantially all of the Collateral or the value
of the guaranties provided by the Guarantors taken as a whole, without the prior
written consent of each Lender, (iv) change the provisions of any Loan Document
in a manner that by its terms adversely affects the rights in respect of
payments due to Lenders holding Loans of one Class differently from the rights
of Lenders holding Loans of any other Class without the prior written consent of
Lenders holding a majority in interest of the outstanding Loans and unused
Commitments of each adversely affected Class, (v) modify the protections
afforded to an SPV pursuant to the provisions of Section 9.04(g) without the
written consent of such SPV or (vi) reduce the percentage contained in the
definition of the term “Required Lenders” without the prior written consent of
each Lender (it being understood that with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Additional Term B-1 Commitments on the Amendment No. 2 Effective Date); provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Collateral Agent hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent or the Collateral Agent.

 

(c)                                  The Administrative Agent and the Borrowers
may amend any Loan Document to correct administrative errors or omissions, or to
effect administrative changes that are not adverse to any Lender. 
Notwithstanding anything to the contrary contained herein, such amendment shall
become effective without any further consent of any other party to such Loan
Document.

 

109

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything in this Agreement
to the contrary, each Lender hereby irrevocably authorizes the Administrative
Agent on its behalf, and without further consent, to enter into amendments or
modifications to this Agreement (including, without limitation, amendments to
this Section 9.08) or any of the other Loan Documents or to enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Sections 2.22 through 2.26
(including, without limitation, as applicable, (1) to permit the New Term Loans,
Extended Term Loans and Other Term Loans to share ratably in the benefits of
this Agreement and the other Loan Documents and (2) to include the commitments
with respect to Incremental Term Loans, New Term Loans, Other Term Loan
Commitments, as applicable, or outstanding Incremental Term Loans, New Term
Loans, Extended Term Loans or Other Term Loans, as applicable, in any
determination of (i) Required Lenders or (ii) similar required lender terms
applicable thereto); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment without the written
consent of such affected Lender.

 

(e)                                  In addition, notwithstanding the foregoing,
this Agreement may be amended or amended and restated with the written consent
of the Administrative Agent, Holdings, the Lead Borrower and the Lenders
providing the relevant Replacement Term Loans or to permit the refinancing of
all or any portion of the outstanding Term Loans of a given Class (the
“Refinanced Term Loans”), with a replacement Term Loan tranche denominated in
Dollars (the “Replacement Term Loans”), respectively, hereunder; provided that
(i) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of, plus accrued interest, fees, expenses
and premiums with respect to, such Refinanced Term Loans, (ii) the Effective
Yield with respect to such Replacement Term Loans shall not be higher than
Effective Yield with respect to such Refinanced Term Loans, (iii) the Weighted
Average Life to Maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Term Loans, at the
time of such refinancing (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of prepayment of the
applicable Term Loans), and (iv) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or (taken as a whole) less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the Latest
Maturity Date then in effect immediately prior to such refinancing.

 

(f)                                   If, in connection with any proposed
change, waiver, discharge or termination of any of the provisions of this
Agreement as contemplated by clauses (i) through (vi), inclusive, of the first
proviso to Section 9.08(b), the consent of the Required Lenders is obtained but
the consent of one or more of such other Lenders whose consent is required is
not obtained, then the Borrowers shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders by having its Loans assigned, at par, with one
or more other institutions subject to Section 9.04 so long as at the time of
such replacement, each such institution consents to the proposed change, waiver,
discharge or termination or (B) with the express written consent of the Required
Lenders, repay the outstanding Loans of such Lender, provided, that in the case
of either preceding clause (A) or (B) above, the payment by the Lead Borrower to
each non-consenting Lender of the applicable Prepayment Fee (if such assignment
or repayment occurs prior to the first anniversary of the Closing Date).

 

Section 9.09                             Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan or participation in accordance with applicable law, the rate
of interest payable in respect of such Loan or participation hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan or participation but were not payable as a
result of the operation of this Section 9.09 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or participations
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the NYFRB Rate to the
date of repayment, shall have been received by such Lender.

 

Section 9.10                             Entire Agreement.  This Agreement, the
Fee Letter and the other Loan Documents constitute the entire contract between
the parties relative to the subject matter hereof.  Any other previous agreement
among the parties with respect to the subject matter hereof is superseded by
this Agreement and the other Loan

 

110

--------------------------------------------------------------------------------


 

Documents.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any Person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

 

Section 9.11                             Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12                             Severability.  In the event any one or
more of the provisions contained in this Agreement or in any other Loan Document
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

Section 9.13                             Counterparts.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 9.03.  Delivery of an executed signature page to this
Agreement by facsimile transmission or other electronic transmission (including
“pdf”) shall be as effective as delivery of a manually signed counterpart of
this Agreement.

 

Section 9.14                             Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.

 

Section 9.15                             Jurisdiction; Consent to Service of
Process.

 

(a)                                 Each of Holdings and the Borrowers hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in the Borough of Manhattan in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrowers, Holdings or their respective
properties in the courts of any jurisdiction.

 

(b)                                 Each of Holdings and the Borrowers hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

111

--------------------------------------------------------------------------------


 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

Section 9.16                             Confidentiality.  Each of the
Administrative Agent, the Amendment No. 2 Lead Arrangers and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ officers,
directors, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16, to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents (and, for the
avoidance of doubt, the list of Disqualified Institutions may be provided to all
actual or prospective assignees or participants, including any such Person that
is a Disqualified Institution) or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the
Borrowers or any of their respective Restricted Subsidiaries or any of their
respective obligations, (f) with the consent of the Borrowers or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.16.  For the purposes of this Section, “Information”
shall mean all information received from the Borrowers or Holdings and related
to the Borrowers or Holdings or their business, other than any such information
that was available to the Administrative Agent, the Collateral Agent or any
Lender on a non-confidential basis prior to its disclosure by the Borrowers or
Holdings.  Any Person required to maintain the confidentiality of Information as
provided in this Section 9.16 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own confidential information.

 

Section 9.17                             Lender Action.  Each Lender agrees that
it shall not in its capacity as Lender hereunder take or institute any actions
or proceedings, judicial or otherwise, for any right or remedy against any Loan
Party or any other obligor under any of the Loan Documents (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, unless expressly
provided for herein or in any other Loan Document, without the prior written
consent of the Administrative Agent or, as applicable, the Collateral Agent. 
The provisions of this Section 9.17 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

 

Section 9.18                             USA PATRIOT Act Notice.  Each Lender
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Holdings and the Borrowers that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies Holdings and the Borrowers, which information includes the name and
address of Holdings and the Borrowers and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify Holdings and the
Borrowers in accordance with the USA PATRIOT Act.

 

Section 9.19                             Accounting Matters.  If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Lead Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Lead Borrower shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Lead Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 

112

--------------------------------------------------------------------------------


 

Section 9.20                             Electronic Execution of Assignments and
Certain Other Documents.  The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Acceptance or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 9.21                             Use of Name, Logo, etc.  Each Loan
Party consents to the publication in the ordinary course by the Administrative
Agent or the Amendment No. 2 Lead Arrangers of customary advertising material
relating to the financing transactions contemplated by this Agreement displaying
such Loan Party’s name, product photographs, logo or trademark, each in the form
provided by the Loan Parties to the Administrative Agent.  Such consent shall
remain effective until revoked by such Loan Party in writing to the
Administrative Agent and the Amendment No. 2 Lead Arrangers.

 

Section 9.22                             Joint and Several Liability of the
Borrowers.

 

(a)                                 Each Borrower agrees that it is jointly and
severally liable for the obligations of the other Borrower hereunder, including
with respect to the payment of principal of and interest on all Loans and the
payment of fees and indemnities and reimbursement of costs and expenses.  Each
Borrower is accepting joint and several liability hereunder in consideration of
the financial accommodations to be provided by the Administrative Agent, the
Collateral Agent and the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each of the Borrowers and in consideration of the
undertakings of each of the Borrowers to accept joint and several liability for
the obligations of each of them.  Each Borrower, jointly and severally, hereby
irrevocably and unconditionally accepts, as a co-debtor, joint and several
liability with each other Borrower, with respect to the payment and performance
of all of the Obligations, it being the intention of the parties hereto that all
Obligations shall be the joint and several obligations of all of the Borrowers
without preferences or distinction among them.  If and to the extent that any of
the Borrowers shall fail to make any payment with respect to any of the
Obligations as and when due or to perform any of such Obligations in accordance
with the terms thereof, then in each such event each other Borrower will make
such payment with respect to, or perform, such Obligations.  A breach hereof or
Default or Event of Default hereunder as to any single Borrower shall constitute
a breach, Default or Event of Default as to all the Borrowers.  Each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
the Loans made under this Agreement, notice of the occurrence of any Default or
Event of Default, or of any demand for any payment under this Agreement, notice
of any action at any time taken or omitted by the Administrative Agent, the
Collateral Agent or the Lenders under or in respect of any of the Obligations,
any requirement of diligence or to mitigate damages and, generally, all demands,
notices and other formalities of every kind in connection with this Agreement,
except for any demands, notices and other formalities expressly required under
the terms of this Agreement.  Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by the Administrative Agent, the Collateral
Agent or the Lenders at any time or times in respect of any default (including
any Default or Event of Default) by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Administrative Agent, the
Collateral Agent or the Lenders in respect of any of the obligations hereunder,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of such obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of the Administrative Agent, the
Collateral Agent or the Lenders, including any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with Applicable Laws
or regulations thereunder, which might, but for the provisions of this
Section 9.24, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its Obligations under this
Section 9.24, it being the intention of each Borrower that, so long as any of
the Obligations remain unsatisfied, the Obligations of such Borrower under this
Section 9.24 shall not be discharged except by performance and then only to the
extent of such performance.  The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower.  With

 

113

--------------------------------------------------------------------------------


 

respect to any Borrower’s Obligations arising as a result of the joint and
several liability of the Borrowers hereunder with respect to Loans or other
extensions of credit made to any of the other Borrowers hereunder, such Borrower
waives, until the Obligations shall have been paid in full (other than
contingent indemnification obligations that are not yet due and payable or as to
which no claim has been asserted) and this Agreement shall have been terminated,
any right to enforce any right of subrogation or any remedy which an Agent
and/or any Lender now has or may hereafter have against any other Borrower, any
endorser or any guarantor of all or any part of the Obligations, and any benefit
of, and any right to participate in, any security or collateral given to an
Agent and/or any Lender to secure payment of the Obligations or any other
liability of any Borrower to an Agent and/or any Lender.

 

Section 9.23                             Acknowledgement and Consent to Bail-In
of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[Signature Pages Follow]

 

114

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Signature pages intentionally omitted

 

--------------------------------------------------------------------------------